


Exhibit 10.5

 

EXECUTION COPY

 

 

EIGHTH AMENDED AND RESTATED

AGREEMENT OF

LIMITED PARTNERSHIP

 

Of

 

IMS HEALTH LICENSING ASSOCIATES, L.P.,

 

A Delaware limited partnership

 

By and Among

 

 

IMS AG,

COORDINATED MANAGEMENT SYSTEMS, INC.,

UTRECHT-AMERICA FINANCE CO.,

AND

EDAM, L.L.C.

 

 

Dated as of July 1, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

THE PARTNERSHIP

 

 

 

SECTION 1.01. Formation/Continuation

 

SECTION 1.02. Name

 

SECTION 1.03. Purpose

 

SECTION 1.04. Principal Place of Business

 

SECTION 1.05. Term

 

SECTION 1.06. Filings; Agent for Service of Process

 

SECTION 1.07. Title to Property

 

SECTION 1.08. Payments of Individual Obligations

 

SECTION 1.09. Independent Activities; Transactions with Affiliates

 

SECTION 1.10. Definitions

 

SECTION 1.11. Other Terms

 

 

 

ARTICLE II

 

PARTNERS’ CAPITAL CONTRIBUTIONS

 

 

 

SECTION 2.01. Limited Partner

 

SECTION 2.02. Additional Capital Contributions

 

SECTION 2.03. Obligations Under Contribution Agreements

 

SECTION 2.04. Other Matters

 

SECTION 2.05. Capital Accounts and Percentage Interests

 

 

 

ARTICLE III

 

ALLOCATIONS

 

 

 

SECTION 3.01. Profits

 

SECTION 3.02. Losses

 

SECTION 3.03. Special Gain and Loss Allocations

 

SECTION 3.04. Other Special Allocations

 

SECTION 3.05. Curative Allocations

 

SECTION 3.06. Loss Limitation

 

SECTION 3.07. Other Allocation Rules

 

SECTION 3.08. Tax Allocations:  Code Section 704(c)

 

 

 

ARTICLE IV

 

DISTRIBUTIONS

 

 

 

SECTION 4.01. Cash Flow

 

SECTION 4.02. Amounts Withheld

 

 

 

ARTICLE V

 

MANAGEMENT

 

 

 

SECTION 5.01. Authority of the General Partner

 

SECTION 5.02. Right to Rely on the General Partner

 

SECTION 5.03. Restrictions on Authority of the General Partner

 

 

i

--------------------------------------------------------------------------------


 

SECTION 5.04. Duties and Obligations of the General Partner

 

SECTION 5.05. Indemnification of the Partners

 

SECTION 5.06. Compensation and Expenses

 

 

 

ARTICLE VI

 

ROLE OF LIMITED PARTNERS

 

 

 

SECTION 6.01. Rights or Powers

 

SECTION 6.02. Voting Rights

 

SECTION 6.03. Procedure for Consent

 

 

 

ARTICLE VII

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

SECTION 7.01. In General

 

SECTION 7.02. Representations and Warranties

 

SECTION 7.03. Covenant of Edam

 

SECTION 7.04. Covenant of Class A Limited Partners

 

 

 

ARTICLE VIII

 

ACCOUNTING; BOOKS AND RECORDS

 

 

 

SECTION 8.01. Accounting; Books and Records

 

SECTION 8.02. Reports

 

SECTION 8.03. Tax Matters

 

SECTION 8.04. Proprietary Information

 

 

 

ARTICLE IX

 

AMENDMENTS; MEETINGS

 

 

 

SECTION 9.01. Amendments

 

SECTION 9.02. Meetings of the Partners

 

SECTION 9.03. Consent

 

 

 

ARTICLE X

 

TRANSFERS OF INTERESTS

 

 

 

SECTION 10.01. Restriction on Transfers

 

SECTION 10.02. Permitted Transfers

 

SECTION 10.03. Conditions to Permitted Transfers

 

SECTION 10.04. Prohibited Transfers

 

SECTION 10.05. Rights of Unadmitted Assignees

 

SECTION 10.06. Admission as Substituted Partners

 

SECTION 10.07. Distributions with Respect to Transferred Interests

 

SECTION 10.08. Retirement of Limited Partners’ Interests in the Partnership;

 

Determination of Mark-to-Market Values and Gross Asset Values

 

 

 

ARTICLE XI

 

GENERAL PARTNER

 

 

 

SECTION 11.01. Covenant Not to Withdraw, Transfer, or Dissolve

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 11.02. Termination of Status as General Partner

 

SECTION 11.03. Election of New General Partners

 

 

 

ARTICLE XII

 

DISSOLUTION AND WINDING UP

 

 

 

SECTION 12.01. Liquidating Events

 

SECTION 12.02. Winding Up

 

SECTION 12.03. Restoration of Deficit Capital Accounts; Compliance With Timing
Requirements of Regulations

 

SECTION 12.04. Deemed Contribution and Distribution

 

SECTION 12.05. Rights of Partners

 

SECTION 12.06. Notice of Dissolution

 

SECTION 12.07. Liquidation Guaranteed Payment

 

SECTION 12.08. Character of Liquidating Distributions

 

SECTION 12.09. The Liquidator

 

SECTION 12.10. Form of Liquidating Distributions

 

 

 

ARTICLE XIII

 

POWER OF ATTORNEY

 

 

 

SECTION 13.01. General Partner as Attorney-In-Fact

 

SECTION 13.02. Nature of Special Power

 

 

 

ARTICLE XIV

 

NOTICE EVENTS

 

 

 

SECTION 14.01. Notice Events

 

SECTION 14.02. Liquidation Notice

 

SECTION 14.03. Electing Partners’ Purchase Option

 

 

 

ARTICLE XV

 

MISCELLANEOUS

 

 

 

SECTION 15.01. Notices

 

SECTION 15.02. Binding Effect

 

SECTION 15.03. Construction

 

SECTION 15.04. Headings

 

SECTION 15.05. Severability

 

SECTION 15.06. Variation of Pronouns

 

SECTION 15.07. Governing Law

 

SECTION 15.08. Waiver of Action for Partition

 

SECTION 15.09. Waiver of Jury Trial

 

SECTION 15.10. Consent to Jurisdiction

 

SECTION 15.11. Counterpart Execution

 

SECTION 15.12. Sole and Absolute Discretion

 

SECTION 15.13. Specific Performance

 

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

Exhibit A

Form Demand Promissory Note and Guaranty of Payment

 

Exhibit B

Form Confidentiality Certificate

 

Exhibit C-1

Form Transferor Certificate

 

Exhibit C-2

Form Transferee Certificate

 

Exhibit D

Form of Master Lease

 

 

iv

--------------------------------------------------------------------------------


 

EIGHTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

IMS HEALTH LICENSING ASSOCIATES, L.P.,

A DELAWARE LIMITED PARTNERSHIP

 

EIGHTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, dated as of the
1st day of July, 2003, by and among IMS AG, a corporation organized under the
laws of Switzerland and successor in interest to IMS Pharminform Holding AG, as
the General Partner, Utrecht-America Finance Co., a Delaware corporation
(“Utrecht”) and Edam, L.L.C., a Delaware limited liability company (“Edam”), as
the Class A Limited Partners, and COORDINATED MANAGEMENT SYSTEMS, INC., a
Delaware corporation (“CMS”), as the Class B Limited Partner.

 


ARTICLE I
THE PARTNERSHIP

 


SECTION 1.01.  FORMATION/CONTINUATION.

 

The Partnership was formed on June 7, 1993.  The Partners hereby agree to
continue the Partnership as a limited partnership pursuant to the provisions of
the Act and upon the terms and conditions set forth in this Agreement.  This
Agreement completely amends, restates and supersedes that certain Seventh
Amended and Restated Agreement of Limited Partnership of IMS Health Licensing
Associates, L.P. effective as of July 1, 2000 (the “Seventh Amended Partnership
Agreement”).

 


SECTION 1.02.  NAME.

 

The name of the Partnership shall continue to be IMS Health Licensing
Associates, L.P., and all business of the Partnership shall be conducted in such
name or, in the discretion of the General Partner, under any other name;
provided that, the General Partner may change the name of the Partnership only
upon ten (10) Business Days’ notice to the Limited Partners.

 


SECTION 1.03.  PURPOSE.

 

The purpose of the Partnership is to engage in the business of owning certain
investments in Permitted Assets and to manage, protect, conserve and dispose of
such investments in Permitted Assets and to make such additional investments and
engage in such additional business endeavors as are permitted under this
Agreement or otherwise as the Partners may agree, and to engage in activities
related or incidental thereto.  The Partnership shall have the power to do any
and all acts necessary, appropriate, proper, advisable, incidental or convenient
to or in furtherance of the purpose of the Partnership and shall have without
limitation, any and all powers that may be exercised on behalf of the
Partnership by the General Partner pursuant to Section 1.09(c) and Article V
hereof.

 

--------------------------------------------------------------------------------


 


SECTION 1.04.  PRINCIPAL PLACE OF BUSINESS.

 

The principal place of business of the Partnership shall continue to be at
Dorfplatz 4, 6330 Cham, Switzerland.  The General Partner may change the
principal place of business of the Partnership to any other place within
Switzerland upon ten (10) Business Days’ notice to the Limited Partners.  The
registered office of the Partnership in the State of Delaware is located at The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, New Castle County, Delaware 19801.

 


SECTION 1.05.  TERM.


 

The term of the Partnership commenced on the date the certificate of limited
partnership described in Section 17-201 of the Act (the “Certificate”) was filed
in the office of the Secretary of State of the State of Delaware in accordance
with the Act and shall continue until the winding up and liquidation of the
Partnership and its business is completed following a Liquidating Event as
provided in Article XII hereof.

 


SECTION 1.06.  FILINGS; AGENT FOR SERVICE OF PROCESS.


 


(A)           THE GENERAL PARTNER HAS CAUSED THE CERTIFICATE TO BE FILED IN THE
OFFICE OF THE SECRETARY OF STATE OF THE STATE OF DELAWARE IN ACCORDANCE WITH THE
PROVISIONS OF THE ACT.  THE GENERAL PARTNER SHALL TAKE ANY AND ALL OTHER ACTIONS
INCLUDING WITHOUT LIMITATION THE FILING OF AMENDMENTS TO THE CERTIFICATE
REASONABLY NECESSARY TO PERFECT AND MAINTAIN THE STATUS OF THE PARTNERSHIP AS A
LIMITED PARTNERSHIP UNDER THE LAWS OF THE STATE OF DELAWARE OR ANY OTHER STATES
IN WHICH THE PARTNERSHIP IS ENGAGED IN BUSINESS.  THE GENERAL PARTNER SHALL
CAUSE AMENDMENTS TO THE CERTIFICATE TO BE FILED WHENEVER REQUIRED BY THE ACT. 
SUCH AMENDMENTS MAY BE EXECUTED BY THE GENERAL PARTNER AND BY EACH PERSON
DESIGNATED IN THE AMENDMENT AS A NEW GENERAL PARTNER.


 


(B)           THE REGISTERED AGENT FOR SERVICE OF PROCESS ON THE PARTNERSHIP IN
THE STATE OF DELAWARE SHALL CONTINUE TO BE THE CORPORATION TRUST COMPANY,
CORPORATION TRUST CENTER, 1209 ORANGE STREET, WILMINGTON, NEW CASTLE COUNTY,
DELAWARE 19801 OR ANY SUCCESSOR AS APPOINTED BY THE GENERAL PARTNER IN
ACCORDANCE WITH THE ACT.


 


(C)           UPON THE DISSOLUTION AND COMPLETION OF THE WINDING UP AND
LIQUIDATION OF THE PARTNERSHIP, THE GENERAL PARTNER (OR, IN THE EVENT THERE IS
NO REMAINING GENERAL PARTNER, ANY PERSON APPOINTED PURSUANT TO SECTION 12.09
HEREOF) SHALL PROMPTLY EXECUTE AND CAUSE TO BE FILED CERTIFICATES OF
CANCELLATION IN ACCORDANCE WITH THE ACT AND THE LAWS OF ANY OTHER STATES OR
JURISDICTIONS IN WHICH THE GENERAL PARTNER OR SUCH OTHER APPOINTED PERSON, AS
THE CASE MAY BE, DEEMS SUCH FILING NECESSARY OR ADVISABLE.


 


SECTION 1.07.  TITLE TO PROPERTY.


 

All property owned by the Partnership or the Partnership Subsidiary shall be
owned by the Partnership or the Partnership Subsidiary as an entity and no
Partner shall have any ownership interest in such property in its individual
name or right, and each Partner’s interest in the Partnership shall be personal
property for all purposes.  The Partnership shall hold all of its property in
the name of the Partnership and not in the name of any Partner.

 

2

--------------------------------------------------------------------------------


 


SECTION 1.08.  PAYMENTS OF INDIVIDUAL OBLIGATIONS.


 

The Partnership’s credit and assets shall be used solely for the benefit of the
Partnership, and no asset of the Partnership shall be Transferred or encumbered
for or in payment of any individual obligation of any Partner.

 


SECTION 1.09.  INDEPENDENT ACTIVITIES; TRANSACTIONS WITH AFFILIATES.


 


(A)           THE GENERAL PARTNER AND ANY OF ITS AFFILIATES SHALL BE REQUIRED TO
DEVOTE ONLY SUCH TIME TO THE AFFAIRS OF THE PARTNERSHIP AS THE GENERAL PARTNER
DETERMINES IN ITS SOLE DISCRETION MAY BE NECESSARY TO MANAGE AND OPERATE THE
PARTNERSHIP, AND EACH SUCH PERSON, SHALL BE FREE TO SERVE ANY OTHER PERSON OR
ENTERPRISE IN ANY CAPACITY THAT IT MAY DEEM APPROPRIATE IN ITS DISCRETION.


 


(B)           TO THE EXTENT PERMITTED BY APPLICABLE LAW AND EXCEPT AS OTHERWISE
PROVIDED IN THIS AGREEMENT, EACH PARTNER ACKNOWLEDGES THAT THE OTHER PARTNERS
(EACH ACTING ON ITS OWN BEHALF) AND THEIR AFFILIATES ARE FREE TO ENGAGE OR
INVEST IN AN UNLIMITED NUMBER OF ACTIVITIES OR BUSINESSES, ANY ONE OR MORE OF
WHICH MAY BE RELATED TO THE ACTIVITIES OR BUSINESSES OF THE PARTNERSHIP, WITHOUT
HAVING OR INCURRING ANY OBLIGATION TO OFFER ANY INTEREST IN SUCH ACTIVITIES OR
BUSINESSES TO THE PARTNERSHIP OR ANY PARTNER, AND NEITHER THIS AGREEMENT NOR ANY
ACTIVITY UNDERTAKEN PURSUANT TO THIS AGREEMENT SHALL PREVENT ANY PARTNER OR ITS
AFFILIATES FROM ENGAGING IN SUCH ACTIVITIES, OR REQUIRE ANY PARTNER TO PERMIT
THE PARTNERSHIP OR ANY PARTNER OR ITS AFFILIATES TO PARTICIPATE IN ANY SUCH
ACTIVITIES, AND AS A MATERIAL PART OF THE CONSIDERATION FOR THE EXECUTION OF
THIS AGREEMENT BY EACH PARTNER, EACH PARTNER HEREBY WAIVES, RELINQUISHES, AND
RENOUNCES ANY SUCH RIGHT OR CLAIM OF PARTICIPATION.  THE PARTNERS ACKNOWLEDGE
THAT CERTAIN CONFLICTS OF INTEREST MAY THUS ARISE AND HEREBY AGREE THAT THE
SPECIFIC RIGHTS WITH RESPECT TO THE PARTNERS’ AND THEIR AFFILIATES’ FREEDOM OF
ACTION PROVIDED IN THIS SECTION 1.09(B) ARE SUFFICIENT TO PROTECT THEIR
RESPECTIVE INTERESTS IN RELATION TO SUCH POSSIBLE CONFLICTS AND ARE TO BE IN
LIEU OF ALL OTHER POSSIBLE LIMITATIONS WHICH MIGHT OTHERWISE BE IMPLIED IN FACT,
IN LAW OR IN EQUITY.


 


(C)           TO THE EXTENT PERMITTED BY APPLICABLE LAW AND EXCEPT AS OTHERWISE
PROVIDED IN THIS AGREEMENT, THE GENERAL PARTNER, WHEN ACTING ON BEHALF OF THE
PARTNERSHIP, IS HEREBY AUTHORIZED TO PURCHASE PROPERTY FROM, SELL PROPERTY TO OR
OTHERWISE DEAL WITH ANY PARTNER, ACTING ON ITS OWN BEHALF, OR ANY AFFILIATE OF
ANY PARTNER; PROVIDED THAT ANY SUCH PURCHASE, SALE OR OTHER TRANSACTION SHALL BE
IN THE ORDINARY COURSE OF THE PARTNERSHIP’S BUSINESS AND SHALL BE MADE ON TERMS
AND CONDITIONS WHICH ARE NO LESS FAVORABLE TO THE PARTNERSHIP THAN IF THE SALE,
PURCHASE OR OTHER TRANSACTION HAD BEEN MADE WITH AN INDEPENDENT THIRD PARTY ON
PREVAILING MARKET TERMS.  THE PARTNERS AGREE THAT THE 2003 IMS LEASE, THE DEMAND
LOANS, IMS HEALTH GUARANTEED DEMAND LOANS, THE DEMAND NOTES, THE FIFTH CMS
CONTRIBUTION AGREEMENT, ANY TERM NOTE TO SPARTAN ENTERED INTO PURSUANT TO
SECTION 5.03(J) HEREOF AND ANY MASTER LEASE ENTERED INTO PURSUANT TO
SECTION 5.04(H) HEREOF SATISFY THIS INDEPENDENT THIRD-PARTY STANDARD AND THE
PARTNERS HEREBY AUTHORIZE THE GENERAL PARTNER TO CAUSE THE PARTNERSHIP OR THE
PARTNERSHIP SUBSIDIARY TO ENTER INTO THE DOCUMENTS REFERENCED IN THIS
SECTION 1.09(C) OR CONFIRM THAT THE GENERAL PARTNER WAS AUTHORIZED TO CAUSE THE
PARTNERSHIP OR THE PARTNERSHIP SUBSIDIARY TO HAVE ENTERED INTO THE DOCUMENTS
REFERENCED IN THIS SECTION 1.09(C) THAT WERE ENTERED INTO PRIOR TO THE CLOSING
DATE.


 


(D)           EACH PARTNER AND ANY AFFILIATE THEREOF MAY ALSO BORROW MONEY FROM,
AND TRANSACT OTHER BUSINESS WITH THE PARTNERSHIP AND, SUBJECT TO OTHER
APPLICABLE LAW, HAS THE SAME RIGHTS AND

 

3

--------------------------------------------------------------------------------


 


OBLIGATIONS WITH RESPECT THERETO AS A PERSON WHO IS NOT A PARTNER.  THE
EXISTENCE OF THESE RELATIONSHIPS AND ACTING IN SUCH CAPACITIES WILL NOT RESULT
IN ANY LIMITED PARTNER BEING DEEMED TO BE PARTICIPATING IN THE CONTROL OF THE
BUSINESS OF THE PARTNERSHIP OR OTHERWISE AFFECT THE LIMITED LIABILITY OF ANY
LIMITED PARTNER.


 


SECTION 1.10.  DEFINITIONS.


 

Capitalized words and phrases used in this Agreement have the following
meanings:

 

“2003 CMS Improvements” has the meaning set forth in subparagraph (i) of the
definition of “Permitted Assets.”

 

“2003 IMS Health Lease” means that certain Lease Agreement, dated as of July 1,
2003 (as amended or otherwise modified from time to time), between the
Partnership and IMS Health pursuant to which CMS Intangible Assets are leased to
IMS Health.

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, as set forth
in Del. Code Ann. Tit. 6, Sections 17-101 to 17-1111, as amended, modified or
supplemented from time to time (or any corresponding provisions of succeeding
law).

 

“Additional Capital Contributions” means, with respect to each Partner, the
Capital Contributions made by such Partner (or its predecessors in interest)
pursuant to Section 2.02 hereof (or its predecessor provision).

 

“Adjusted Capital Account Deficit” means, with respect to each Limited Partner,
the deficit balance, if any, in such Limited Partner’s Capital Account as of the
end of the relevant Allocation Year, after giving effect to the following
adjustments:

 

(i)            Credit to such Capital Account any amounts which such Limited
Partner is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

 

(ii)           Debit to such Capital Account the items described in
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6) of the Regulations.

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any officer, director or general partner of such Person, or (iii) any
Person who is an officer, director, general partner or trustee of any Person
described in clauses (i) or (ii) of this sentence.   For purposes of this
definition, the term “control,” (including, with correlative meanings, the terms
“controlling,” “controlled by” or “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the

 

4

--------------------------------------------------------------------------------


 

management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agreement” means this Eighth Amended and Restated Agreement of Limited
Partnership, as amended, modified or supplemented from time to time.  All
references in this Agreement to “Section” or “Sections” are to a section or
sections of this Agreement unless otherwise specified.

 

“Allocation Year” means (i) the period commencing on July 1, 2003 and ending on
December 31, 2003, (ii) any subsequent period commencing on January 1 and ending
on the following December 31, or (iii) any portion of the period described in
clause (i) or (ii) for which the Partnership is required to allocate Profits,
Losses and other items of Partnership income, gain, loss or deduction pursuant
to Article III hereof.

 

“Alternative Appraiser” means any of the “Big Four” accounting firms (including
appraisal divisions thereof or successors thereto), American Appraisal
Associates Inc., Duff & Phelps LLC, Empire Appraisal Company, Hempstead & Co.,
Stephen C. Gerard (including any firm with which he is associated), Standard &
Poor’s Corporate Value Consulting, a division of The McGraw-Hill Companies,
Inc., or with the consent of all Partners, any firm recommended by any of the
foregoing Alternative Appraisers.

 

“Bankruptcy” means, with respect to any Person, a Voluntary Bankruptcy or an
Involuntary Bankruptcy.  A “Voluntary Bankruptcy” means, with respect to any
Person, (a)(i) the inability of such Person generally to pay its debts as such
debts become due, (ii) the failure of such Person generally to pay its debts as
such debts become due, or (iii) an admission in writing by such Person of its
inability to pay its debts generally or a general assignment by such Person for
the benefit of creditors, (b) the filing of any petition or answer by such
Person seeking to adjudicate it a bankrupt or insolvent, or seeking for itself
any liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of such Person or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking, consenting to, or acquiescing in the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
such Person or for any substantial part of its property, or (c) corporate action
taken by such Person to authorize any of the actions set forth above.  An
“Involuntary Bankruptcy” means, with respect to any Person, without the consent
or acquiescence of such Person, the entering of an order for relief or approving
a petition for relief or reorganization or any other petition seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or other similar relief under any present or future bankruptcy, insolvency or
similar statute, law or regulation, or the filing of any such petition against
such Person which petition shall not be dismissed within sixty (60) days, or,
without the consent or acquiescence of such Person, the entering of an order
appointing a trustee, custodian, receiver or liquidator of such Person or of all
or any substantial part of the property of such Person which order shall not be
dismissed within sixty (60) days.  It is the intent of the Partners that these
definitions supersede those set forth in Section 17-402(d)(4) of the Act.

 

“Basic Term” shall have the meaning set forth in Section 1 of the Master Lease.

 

5

--------------------------------------------------------------------------------


 

“Business Day” means any day except Saturday or Sunday or any other day on which
commercial banks are required or authorized by law to close in New York City,
Bermuda or Zurich or on which dealings in deposits are not carried on in the
London interbank market.

 

“Capital Account” means, with respect to any Partner, the Capital Account
maintained for such Partner in accordance with the following provisions:

 

(i)            To each Partner’s Capital Account there shall be credited such
Partner’s Capital Contributions, such Partner’s distributive share of Profits
and any items in the nature of income or gain which are specially allocated
pursuant to Sections 3.03, 3.04 or 3.05 hereof.

 

(ii)           To each Partner’s Capital Account there shall be debited the
amount of cash and the Gross Asset Value of any Property distributed to such
Partner pursuant to any provision of this Agreement, such Partner’s distributive
share of Losses and any items in the nature of expenses or losses which are
specially allocated pursuant to Sections 3.03, 3.04 or 3.05 hereof.

 

(iii)          In the event all or a portion of an Interest in the Partnership
is Transferred in accordance with the terms of this Agreement, the transferee
shall succeed to the Capital Account of the transferor to the extent it relates
to the Transferred Interest.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Section
1.704-1(b) of the Regulations, and they shall be interpreted and applied in a
manner consistent with such Regulations.  In the event the General Partner shall
determine that it is prudent to modify the manner in which the Capital Accounts,
or any debits or credits thereto (including, without limitation, debits or
credits relating to liabilities which are secured by contributed or distributed
property or which are assumed by the Partnership or any Partner), are computed
in order to comply with such Regulations, the General Partner may make such
modification, provided that it is not likely to have a Material Adverse Effect
on the amounts distributable to any Partner pursuant to Article XII hereof upon
the dissolution of the Partnership.  The General Partner also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between the
Capital Accounts of the Partners and the amount of Partnership capital reflected
on the Partnership’s balance sheet, as computed for book purposes, in accordance
with Regulations Section 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b), provided that, to
the extent that any such adjustment is inconsistent with other provisions of
this Agreement and would have a Material Adverse Effect on any Limited Partner,
such adjustment shall require the consent of such Limited Partner.

 

“Capital Contributions” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any property (other than money) contributed
to the

 

6

--------------------------------------------------------------------------------


 

Partnership by such Partner (or its predecessors in interest) with respect to
the Interest in the Partnership held by such Partner.

 

“Cash Available for Distribution” for any Fiscal Quarter means the gross cash
proceeds of the Partnership less the portion thereof used to pay or establish
reasonable reserves for all Partnership expenses (including, without limitation,
taxes), all as determined by the General Partner.  “Cash Available for
Distribution” will not be reduced by depreciation, depletion, amortization, cost
recovery deduction, or similar allowances, and will be increased by any
reductions of reserves previously established pursuant to the first sentence of
this definition.

 

“Cash Equivalents” shall mean cash and any of the following: (i) readily
marketable direct obligations of the Government of the United States or any
agency or instrumentality thereof or obligations unconditionally guaranteed by
the full faith and credit of the Government of the United States, or
(ii) certificates of deposit of or time or demand deposits with (A) any
commercial bank that is a member of the Federal Reserve System, the parent of
which issues commercial paper rated at least P-1 (or the equivalent grade) by
Moody’s or A-1 (or the then equivalent grade) by S&P, is organized under the
laws of the United States or any State thereof, and the long term unsecured debt
of which is rated A2 or better by Moody’s and A or better by S&P or (B) any
commercial bank organized under the laws of any OECD member country (as of the
effective date of this Agreement) which is not subject to currency controls and
the long term unsecured debt of which is rated A2 or better by Moody’s and A or
better by S&P; provided, however, that all Property described in this definition
other than cash shall have a maturity of not longer than ninety (90) days.

 

“Certificate” has the meaning set forth in Section 1.05 hereof.

 

“Class A Limited Partner” means any Person who (i) is referred to as such in the
introductory statement of this Agreement or who has become a substituted Class A
Limited Partner pursuant to the terms of this Agreement, and (ii) has not ceased
to be a Class A Limited Partner.

 

“Class B Limited Partner” means any Person who (i) is referred to as such in the
introductory statement of this Agreement or who has become a substituted Class B
Limited Partner pursuant to the terms of this Agreement, and (ii) has not ceased
to be a Class B Limited Partner.

 

“Closing Date” means July 1, 2003.

 

“Closing Date Capital Account” means, with respect to each Partner, the Capital
Account balance stated for such Partner in Section 2.05 hereof.

 

“CMS” means Coordinated Management Systems, Inc., a Delaware corporation or any
successor in interest.

 

7

--------------------------------------------------------------------------------


 

“CMS Additional Contribution Agreement” means that certain Contribution
Agreement, dated July 6, 1993, between CMS and the Partnership pursuant to which
CMS contributed the assets described therein to the Partnership.

 

“CMS Intangible Assets” has the meaning set forth in subparagraph (i) of the
definition of “Permitted Assets.”

 

“Code” means the Internal Revenue Code of 1986, as amended, modified or
supplemented from time to time, or any successor legislation.

 

“Cognizant Event” has the meaning set forth in the Cognizant Guaranty.

 

“CP Rate” has the meaning set forth in the form Demand Note.

 

“Debt” of a Person means (i) any indebtedness for borrowed money or deferred
purchase price of property or services as evidenced by a note, bond, or other
instrument, (ii) obligations to pay money as lessee under capital leases,
(iii) to the extent of the fair market value of any asset owned or held by such
Person, obligations to pay money secured by any mortgage, pledge, security
interest, encumbrance, lien or charge of any kind existing on such asset whether
or not such Person has assumed or become liable for the obligations secured
thereby, (iv) obligations in respect of accounts payable, other than accounts
payable that are incurred in the ordinary course of such Person’s business and
are not delinquent or are being contested in good faith by appropriate
proceedings, and (v) obligations under direct or indirect guarantees of
(including obligations (contingent or otherwise) to assure a creditor against
loss in respect of) indebtedness or obligations of the kinds referred to in
clauses (i), (ii), (iii) and (iv) above.

 

“Demand Loan” means a loan that is made by the Partnership or the Partnership
Subsidiary to, and at all times the obligor under which is, IMS Health or any
Affiliate of IMS Health and the obligations of IMS Health with respect to which
rank at all times at least pari passu with all other senior unsecured Debt of
IMS Health, provided that each such Loan (i) is payable on demand, (ii) bears
interest at a floating rate (based on (a) 1-month, 2-month, 3-month, 6-month or
12-month LIBOR or (b) a 30-day, 60-day, 90-day or 180-day CP Rate) plus a margin
that reflects the rate that would be charged to IMS Health on an arm’s length
basis (taking into account general credit conditions as well as IMS Health’s
debt ratings at the time the interest rate on such borrowing is set), and the
General Partner shall review the appropriateness of the interest rates not less
than every six months, (iii) is denominated in U.S. dollars, and (iv) is
evidenced by a Demand Note including a Guaranty of Payment by IMS Health in the
event that the Loan is made to any Affiliate of IMS Health.

 

“Demand Note” means any promissory note evidencing a Demand Loan in the form
attached hereto as Exhibit A.

 

“Depreciation” means, for each Allocation Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such Allocation Year,
except that (i) with respect to any asset whose Gross Value differs from its
adjusted tax basis for United States

 

8

--------------------------------------------------------------------------------


 

federal income tax purposes and which difference is being eliminated by use of
the “remedial method” defined by § 1.704-3(d) of the Regulations, Depreciation
for such Allocation Year shall be the amount of book basis recovered for such
Allocation Year under the rules prescribed by § 1.704-3(d)(2) of the
Regulations; and (ii) with respect to any other asset whose Gross Asset Value
differs from its adjusted basis for federal income tax purposes at the beginning
of such Allocation Year, Depreciation shall be an amount which bears the same
ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization, or other cost recovery deduction for such Allocation
Year bears to such beginning adjusted tax basis; provided, however, that if the
adjusted basis for federal income tax purposes of an asset at the beginning of
such Allocation Year is zero, Depreciation shall be determined with reference to
such beginning Gross Asset Value using any reasonable method selected by the
General Partner.

 

“Early Liquidation Date” has the meaning set forth in the definition of “Early
Liquidation Premium.”

 

“Early Liquidation Premium” means, with respect to each Class A Limited Partner,
an amount determined for such Partner as of any date occurring prior to June 30,
2006 on which (w) the Partnership is liquidated pursuant to Article XII hereof,
(x) such Partner’s Interest is retired in whole or in part pursuant to
Section 10.08 hereof or (y) the Interest of such Class A Limited Partner is
purchased pursuant to Section 14.03 hereof (the “Early Liquidation Date”), equal
to the excess, if any, of (i) the present value of the deemed quarterly
distributions to be made to such Class A Limited Partner on the last business
day of each Fiscal Quarter equal to 2.9235% of such Class A Limited Partner’s
Unrecovered Capital as of the Early Liquidation Date during the period beginning
on the Early Liquidation Date and ending on June 30, 2006, minus (ii) the
present value of a series of amounts defined by the product of (A) such Class A
Limited Partner’s Unrecovered Capital as of the Early Liquidation Date
multiplied by (B) a percentage that will be determined by the sum of (1) the sum
of (a) the bid side of the Treasury yield plus (b) the bid side of the interbank
swap spread, in each case best approximating the period between the Early
Liquidation Date and ending on June 30, 2006, plus (2) 90 basis points.  The
present value determined under subparagraph (i) and the present value determined
under subparagraph (ii) shall each be calculated using the sum of (X) the bid
side of the Treasury yield, plus (Y) the bid side of the interbank swap spread,
in each case best approximating the period between the Early Liquidation Date
and ending on June 30, 2006 as the discount rate.

 

“Edam” means Edam, L.L.C., a Delaware limited liability company.

 

“Electing Partners” has the meaning set forth in Section 14.03(a) hereof.

 

“Election Date” has the meaning set forth in Section 14.03(a) hereof.

 

“Election Notice” has the meaning set forth in Section 14.03(a) hereof.

 

“Expenses” means any and all judgments, damages or penalties with respect to, or
amounts paid in settlement of, claims (including, but not limited to negligence,
strict or

 

9

--------------------------------------------------------------------------------


 

absolute liability, liability in tort and liabilities arising out of violation
of laws or regulatory requirements of any kind), actions, or suits; and any and
all taxes (including, without limitation, taxes on any indemnification payments
and including interest, additions to tax and penalties), liabilities,
obligations, costs, expenses and disbursements (including, without limitation,
reasonable legal fees and expenses).

 

“Fifth CMS Contribution Agreement” means that certain Contribution Agreement
effective as of July 1, 2003, between CMS and the Partnership pursuant to which
CMS contributed the assets described therein to the Partnership.

 

“Fiscal Quarter” means (i) the period commencing on July 1, 2003 and ending on
September 30, 2003, and (ii) any subsequent three-month period commencing on
each of January 1, April 1, July 1 and October 1 and ending on the next of
March 31, June 30, September 30 and December 31; provided that the last fiscal
quarter shall end on the date on which all Property is distributed pursuant to
Section 12.02 hereof and the Certificate has been canceled pursuant to the Act.

 

“Fiscal Year” means any period commencing on January 1 and ending on the earlier
to occur of (A) the following December 31, or (B) the date on which all Property
is distributed pursuant to Section 12.02 hereof and the Certificate has been
canceled pursuant to the Act.

 

“Form Confidentiality Agreement” has the meaning set forth in Section 10.03(a)
hereof.

 

“Form Transferee Certificate” has the meaning set forth in Section 10.03(f)
hereof.

 

“Form Transferor Certificate” has the meaning set forth in Section 10.03(f)
hereof.

 

“Fourth CMS Contribution Agreement” means that certain Contribution Agreement
entered into on July 31, 2000 and effective as of July 1, 2000, between CMS and
the Partnership pursuant to which CMS contributed the assets described therein
to the Partnership.

 

“GAAP” means United States generally accepted accounting principles, and with
respect to the Partnership, as modified by Regulations promulgated under
Section 704(b) of the Code, as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Partnership’s independent
public accountants) with the most recent audited financial statements of the
Partnership delivered to the Class A Limited Partners.

 

“General Partner” means any Person who (i) is referred to as such in the
introductory statement of this Agreement or has become a General Partner
pursuant to the terms of this Agreement, and (ii) has not ceased to be a General
Partner pursuant to the terms of this Agreement.

 

10

--------------------------------------------------------------------------------


 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(i)            The initial Gross Asset Value of any asset contributed by a
Partner to the Partnership shall be the gross fair market value of such asset as
determined pursuant to Section 2.02(c) hereof; provided that the initial Gross
Asset Value of the 2003 CMS Improvements shall be as set forth in Section 2.01
hereof;

 

(ii)           The Gross Asset Values of all Partnership assets shall be
adjusted to equal their respective gross fair market values as determined in
accordance with Section 10.08(b)(i) in connection with the following events: 
(A) the acquisition of an additional interest in the Partnership by any Partner
in exchange for more than a de minimis Capital Contribution; (B) the
distribution by the Partnership to a Partner of more than a de minimis amount of
Property as consideration for an interest in the Partnership; and (C) the
liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);

 

(iii)          The Gross Asset Value of any Partnership asset distributed to any
Partner shall be the gross fair market value of such asset as determined in
accordance with Section 10.08(b)(i) hereof (or, in the case of cash, shall be
its face amount) as of the date of such distribution; and

 

(iv)          The Gross Asset Values of Partnership assets shall be increased
(or decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph (vii) of
the definition of “Profits” and “Losses” or Section 3.04(c) hereof; provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
subparagraph (iv) to the extent that an adjustment pursuant to subparagraph (ii)
is required in connection with a transaction that would otherwise result in an
adjustment pursuant to this subparagraph (iv).

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (i), (ii), or (iv), such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of the allocations made pursuant to Article III hereof.  For purposes
of this definition of Gross Asset Value, a Capital Contribution or distribution
shall be considered de minimis if its value is less than $1,000,000.

 

“Guaranty of Payment” means any guaranty given by IMS Health in connection with
an IMS Health Guaranteed Demand Loan in the form of Exhibit A to the Form Demand
Promissory Note attached thereto as Exhibit A.

 

“IMS Health” means IMS Health Incorporated, a Delaware corporation, or any
successor in interest.

 

“IMS Health Event” has the meaning set forth in the IMS Health Guaranty.

 

11

--------------------------------------------------------------------------------


 

“IMS Health Guaranteed Demand Loan” means a Demand Loan made by the Partnership
or the Partnership Subsidiary to an Affiliate of IMS Health, in each case
guaranteed by IMS Health.

 

“IMS Health Guaranty” means that certain Seconded Amended and Restated Guaranty,
effective as of July 1, 2003, by IMS Health in favor of Utrecht and Edam in
replacement of and superseding the Amended and Restated Guaranty given by IMS
Health as of July 1, 2000, in favor of Utrecht and Edam.

 

“IMS Health Partners” means the General Partner and CMS and any other Affiliate
of IMS Health which may from time to time own an Interest hereunder.

 

“Indemnitee” has the meaning set forth in Section 5.05(f)(i) hereof.

 

“Indemnitor” has the meaning set forth in Section 5.05(f)(i) hereof.

 

“Individual Leasing Record” has the meaning set forth in Section 1 of the Master
Lease.

 

“Interest” means any interest in the Partnership representing some or all of the
Capital Contributions made by a Partner pursuant to Article II hereof, including
any and all benefits to which the holder of such an interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.

 

“Investment Company Act” has the meaning set forth in Section 7.04 hereof.

 

“Involuntary Bankruptcy” has the meaning set forth in the definition of
“Bankruptcy.”

 

“Issuance Items” has the meaning set forth in Section 3.04(d) hereof.

 

“Leased Assets” has the meaning set forth in subparagraph (vi) of the definition
of “Permitted Assets.”

 

“LIBOR” has the meaning set forth in the form Demand Note.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
(as in effect from time to time in the relevant jurisdiction), or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

 

“Limited Partner” means any Class A Limited Partner or the Class B Limited
Partner.

 

12

--------------------------------------------------------------------------------


 

“Liquidating Event” has the meaning set forth in Section 12.01 hereof.

 

“Liquidation Notice” has the meaning set forth in Section 14.02(a) hereof.

 

“Liquidator” has the meaning set forth in Section 12.09 hereof.

 

“Losses” has the meaning set forth in the definition of “Profits” and “Losses.”

 

“Market Value” means, with respect to any Permitted Security, as to any date,
(i) if such security is registered under the Exchange Act and listed on a
national securities exchange or included on the Nasdaq National Market
(“Nasdaq”), the closing sales price on the Business Day immediately preceding
such date, and (ii) if such security is not traded on a national securities
exchange or listed on Nasdaq or the value otherwise cannot be determined under
clause (i), the average of the firm prices bid for such date quoted by Morgan
Stanley Dean Witter, Salomon Smith Barney and Credit Suisse First Boston, in
each case for the full amount of the specific security for which the Market
Value is being determined; provided, however, that the Market Value of any Term
Note to Spartan shall be equal to the principal amount of such Note plus accrued
but unpaid interest thereon, if any; provided, further, that if there has
occurred and is continuing any payment or other material default with respect to
any such Note at the time such value is being determined, the Mark-to-Market
Value of such Note shall be determined by an investment or commercial bank of
national recognition selected by the General Partner with the consent of the
Class A Limited Partner (which consent shall not be unreasonably withheld).

 

“Mark-to-Market Balance Sheet” has the meaning set forth in Section 8.02(d)(i)
hereof.

 

“Mark-to-Market Value” has the meaning set forth in Section 10.08(b)(i) hereof.

 

“Master Lease” has the meaning set forth in Section 5.04(h) hereof.

 

“Material Adverse Effect” with respect to each IMS Health Partner shall mean
(i) a material adverse effect on the business, operations, properties, or
condition (financial or otherwise) of the Partnership, (ii) a material adverse
effect on the ability of the Partnership or each of the IMS Health Partners to
perform their respective obligations hereunder and under the agreements referred
to herein to which they are a party, or (iii) the invalidity or unenforceability
of this Agreement or such other agreements or an assertion by the Partnership,
or any such IMS Health Partner, that this Agreement or such other agreement is
invalid or unenforceable or has an adverse effect on the rights or remedies of
any Class A Limited Partner under this Agreement or such other agreements. 
“Material Adverse Effect” with respect to any Class A Limited Partner shall mean
(i) a material adverse effect on the business, operations, properties, or
condition (financial or otherwise) of such Class A Limited Partner, (ii) a
material adverse effect on the ability of such Class A Limited Partner to
perform its obligations hereunder and under the agreements referred to herein to
which it is a party or (iii) the invalidity or unenforceability of this
Agreement or such other agreements or an assertion by such Class A Limited
Partner that this Agreement or such other agreement is invalid or

 

13

--------------------------------------------------------------------------------


 

unenforceable or an adverse effect on the rights or remedies of the IMS Health
Partners under this Agreement or such other agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor by merger or
consolidation to its business.

 

“Notice Events” has the meaning set forth in Section 14.01 hereof.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Partners” means the General Partner and the Limited Partners.  “Partner” means
any one of the Partners.

 

“Partnership” means the partnership continued pursuant to this Agreement and the
partnership continuing the business of this Partnership pursuant to
Section 12.01 hereof in the event of dissolution as provided in this Agreement.

 

“Partnership Subsidiary” has the meaning set forth in subparagraph (v) of the
definition of “Permitted Assets.”

 

“Partnership Subsidiary Stock” has the meaning set forth in subparagraph (v) of
the definition of “Permitted Assets.”

 

“Percentage Interest” means, with respect to any Partner as of any date, the
ratio (expressed as a percentage) of such Partner’s Capital Account on such date
to the aggregate Capital Accounts of all Partners on such date, such Capital
Accounts to be determined after giving effect to all contributions,
distributions and allocations for all Allocation Years ending on or prior to
such date.  The Percentage Interest of each Partner as of the Closing Date is
set forth in Section 2.05 hereof.  In the event that it is necessary to
determine the relative Percentage Interests of the Partners at a time when the
Capital Accounts of all Partners are zero or less, their relative Percentage
Interests shall be deemed to be the Percentage Interests set forth in
Section 2.05 hereof.

 

“Permitted Assets” means:

 

(i)            Database and Software Assets.  The assets, other than Partnership
Subsidiary Stock, contributed to the Partnership by CMS pursuant to the CMS
Additional Contribution Agreement, the Second CMS Contribution Agreement, the
Third CMS Contribution Agreement, the Fourth CMS Contribution Agreement and the
Fifth CMS Contribution Agreement (in the latter instance, the “2003 CMS
Improvements;” and the 2003 CMS Improvements, together with the other assets
included in this clause (i), hereinafter referred to as the “CMS Intangible
Assets”);

 

(ii)           Demand Loans and IMS Health Guaranteed Demand Loans;

 

(iii)          Permitted Securities;

 

14

--------------------------------------------------------------------------------


 

(iv)          Cash or Cash Equivalents;

 

(v)           Partnership Subsidiary Stock.  One hundred percent (100%) of the
issued and outstanding stock (“Partnership Subsidiary Stock”) of Spartan Leasing
Corporation, a Delaware corporation (the “Partnership Subsidiary”);

 

(vi)          Leased Assets.  Any of the following items of personal property
owned by the Partnership Subsidiary and leased to (A) IMS Health or (B) any
Affiliate of IMS Health, guaranteed by IMS Health (to the extent permitted
pursuant to Section 5.04(h) hereof) pursuant to the Master Lease executed in
accordance with Section 5.04(h) hereof (“Leased Assets”):

 

(a)           Office furniture, fixtures, and equipment; and

 

(b)           Computers, data processing and communications equipment provided
that “Leased Assets” shall not include (v) personal property not utilized by IMS
Health or its Affiliates in the ordinary course of their businesses, (w) any
“limited use property” within the meaning of Revenue Procedure 76-30, 1976-2
C.B. 647, as it may be amended or modified from time to time or any successor
Revenue Ruling or Revenue Procedure, (x) any land, (y) any buildings or (z) any
other real estate; and

 

(vii)         Other Assets.  Any other assets as may be agreed to by all of the
Partners.

 

“Permitted Encumbrances” means, collectively, (i) ”Permitted Encumbrances” as
defined in each of the CMS Additional Contribution Agreement, the Second CMS
Contribution Agreement, the Third CMS Contribution Agreement and the Fourth CMS
Contribution Agreement, and (ii) Liens and encumbrances of carriers,
warehousemen, mechanics and materialmen incurred in the ordinary course of
business for sums not yet due or which are being contested in good faith by
appropriate proceedings.

 

“Permitted Securities” means any of the following:

 

(i)            Direct obligations of the United States of America for the
payment of which its full faith and credit is pledged, Federal Home Loan
Mortgage Corporation participation certificates, Federal National Mortgage
Association mortgage pass-through certificates or Government National Mortgage
Association mortgage pass-through certificates;

 

(ii)           Short-term commercial paper issued by any corporation organized
under the laws of the United States of America or any state thereof, rated at
least “A-1” (or the then-equivalent grade) by S&P or “P-1” (or the
then-equivalent grade) by Moody’s; provided that the aggregate Market Value of
all commercial paper owned by the Partnership and issued by any Person shall not
exceed 10% of the aggregate Market Value of all Permitted Securities (other than
cash) owned by the Partnership;

 

15

--------------------------------------------------------------------------------


 

(iii)          Debt of any Person organized under the laws of the United States
of America or any state thereof that is not IMS Health or an Affiliate of IMS
Health, rated at least “AA-” (or the then-equivalent grade) by S&P or “Aa3” (or
the then-equivalent grade) by Moody’s; provided, that the aggregate Market Value
of all such Debt owned by the Partnership and issued by any Person shall not
exceed 10% of the aggregate Market Value of all Permitted Securities (other than
cash) owned by the Partnership;

 

(iv)          Unsubordinated Debt issued by IMS Health or unsubordinated Debt
issued by an Affiliate of IMS Health if (and only if) such Debt is
unconditionally guaranteed by IMS Health on an unsubordinated basis (other than
Demand Loans and IMS Health Guaranteed Demand Loans); provided, that IMS Health
has agreed to register such debt under the Securities Act upon the request of
the holder of such debt and such agreement inures to the benefit of any
subsequent holder of such debt;

 

(v)           Any long-term obligation of IMS Health or an Affiliate of IMS
Health, guaranteed by IMS Health, to the Partnership Subsidiary, with a fixed
term of no less than 15 years and a fixed or floating market rate of interest
(each a “Term Note to Spartan”); or

 

(vi)          Money market mutual funds, provided that, any such money market
fund invests only in Cash Equivalents and/or Permitted Securities described in
any of subparagraphs (i) through (iv) above and/or repurchase agreements backed
by securities described in subparagraph (i) above, and provided further that,
the aggregate value of the Permitted Securities described in this subparagraph
(vi) and held by the Partnership at any given time does not exceed $15,000,000.

 

“Permitted Transfer” has the meaning set forth in Section 10.02 hereof.

 

“Permitted Transferee” has the meaning set forth in Section 10.02 hereof.

 

“Person” means any individual, partnership (whether general or limited and
whether domestic or foreign), limited liability company, corporation, trust,
estate, association, custodian, nominee or other entity.

 

“Priority Return” means, with respect to each Class A Limited Partner as of any
date of determination, an amount calculated as the sum of (x) 2.9235% per annum,
accruing daily on a 30/360 basis and cumulative from July 1, 2003 to such date
of determination, of such Class A Limited Partner’s Unrecovered Capital on each
such day of accrual, and (y) 3.9235% per annum accruing daily on a 30/360 basis
and cumulative from July 1, 2003 to such date of determination, and compounded
quarterly, of each amount not distributed to such Class A Limited Partner (or
its predecessor in interest) when required pursuant to Section 4.01(a) hereof
(without regard to whether there was on any given distribution date Cash
Available for Distribution) or Section 10.08(b)(ii) hereof during the period
from the date such distribution was thus required to be made to the date

 

16

--------------------------------------------------------------------------------


 

such distribution is made, or if such distribution is not yet made, to the date
of determination.  In each instance where this Agreement requires that the
Priority Return be determined for a period less than the period beginning on
July 1, 2003 and ending on the date of determination, such determination shall
be made by substituting the first day of such lesser period for July 1, 2003 in
the preceding sentence.  For purposes of calculating the Priority Return,
“30/360 basis” means a 360-day year comprised of twelve 30-day months.

 

“Profits” and “Losses” means, for each Allocation Year, an amount equal to the
Partnership’s taxable income or loss for such Allocation Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

 

(i)            Any income of the Partnership that is exempt from federal income
tax and not otherwise taken into account in computing Profits or Losses pursuant
to this definition of “Profits” and “Losses” shall be added to such taxable
income or loss;

 

(ii)           Any expenditures of the Partnership described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Profits or Losses pursuant to this definition of
“Profits” and “Losses” shall be subtracted from such taxable income or loss;

 

(iii)          In the event the Gross Asset Value of any Partnership asset is
adjusted pursuant to subparagraphs (ii) or (iii) of the definition of Gross
Asset Value, the amount of such adjustment shall be taken into account as gain
or loss from the disposition of such asset for purposes of computing Profits or
Losses;

 

(iv)          Gain or loss resulting from any disposition of Property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

 

(v)           In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Allocation Year, computed in
accordance with the definition of Depreciation;

 

(vi)          To the extent an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) is required, pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner’s Interest, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the

 

17

--------------------------------------------------------------------------------


 

adjustment decreases such basis) from the disposition of such asset and shall be
taken into account for purposes of computing Profits or Losses; and

 

(vii)         Notwithstanding anything to the contrary in subparagraphs (i)
through (vi) above, any items which are described in Section 3.03 hereof or
specially allocated pursuant to Sections 3.04 or 3.05 hereof shall not be taken
into account in computing Profits or Losses.

 

The amounts of the items of Partnership income, gain, loss or deduction
available to be specially allocated pursuant to Sections 3.03, 3.04 and 3.05
hereof shall be determined by applying rules analogous to those set forth in
subparagraphs (i) through (vi) above.

 

“Property” means all real and personal property acquired by the Partnership,
including cash, and any improvements thereto, and shall include both tangible
and intangible property.

 

“Purchase Date” has the meaning set forth in Section 8.02(e) hereof.

 

“Purchase Option” has the meaning set forth in Section 14.03(a) hereof.

 

“Purchase Price” has the meaning set forth in Section 14.03(b) hereof.

 

“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations are amended, modified or
supplemented from time to time.

 

“Regulatory Allocations” has the meaning set forth in Section 3.05 hereof.

 

“Responsible Officers” has the meaning set forth in Section 5.04(b) hereof.

 

“Retirement Date” has the meaning set forth in Section 10.08(b)(iii) hereof.

 

“Retirement Notice” has the meaning set forth in Section 10.08(a)(ii) hereof.

 

“S&P” means Standard & Poor’s Corporation or any successor by merger or
consolidation to its business.

 

“Second CMS Contribution Agreement” means that certain Contribution Agreement
dated as of January 1, 1997 between CMS and the Partnership pursuant to which
CMS contributed the assets described therein to the Partnership.

 

“Secondary Return” means, with respect to each of the General Partner and the
Class B Limited Partner as of any date of determination, an amount equal to 5.8%
per annum, accruing daily on a 30/360 basis and cumulative and compounded
quarterly from July 1, 2003 to such date of determination, of such Partner’s
Unrecovered Capital on each such day of accrual.  In each instance where this
Agreement requires that the Secondary Return be determined for a period less
than the period beginning on July 1, 2003 and ending on the date of
determination, such determination shall be made by substituting the

 

18

--------------------------------------------------------------------------------


 

first day of such lesser period for July 1, 2003 in the preceding sentence.  For
purposes of calculating the Secondary Return, “30/360 basis” means a 360-day
year comprised of twelve 30-day months.

 

“Service” means the United States Internal Revenue Service.

 

“Seventh Amended Partnership Agreement” has the meaning set forth in
Section 1.01 hereof.

 

“Tax Matters Partner” has the meaning set forth in Section 8.03(a)(i) hereof.

 

“Term Note to Spartan” has the meaning set forth in subparagraph (v) of the
definition of “Permitted Securities.”

 

“Third CMS Contribution Agreement” means that certain Contribution Agreement,
dated as of April 29, 1998, between CMS and the Partnership pursuant to which
CMS contributed the assets described therein to the Partnership.

 

“Transfer” means, with respect to all or any portion of an Interest, as a noun,
any voluntary or involuntary transfer, sale, pledge or other disposition and, as
a verb, voluntarily or involuntarily to transfer, sell, pledge or otherwise
dispose of.

 

“Unrecovered Capital” means, for any Partner as of any date, the remainder, if
any, of (i) the sum of the balance in such Partner’s Capital Account as of
June 16, 1997 (that is, $13,630,385 for IMS AG, $650,000 for Utrecht,
$99,350,000 for Edam, and $400,701,388 for CMS) plus the value of all Additional
Capital Contributions made by such Partner (that is, $499,613,000 for CMS),
minus (ii) the cumulative amount of money and the Gross Asset Value of any
Property (other than money) distributed to such Partner (or its predecessors in
interest) pursuant to Section 10.08(b) hereof (other than pursuant to
Section 10.08(b)(ii) hereof) as of such date.

 

“Utrecht” means, Utrecht-America Finance Co., a Delaware corporation.

 

“Voluntary Bankruptcy” has the meaning set forth in the definition of
“Bankruptcy.”

 

“Wholly Owned Affiliate” of any Person means (i) an Affiliate of such Person
100% of the capital stock (or its equivalent in the case of entities other than
corporations) of which is owned beneficially by such Person, directly, or
indirectly through one or more Wholly Owned Affiliates, or by any Person who,
directly or indirectly, owns beneficially 100% of the capital stock (or its
equivalent in the case of entities other than corporations) of such Person, and
(ii) an Affiliate of such Person who, directly or indirectly, owns beneficially
100% of the capital stock (or its equivalent in the case of entities other than
corporations) of such Person; provided that, for purposes of determining the
ownership of the capital stock of any Person, de minimis amounts of stock held
by directors, nominees and similar persons pursuant to statutory or regulatory
requirements shall not be taken into account.

 

19

--------------------------------------------------------------------------------


 


SECTION 1.11.  OTHER TERMS.


 

Unless the content shall require otherwise:

 


(A)           WORDS IMPORTING THE SINGULAR NUMBER OR PLURAL NUMBER SHALL INCLUDE
THE PLURAL NUMBER AND SINGULAR NUMBER RESPECTIVELY;


 


(B)           WORDS IMPORTING THE MASCULINE GENDER SHALL INCLUDE THE FEMININE
AND NEUTER GENDERS AND VICE VERSA;


 


(C)           REFERENCE TO “INCLUDE,” “INCLUDES,” AND “INCLUDING” SHALL BE
DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION;” AND


 


(D)           REFERENCE IN THIS AGREEMENT TO “HEREIN,” “HEREBY” OR “HEREUNDER”,
OR ANY SIMILAR FORMULATION, SHALL BE DEEMED TO REFER TO THIS AGREEMENT AS A
WHOLE, INCLUDING THE EXHIBITS.

 


ARTICLE II
PARTNERS’ CAPITAL CONTRIBUTIONS

 


SECTION 2.01.  LIMITED PARTNER.

 

Simultaneously with the execution and delivery of this Agreement, the Class B
Limited Partner shall make a Capital Contribution consisting of the 2003 CMS
Improvements pursuant to the Fifth CMS Contribution Agreement.  The Partners
hereby agree that the initial Gross Asset Value of the 2003 CMS Improvements
shall be $246,679,000.

 


SECTION 2.02.  ADDITIONAL CAPITAL CONTRIBUTIONS.

 


(A)           IN GENERAL. EACH IMS HEALTH PARTNER MAY CONTRIBUTE FROM TIME TO
TIME SUCH ADDITIONAL CASH OR OTHER PROPERTY AS IT MAY DETERMINE; PROVIDED THAT,
ANY CAPITAL CONTRIBUTION OF PROPERTY MADE BY SUCH PARTNER PURSUANT TO THIS
SECTION 2.02 SHALL CONSIST OF PERMITTED ASSETS OTHER THAN LEASED ASSETS.


 


(B)           GENERAL PARTNER.  THE GENERAL PARTNER SHALL MAKE ADDITIONAL
CAPITAL CONTRIBUTIONS IN CASH FROM TIME TO TIME IF, AND TO THE EXTENT, NECESSARY
TO MAINTAIN FOR ITSELF A PERCENTAGE INTEREST EQUAL TO NOT LESS THAN ONE PERCENT
(1%).


 


(C)           INITIAL GROSS ASSET VALUE.  THE INITIAL GROSS ASSET VALUE OF ANY
PROPERTY (OTHER THAN CASH) CONTRIBUTED PURSUANT TO THIS SECTION 2.02 SHALL BE
DETERMINED AS FOLLOWS:

 

(I)            LOANS.  THE INITIAL GROSS ASSET VALUE OF ANY LOAN SHALL BE EQUAL
TO ITS PAR VALUE PLUS ACCRUED INTEREST, IF ANY;

 

(II)           CASH EQUIVALENTS.  THE INITIAL GROSS ASSET VALUE OF ANY CASH
EQUIVALENT SHALL BE EQUAL TO ITS FACE VALUE, LESS UNAMORTIZED DISCOUNT AND PLUS
UNAMORTIZED PREMIUM, IF ANY;

 

20

--------------------------------------------------------------------------------


 

(III)                               PERMITTED SECURITIES.  THE INITIAL GROSS
ASSET VALUE OF ANY PERMITTED SECURITY SHALL BE EQUAL TO ITS MARKET VALUE.

 


SECTION 2.03.  OBLIGATIONS UNDER CONTRIBUTION AGREEMENTS.


 


(A)                                  ANY PAYMENT REQUIRED TO BE MADE BY CMS
PURSUANT TO ANY INDEMNIFICATION PROVISION OF THE CMS ADDITIONAL CONTRIBUTION
AGREEMENT, THE SECOND CMS CONTRIBUTION AGREEMENT, THE THIRD CMS CONTRIBUTION
AGREEMENT, THE FOURTH CMS CONTRIBUTION AGREEMENT OR THE FIFTH CMS CONTRIBUTION
AGREEMENT, AS THE CASE MAY BE, SHALL BE TREATED FOR INCOME TAX PURPOSES AS A
CONTRIBUTION TO THE PARTNERSHIP BY CMS SO LONG AS CMS OR AN AFFILIATE THEREOF,
AS THE CASE MAY BE, IS A PARTNER IN THE PARTNERSHIP AT THE TIME OF PAYMENT;
PROVIDED, HOWEVER, THAT (I) SUCH PAYMENTS WILL NOT BE TREATED AS A CONTRIBUTION
FOR PURPOSES OF DETERMINING THE CAPITAL ACCOUNT, PERCENTAGE INTEREST, CAPITAL
CONTRIBUTION OR UNRECOVERED CAPITAL OF ANY PARTNER, AND (II) TO THE EXTENT THAT
ANY PAYMENT IS REQUIRED TO BE MADE TO THE PARTNERSHIP BY CMS PURSUANT TO ANY
INDEMNIFICATION PROVISION OF THE CMS ADDITIONAL CONTRIBUTION AGREEMENT, THE
SECOND CMS CONTRIBUTION AGREEMENT, THE THIRD CMS CONTRIBUTION AGREEMENT, THE
FOURTH CMS CONTRIBUTION AGREEMENT OR THE FIFTH CMS CONTRIBUTION AGREEMENT, AS
THE CASE MAY BE, AND SUCH PAYMENT IS EITHER INDEMNITY FOR THE PAYMENT BY THE
PARTNERSHIP OF AN ITEM THAT IS DEDUCTIBLE FOR INCOME TAX PURPOSES OR RESULTS IN
AN INCREASE IN THE BASIS OF ANY PARTNERSHIP ASSET THAT IS DEPRECIABLE,
AMORTIZABLE, OR SUBJECT TO COST RECOVERY, ANY SUCH DEDUCTION OR COST RECOVERY
ALLOWANCE SHALL NOT BE TAKEN INTO ACCOUNT IN DETERMINING PROFITS, LOSSES OR
OTHER ITEMS OF DEDUCTION OR LOSS ALLOCABLE PURSUANT TO ARTICLE III HEREOF, BUT
SHALL BE SPECIALLY ALLOCATED TO CMS FOR INCOME TAX PURPOSES, AND SUCH SPECIAL
ALLOCATION SHALL NOT AFFECT THE CAPITAL ACCOUNT, PERCENTAGE INTEREST, CAPITAL
CONTRIBUTION OR UNRECOVERED CAPITAL OF ANY PARTNER.


 


(B)                                 IN THE EVENT ANY PAYMENT IS REQUIRED TO BE
MADE BY THE PARTNERSHIP TO CMS TO RETURN ANY PAYMENT RECEIVED BY IT FROM CMS
PURSUANT TO ANY INDEMNIFICATION PROVISION OF THE CMS ADDITIONAL CONTRIBUTION
AGREEMENT, THE SECOND CMS CONTRIBUTION AGREEMENT, THE THIRD CMS CONTRIBUTION
AGREEMENT, THE FOURTH CMS CONTRIBUTION AGREEMENT OR THE FIFTH CMS CONTRIBUTION
AGREEMENT, AS THE CASE MAY BE, SUCH PAYMENT SHALL BE TREATED FOR INCOME TAX
PURPOSES AS A DISTRIBUTION BY THE PARTNERSHIP TO CMS SO LONG AS CMS OR AN
AFFILIATE THEREOF, AS THE CASE MAY BE, IS A PARTNER IN THE PARTNERSHIP AT THE
TIME OF RECEIPT OF PAYMENT; PROVIDED, HOWEVER, THAT (I) SUCH PAYMENT WILL NOT BE
TREATED AS A DISTRIBUTION FOR PURPOSES OF DETERMINING THE CAPITAL ACCOUNT,
PERCENTAGE INTEREST, CAPITAL CONTRIBUTION OR UNRECOVERED CAPITAL OF ANY PARTNER,
AND (II) TO THE EXTENT THAT ANY PAYMENT IS REQUIRED TO BE MADE BY THE
PARTNERSHIP TO CMS TO RETURN ANY PAYMENT RECEIVED BY IT FROM CMS PURSUANT TO ANY
INDEMNIFICATION PROVISION OF THE CMS ADDITIONAL CONTRIBUTION AGREEMENT, THE
SECOND CMS CONTRIBUTION AGREEMENT, THE THIRD CMS CONTRIBUTION AGREEMENT, THE
FOURTH CMS CONTRIBUTION AGREEMENT OR THE FIFTH CMS CONTRIBUTION AGREEMENT, AS
THE CASE MAY BE, AND SUCH PAYMENT IS INDEMNITY FOR THE RECEIPT BY THE
PARTNERSHIP OF AN ITEM THAT CONSTITUTES INCOME FOR INCOME TAX PURPOSES, SUCH
INCOME SHALL NOT BE TAKEN INTO ACCOUNT IN DETERMINING PROFITS, LOSSES OR OTHER
ITEMS OF INCOME OR GAIN ALLOCABLE PURSUANT TO ARTICLE III HEREOF, BUT SHALL BE
SPECIALLY ALLOCATED TO CMS FOR INCOME TAX PURPOSES, AND SUCH SPECIAL ALLOCATION
SHALL NOT AFFECT THE CAPITAL ACCOUNT, PERCENTAGE INTEREST, CAPITAL CONTRIBUTION
OR UNRECOVERED CAPITAL OF ANY PARTNER.

 

21

--------------------------------------------------------------------------------


 


SECTION 2.04.  OTHER MATTERS.


 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 10.08, ARTICLES XII AND XIV HEREOF OR IN THE ACT, NO PARTNER SHALL
DEMAND OR RECEIVE A RETURN OF ITS CAPITAL CONTRIBUTIONS OR WITHDRAW FROM THE
PARTNERSHIP WITHOUT THE CONSENT OF ALL PARTNERS.  UNDER CIRCUMSTANCES REQUIRING
A RETURN OF ANY CAPITAL CONTRIBUTIONS, NO PARTNER SHALL HAVE THE RIGHT TO
RECEIVE PROPERTY OTHER THAN CASH EXCEPT AS MAY BE SPECIFICALLY PROVIDED IN THIS
AGREEMENT.


 


(B)                                 NO PARTNER SHALL RECEIVE ANY INTEREST OR
DRAW WITH RESPECT TO ITS CAPITAL CONTRIBUTIONS OR ITS CAPITAL ACCOUNT, EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT.


 


(C)                                  THE LIMITED PARTNERS SHALL NOT BE LIABLE
FOR THE DEBTS, LIABILITIES, CONTRACTS OR ANY OTHER OBLIGATIONS OF THE
PARTNERSHIP.  EXCEPT AS OTHERWISE PROVIDED BY MANDATORY PROVISIONS OF APPLICABLE
STATE LAW AND EXCEPT WITH RESPECT TO THE OBLIGATION OF ANY LIMITED PARTNER TO
RETURN TO THE PARTNERSHIP A DISTRIBUTION MADE TO SUCH LIMITED PARTNER IN
VIOLATION OF THE ACT AT A TIME WHEN SUCH LIMITED PARTNER KNEW THE DISTRIBUTION
WOULD VIOLATE THE ACT, SUCH LIMITED PARTNER SHALL NOT BE REQUIRED TO LEND ANY
FUNDS TO THE PARTNERSHIP OR TO MAKE ANY ADDITIONAL CAPITAL CONTRIBUTIONS TO THE
PARTNERSHIP.  THE GENERAL PARTNER SHALL NOT HAVE ANY PERSONAL LIABILITY FOR ANY
REPAYMENT OF ANY CAPITAL CONTRIBUTIONS OF ANY LIMITED PARTNER.


 


SECTION 2.05.  CAPITAL ACCOUNTS AND PERCENTAGE INTERESTS.


 

The Capital Accounts and Percentage Interests of each Partner as of the Closing
Date, which give effect to all Capital Contributions made prior to the Closing
Date, are as follows:

 

Name

 

Closing Date
Capital Account

 

Percentage
Interest

 

GENERAL PARTNER:

 

 

 

 

 

IMS AG

 

 

 

 

 

 

 

$

16,847,197

 

1.50

%

CLASS A LIMITED PARTNERS:

 

 

 

 

 

Utrecht-America Finance Co.

 

$

657,757

 

0.06

%

 

 

 

 

 

 

Edam, L.L.C.

 

$

100,535,444

 

8.94

%

 

 

 

 

 

 

CLASS B LIMITED PARTNER:

 

 

 

 

 

Coordinated Management Systems, Inc.

 

$

1,006,432,894

 

89.50

%

 

 

 

 

 

 

 Total

 

$

1,124,473,292

 

100.00

%

 

22

--------------------------------------------------------------------------------


 


ARTICLE III
ALLOCATIONS


 


SECTION 3.01.  PROFITS


 

After giving effect to the special allocations set forth in Sections 3.04 and
3.05 hereof, but before giving effect to the special allocations set forth in
Section 3.03 hereof, Profits for any Allocation Year shall be allocated in the
following order and priority:

 


(A)                                  FIRST, 100% TO THE CLASS A LIMITED PARTNERS
IN PROPORTION TO AND TO THE EXTENT OF AN AMOUNT EQUAL TO THE REMAINDER, IF ANY,
OF (I) THE CUMULATIVE PRIORITY RETURN OF EACH CLASS A LIMITED PARTNER FROM
JULY 1, 2003 THROUGH THE LAST DAY OF SUCH ALLOCATION YEAR, MINUS (II) THE
CUMULATIVE PROFITS ALLOCATED TO SUCH CLASS A LIMITED PARTNER PURSUANT TO THIS
SECTION 3.01(A) FOR ALL PRIOR ALLOCATION YEARS;


 


(B)                                 SECOND, 100% TO THE GENERAL PARTNER AND THE
CLASS B LIMITED PARTNER IN PROPORTION TO AND TO THE EXTENT OF AN AMOUNT EQUAL TO
THE REMAINDER, IF ANY, OF (I) THE CUMULATIVE SECONDARY RETURN OF EACH SUCH
PARTNER FROM JULY 1, 2003 THROUGH THE LAST DAY OF SUCH ALLOCATION YEAR, MINUS
(II) THE CUMULATIVE PROFITS ALLOCATED TO SUCH PARTNER PURSUANT TO THIS
SECTION 3.01(B) FOR ALL PRIOR ALLOCATION YEARS;


 


(C)                                  THIRD, 100% TO THE GENERAL PARTNER, IN AN
AMOUNT EQUAL TO THE REMAINDER, IF ANY, OF (I) THE SUM OF (A) THE CUMULATIVE
LOSSES ALLOCATED TO THE GENERAL PARTNER PURSUANT TO SECTION 3.02(D) HEREOF FOR
ALL PRIOR ALLOCATION YEARS, AND (B) THE CUMULATIVE ITEMS OF LOSS ALLOCATED TO
THE GENERAL PARTNER PURSUANT TO SECTION 3.03(B)(IV) HEREOF FOR ALL PRIOR
ALLOCATION YEARS, MINUS (II) THE SUM OF (A) THE CUMULATIVE PROFITS ALLOCATED TO
THE GENERAL PARTNER PURSUANT TO THIS SECTION 3.01(C) FOR ALL PRIOR ALLOCATION
YEARS, AND (B) THE CUMULATIVE ITEMS OF GAIN ALLOCATED TO THE GENERAL PARTNER
PURSUANT TO SECTION 3.03(A)(I) HEREOF FOR ALL PRIOR ALLOCATION YEARS;


 


(D)                                 FOURTH, 100% TO THE CLASS A LIMITED PARTNERS
IN PROPORTION TO AND TO THE EXTENT OF AN AMOUNT EQUAL TO THE REMAINDER, IF ANY,
OF (I) THE SUM OF (A) THE CUMULATIVE LOSSES ALLOCATED TO EACH CLASS A LIMITED
PARTNER PURSUANT TO SECTION 3.02(C) HEREOF FOR ALL PRIOR ALLOCATION YEARS, AND
(B) THE CUMULATIVE ITEMS OF LOSS ALLOCATED TO SUCH CLASS A LIMITED PARTNER
PURSUANT TO SECTION 3.03(B)(III) HEREOF FOR ALL PRIOR ALLOCATION YEARS, MINUS
(II) THE SUM OF (A) THE CUMULATIVE PROFITS ALLOCATED TO SUCH CLASS A LIMITED
PARTNER PURSUANT TO THIS SECTION 3.01(D) FOR ALL PRIOR ALLOCATION YEARS, AND (B)
THE CUMULATIVE ITEMS OF GAIN ALLOCATED TO SUCH CLASS A LIMITED PARTNER PURSUANT
TO SECTION 3.03(A)(II) HEREOF FOR ALL PRIOR ALLOCATION YEARS;


 


(E)                                  FIFTH, 99% TO THE GENERAL PARTNER AND THE
CLASS B LIMITED PARTNER IN PROPORTION TO THEIR PERCENTAGE INTERESTS AND 1% TO
THE CLASS A LIMITED PARTNERS IN PROPORTION TO THEIR PERCENTAGE INTERESTS, TO THE
EXTENT OF AN AMOUNT EQUAL TO THE REMAINDER, IF ANY, OF (I) THE SUM OF (A) THE
CUMULATIVE LOSSES ALLOCATED TO EACH SUCH PARTNER PURSUANT TO SECTION 3.02(B)
HEREOF FOR ALL PRIOR ALLOCATION YEARS, AND (B) THE CUMULATIVE ITEMS OF LOSS
ALLOCATED TO SUCH PARTNER PURSUANT TO SECTION 3.03(B)(II) HEREOF FOR ALL PRIOR
ALLOCATION YEARS, MINUS (II) THE SUM OF (A) THE CUMULATIVE PROFITS ALLOCATED TO
SUCH PARTNER PURSUANT TO THIS SECTION 3.01(E) FOR ALL PRIOR

 

23

--------------------------------------------------------------------------------


 


ALLOCATION YEARS, AND (B) THE CUMULATIVE ITEMS OF GAIN ALLOCATED TO SUCH PARTNER
PURSUANT TO SECTION 3.03(A)(III) HEREOF FOR ALL PRIOR ALLOCATION YEARS; AND


 


(F)                                    SIXTH, THE BALANCE, IF ANY, 99% TO THE
GENERAL PARTNER AND THE CLASS B LIMITED PARTNER IN PROPORTION TO THEIR
PERCENTAGE INTERESTS AND 1% TO THE CLASS A LIMITED PARTNERS IN PROPORTION TO
THEIR PERCENTAGE INTERESTS.


 


SECTION 3.02.  LOSSES


 

After giving effect to the special allocations set forth in Sections 3.04 and
3.05 hereof, but before giving effect to the special allocations set forth in
Section 3.03 hereof, Losses for any Allocation Year shall be allocated in the
following order and priority, subject to the limitations in Section 3.06 hereof:

 

(A)                                  FIRST, TO THE PARTNERS IN PROPORTION TO AND
TO THE EXTENT OF AN AMOUNT EQUAL TO THE REMAINDER, IF ANY, OF (I) THE SUM OF
(A) THE CUMULATIVE PROFITS ALLOCATED TO EACH SUCH PARTNER PURSUANT TO
SECTION 3.01(F) HEREOF FOR ALL PRIOR ALLOCATION YEARS, AND (B) THE CUMULATIVE
ITEMS OF GAIN ALLOCATED TO SUCH PARTNER PURSUANT TO SECTION 3.03(A)(IV) HEREOF
FOR ALL PRIOR ALLOCATION YEARS, MINUS (II) THE SUM OF (A) THE CUMULATIVE LOSSES
ALLOCATED TO SUCH PARTNER PURSUANT TO THIS SECTION 3.02(A) FOR ALL PRIOR
ALLOCATION YEARS, AND (B) THE CUMULATIVE ITEMS OF LOSS ALLOCATED TO SUCH PARTNER
PURSUANT TO SECTION 3.03(B)(I) HEREOF FOR ALL PRIOR ALLOCATION YEARS;

 

(B)                                 SECOND, 99% TO THE GENERAL PARTNER AND THE
CLASS B LIMITED PARTNER IN PROPORTION TO THEIR PERCENTAGE INTERESTS AND 1% TO
THE CLASS A LIMITED PARTNERS IN PROPORTION TO THEIR PERCENTAGE INTERESTS UNTIL
THE CAPITAL ACCOUNT OF THE GENERAL PARTNER AND THE CLASS B LIMITED PARTNER IS
EQUAL TO ZERO;

 

(C)                                  THIRD, 100% TO THE CLASS A LIMITED PARTNERS
IN PROPORTION TO THEIR PERCENTAGE INTERESTS UNTIL THE CAPITAL ACCOUNT OF EACH
CLASS A LIMITED PARTNER IS EQUAL TO ZERO; AND

 

(D)                                 FOURTH, THE BALANCE, IF ANY, 100% TO THE
GENERAL PARTNER.

 


SECTION 3.03.  SPECIAL GAIN AND LOSS ALLOCATIONS.


 

After giving effect to the special allocations set forth in Sections 3.04 and
3.05 hereof and the allocations of Profits or Losses set forth in Sections 3.01
or 3.02 hereof, as the case maybe, certain gains and losses shall be specially
allocated as follows:

 

(A)                                  SPECIAL GAIN ALLOCATIONS.   IN THE EVENT
THAT IN ANY ALLOCATION YEAR THE AGGREGATE ITEMS OF GAIN REALIZED OR DEEMED TO BE
REALIZED BY THE PARTNERSHIP FROM THE SALE, DISPOSITION OR ADJUSTMENT TO THE
GROSS ASSET VALUES OF PERMITTED ASSETS IS GREATER THAN THE AGGREGATE ITEMS OF
LOSS REALIZED OR DEEMED TO BE REALIZED BY THE PARTNERSHIP FROM THE SALE,
DISPOSITION OR ADJUSTMENT TO THE GROSS ASSET VALUES OF PERMITTED ASSETS, ITEMS
OF GAIN EQUAL TO SUCH EXCESS SHALL BE SPECIALLY ALLOCATED AS FOLLOWS:

 

24

--------------------------------------------------------------------------------


 

(i)                                     First, 100% to the General Partner, in
an amount equal to the remainder, if any, of (i) the sum of (A) the cumulative
Losses allocated to the General Partner pursuant to Section 3.02(d) hereof for
the current and all prior Allocation Years, and (B) the cumulative items of loss
allocated to the General Partner pursuant to Section 3.03(b)(iv) hereof for all
prior Allocation Years, minus (ii) the sum of (A) the cumulative Profits
allocated to the General Partner pursuant to Section 3.01(c) hereof for the
current and all prior Allocation years, and (B) the cumulative items of gain
allocated to the General Partner pursuant to this Section 3.03(a)(i) for all
prior Allocation Years;

 

(ii)                                  Second, 100% to the Class A Limited
Partners in proportion to and to the extent of an amount equal to the remainder,
if any, of (i) the sum of (A) the cumulative Losses allocated to each Class A
Limited Partner pursuant to Section 3.02(c) hereof for the current and all prior
Allocation Years, and (B) the cumulative items of loss allocated to such Class A
Limited Partner pursuant to Section 3.03(b)(iii) hereof for all prior Allocation
Years, minus (ii) the sum of (A) the cumulative Profits allocated to such
Partner pursuant to Section 3.01(d) hereof for the current and all prior
Allocation Years, and (B) the cumulative items of gain allocated to such Class A
Limited Partner pursuant to this Section 3.03(a)(ii) for all prior Allocation
Years;

 

(iii)                               Third, 99% to the General Partner and the
Class B Limited Partner in proportion to their Percentage Interests and 1% to
the Class A Limited Partners in proportion to their Percentage Interests, to the
extent of an amount equal to the remainder, if any, of (i) the sum of (A) the
cumulative Losses allocated to each such Partner pursuant to Section 3.02(b)
hereof for the current and all prior Allocation Years, and (B) the cumulative
items of loss allocated to such Partner pursuant to Section 3.03(b)(ii) hereof
for all prior Allocation Years, minus (ii) the sum of (A) the cumulative Profits
allocated to such Partner pursuant to Section 3.01(e) hereof for the current and
all prior Allocation years, and (B) the cumulative items of gain allocated to
such Partner pursuant to this Section 3.03(a)(iii) for all prior Allocation
Years; and

 

(iv)                              Fourth, the balance, if any, 5% to the General
Partner, 1% to the Class A Limited Partners in proportion to their Percentage
Interests, and 94% to the Class B Limited Partner.

 

(B)                                 SPECIAL LOSS ALLOCATIONS.  IN THE EVENT THAT
IN ANY ALLOCATION YEAR THE AGGREGATE ITEMS OF LOSS REALIZED OR DEEMED TO BE
REALIZED BY THE PARTNERSHIP FROM THE SALE, DISPOSITION OR ADJUSTMENT TO THE
GROSS ASSET VALUES OF PERMITTED ASSETS IS GREATER THAN THE AGGREGATE ITEMS OF
GAIN REALIZED OR DEEMED TO BE REALIZED BY THE PARTNERSHIP FROM THE SALE,
DISPOSITION OR ADJUSTMENT TO THE GROSS ASSET VALUES OF PERMITTED ASSETS, ITEMS
OF LOSS EQUAL TO SUCH EXCESS SHALL BE SPECIALLY ALLOCATED AS FOLLOWS:

 

(i)                                     First, to the Partners, in proportion to
and to the extent of any amount equal to the remainder, if any, of (i) the sum
of (A) the cumulative Profits allocated to such Partner pursuant to
Section 3.01(f) hereof for the current and all

 

25

--------------------------------------------------------------------------------


 

prior Allocation Years, and (B) the cumulative items of gain allocated to such
Partner pursuant to Section 3.03(a)(iv) hereof for all prior Allocation Years,
minus (ii) the sum of (A) the cumulative Losses allocated to such Partner
pursuant to Section 3.02(a) hereof for the current and all prior Allocation
Years, and (B) the cumulative items of loss allocated to such Partner pursuant
to this Section 3.03(b)(i) for all prior Allocation Years;

 

(ii)                                  Second, 99% to the General Partner and the
Class B Limited Partner in proportion to their Percentage Interests and 1% to
the Class A Limited Partners in proportion to their Percentage Interests until
the Capital Account of the General Partner and the Class B Limited Partner are
equal to zero;

 

(iii)                               Third, 100% to the Class A Limited Partners
in proportion to their Percentage Interests until the Capital Account of each
Class A Limited Partner is equal to zero; and

 

(iv)                              Fourth, the balance, if any, 100% to the
General Partner.

 


SECTION 3.04.  OTHER SPECIAL ALLOCATIONS.


 

The following special allocations shall be made in the following order:

 

(A)                                  QUALIFIED INCOME OFFSET.  IN THE EVENT ANY
LIMITED PARTNER UNEXPECTEDLY RECEIVES ANY ADJUSTMENTS, ALLOCATIONS, OR
DISTRIBUTIONS DESCRIBED IN SECTIONS 1.704-1(B)(2)(II)(D)(4),
1.704-1(B)(2)(II)(D)(5) OR 1.704-1(B)(2)(II)(D)(6) OF THE REGULATIONS, ITEMS OF
PARTNERSHIP INCOME AND GAIN SHALL BE SPECIALLY ALLOCATED TO SUCH LIMITED PARTNER
IN AN AMOUNT AND MANNER SUFFICIENT TO ELIMINATE, TO THE EXTENT REQUIRED BY THE
REGULATIONS, THE ADJUSTED CAPITAL ACCOUNT DEFICIT OF SUCH LIMITED PARTNER AS
QUICKLY AS POSSIBLE, PROVIDED THAT AN ALLOCATION PURSUANT TO THIS
SECTION 3.04(A) SHALL BE MADE ONLY IF AND TO THE EXTENT THAT SUCH LIMITED
PARTNER WOULD HAVE AN ADJUSTED CAPITAL ACCOUNT DEFICIT AFTER ALL OTHER
ALLOCATIONS PROVIDED FOR IN THIS ARTICLE III HAVE BEEN TENTATIVELY MADE AS IF
THIS SECTION 3.04(A) WERE NOT IN THE AGREEMENT.

 

(B)                                 GROSS INCOME ALLOCATION.  IN THE EVENT ANY
LIMITED PARTNER HAS A DEFICIT CAPITAL ACCOUNT AT THE END OF ANY ALLOCATION YEAR,
SUCH LIMITED PARTNER SHALL BE SPECIALLY ALLOCATED ITEMS OF PARTNERSHIP INCOME
AND GAIN IN THE AMOUNT OF SUCH DEFICIT AS QUICKLY AS POSSIBLE; PROVIDED THAT AN
ALLOCATION PURSUANT TO THIS SECTION 3.04(B) SHALL BE MADE ONLY IF AND TO THE
EXTENT THAT SUCH LIMITED PARTNER WOULD HAVE A DEFICIT CAPITAL ACCOUNT AFTER ALL
OTHER ALLOCATIONS PROVIDED FOR IN THIS ARTICLE III HAVE BEEN MADE AS IF
SECTION 3.04(A) HEREOF AND THIS SECTION 3.04(B) WERE NOT IN THE AGREEMENT.

 

(C)                                  SECTION 754 ADJUSTMENTS.  TO THE EXTENT AN
ADJUSTMENT TO THE ADJUSTED TAX BASIS OF ANY PARTNERSHIP ASSET PURSUANT TO CODE
SECTION 734(B) OR CODE SECTION 743(B) IS REQUIRED PURSUANT TO REGULATIONS
SECTION 1.704-1(B)(2)(IV)(M)(2) OR 1.704-1(B)(2)(IV)(M)(4) TO BE TAKEN INTO
ACCOUNT IN DETERMINING CAPITAL ACCOUNTS AS THE RESULT OF A DISTRIBUTION TO A
PARTNER IN COMPLETE LIQUIDATION OF ITS INTEREST, THE AMOUNT OF SUCH ADJUSTMENT
TO CAPITAL ACCOUNTS SHALL BE TREATED AS AN ITEM OF GAIN (IF THE ADJUSTMENT
INCREASES THE BASIS OF THE ASSET) OR LOSS (IF THE ADJUSTMENT DECREASES SUCH
BASIS) AND SUCH

 

26

--------------------------------------------------------------------------------


 

GAIN OR LOSS SHALL BE SPECIALLY ALLOCATED TO THE PARTNERS IN ACCORDANCE WITH
THEIR INTERESTS IN THE PARTNERSHIP IN THE EVENT REGULATIONS
SECTION 1.704-1(B)(2)(IV)(M)(2) APPLIES, OR TO THE PARTNER TO WHOM SUCH
DISTRIBUTION WAS MADE IN THE EVENT REGULATIONS SECTION 1.704-1(B)(2)(IV)(M)(4)
APPLIES.

 

(D)                                 ALLOCATIONS RELATING TO TAXABLE ISSUANCE OF
PARTNERSHIP INTERESTS.  ANY INCOME, GAIN, LOSS OR DEDUCTION REALIZED AS A DIRECT
OR INDIRECT RESULT OF THE ISSUANCE OF AN INTEREST BY THE PARTNERSHIP TO A
PARTNER OTHER THAN PURSUANT TO CODE SECTION 707(A)(2) (THE “ISSUANCE ITEMS”)
SHALL BE ALLOCATED AMONG THE PARTNERS SO THAT, TO THE EXTENT POSSIBLE, THE NET
AMOUNT OF SUCH ISSUANCE ITEMS, TOGETHER WITH ALL OTHER ALLOCATIONS UNDER THIS
AGREEMENT TO EACH PARTNER, SHALL BE EQUAL TO THE NET AMOUNT THAT WOULD HAVE BEEN
ALLOCATED TO EACH SUCH PARTNER IF THE ISSUANCE ITEMS HAD NOT BEEN REALIZED.

 


SECTION 3.05.  CURATIVE ALLOCATIONS.


 

The allocations set forth in Sections 3.04(a), 3.04(b), 3.04(c) and 3.06 hereof
(the “Regulatory Allocations”) are intended to comply with certain requirements
of the Regulations.  It is the intent of the Partners that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Partnership
income, gain, loss or deduction pursuant to this Section 3.05.  Therefore,
notwithstanding any other provision of this Article III (other than the
Regulatory Allocations), the General Partner shall make such offsetting special
allocations of Partnership income, gain, loss or deduction in whatever manner it
determines appropriate so that, after such offsetting allocations are made, each
Partner’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Partner would have had if the Regulatory
Allocations were not part of the Agreement and all Partnership items were
allocated pursuant to this Article III without regard to the Regulatory
Allocations.

 


SECTION 3.06.  LOSS LIMITATION.


 

The Losses allocated pursuant to Section 3.02 hereof and the items of loss or
deduction allocated pursuant to Sections 3.03, 3.04 and 3.05 hereof shall not
exceed the maximum amount of Losses and items of loss or deduction that can be
so allocated without causing any Limited Partner to have an Adjusted Capital
Account Deficit at the end of any Allocation Year.   All Losses and items of
loss or deduction in excess of the limitation set forth in this Section 3.06
shall be allocated to the General Partner.

 


SECTION 3.07.  OTHER ALLOCATION RULES.


 


(A)                                  PROFITS, LOSSES AND ANY OTHER ITEMS OF
INCOME, GAIN, LOSS OR DEDUCTION SHALL BE ALLOCATED TO THE PARTNERS PURSUANT TO
THIS ARTICLE III AS OF THE LAST DAY OF EACH FISCAL YEAR; PROVIDED THAT PROFITS,
LOSSES AND SUCH OTHER ITEMS SHALL ALSO BE ALLOCATED AT SUCH TIMES AS ARE
REQUIRED BY SECTION 10.08(B) HEREOF AND AT SUCH OTHER TIMES AS THE GROSS ASSET
VALUES OF PROPERTY ARE ADJUSTED PURSUANT TO SUBPARAGRAPH (II) OF THE DEFINITION
OF GROSS ASSET VALUE IN SECTION 1.10 HEREOF.


 


(B)                                 IN ANY CASES IN WHICH IT IS NECESSARY TO
DETERMINE THE PROFITS, LOSSES, OR ANY OTHER ITEMS ALLOCABLE TO ANY PERIOD,
PROFITS, LOSSES, AND ANY SUCH OTHER ITEMS SHALL BE DETERMINED ON A

 

27

--------------------------------------------------------------------------------


 


DAILY, MONTHLY, OR OTHER BASIS, AS DETERMINED BY THE GENERAL PARTNER USING ANY
PERMISSIBLE METHOD UNDER CODE SECTION 706 AND THE REGULATIONS THEREUNDER.


 


(C)                                  THE PARTNERS HEREBY AGREE TO BE BOUND BY
THE PROVISIONS OF THIS ARTICLE III IN REPORTING THEIR SHARES OF PARTNERSHIP
INCOME AND LOSS FOR INCOME TAX PURPOSES, EXCEPT TO THE EXTENT OTHERWISE REQUIRED
BY LAW.


 


SECTION 3.08.  TAX ALLOCATIONS:  CODE SECTION 704(C).


 

In accordance with Code Section 704(c) and the applicable Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Partnership shall, solely for tax purposes, be
allocated among the Partners so as to take account of any variation between the
adjusted basis of such property to the Partnership for federal income tax
purposes and its initial Gross Asset Value (computed in accordance with the
definition of Gross Asset Value in Section 1.10 hereof).

 

In the event the Gross Asset Value of any Partnership asset is adjusted pursuant
to subparagraph (iv) of the definition of Gross Asset Value in Section 1.10
hereof, subsequent allocations of income, gain, loss, and deduction with respect
to such asset shall take account of any variation between the adjusted basis of
such asset for federal income tax purposes and its Gross Asset Value in the same
manner as under Code Section 704(c) and the applicable Regulations thereunder.

 

Any elections or other decisions relating to such allocations shall be made by
the General Partner in any manner that reasonably reflects the purpose and
intention of this Agreement, including the election of an allocation method
permitted by the Regulations under Code Section 704(c).  Allocations pursuant to
this Section 3.08 are solely for purposes of federal, state, and local taxes and
shall not affect, or in any way be taken into account in computing, any
Partner’s Capital Account or share of Profits, Losses, other items, or
distributions pursuant to any provision of this Agreement.

 

Except as otherwise provided in this Agreement, all items of Partnership income,
gain, loss, deduction, and any other allocations not otherwise provided for
shall be divided among the Partners in the same proportions as they share
Profits or Losses, as the case may be, for the Allocation Year.

 


ARTICLE IV
DISTRIBUTIONS


 


SECTION 4.01.  CASH FLOW.


 

Except as otherwise provided in Article XII and Section 4.02 hereof, Cash
Available for Distribution shall be distributed on the last Business Day of each
Fiscal Quarter in the following order and priority:

 

28

--------------------------------------------------------------------------------


 

(A)                                  FIRST, 100% TO THE CLASS A LIMITED PARTNERS
IN PROPORTION TO AND TO THE EXTENT OF AN AMOUNT EQUAL TO THE REMAINDER, IF ANY,
OF (I) THE CUMULATIVE PRIORITY RETURN OF EACH CLASS A LIMITED PARTNER FROM
JULY 1, 2003 THROUGH THE LAST BUSINESS DAY OF THE FISCAL QUARTER DURING WHICH
SUCH DISTRIBUTION IS MADE, MINUS (II) ALL PRIOR DISTRIBUTIONS TO SUCH CLASS A
LIMITED PARTNER PURSUANT TO THIS SECTION 4.01(A); AND

 

(B)                                 SECOND, TO THE GENERAL PARTNER AND THE
CLASS B LIMITED PARTNER IN PROPORTION TO AND TO THE EXTENT OF THE REMAINDER, IF
ANY, OF (I) SUCH PARTNER’S CUMULATIVE SECONDARY RETURN FROM JULY 1, 2003 THROUGH
THE LAST BUSINESS DAY OF THE FISCAL QUARTER DURING WHICH SUCH DISTRIBUTION IS
MADE, MINUS (II) ALL PRIOR DISTRIBUTIONS TO SUCH PARTNER PURSUANT TO THIS
SECTION 4.01(B).

 


SECTION 4.02.  AMOUNTS WITHHELD.


 

All amounts withheld or required to be withheld pursuant to the Code or any
provision of any state, local or foreign tax law with respect to any payment,
distribution or allocation to the Partnership or the Partners and treated by the
Code (whether or not withheld pursuant to the Code) or any such tax law as
amounts payable by or in respect of the Partners or any Person owning an
interest, directly or indirectly, in such Partner shall be treated as amounts
paid or distributed to the Partners with respect to which such amount was
withheld pursuant to this Article IV for all purposes under this Agreement.

 


ARTICLE V
MANAGEMENT


 


SECTION 5.01.  AUTHORITY OF THE GENERAL PARTNER.


 

Subject to the limitations and restrictions set forth in this Agreement
including without limitation those set forth in this Article V, the General
Partner shall direct the business and affairs of the Partnership and in so doing
shall manage, control and have all of the rights and powers which may be
possessed by general partners under the Act.

 


SECTION 5.02.  RIGHT TO RELY ON THE GENERAL PARTNER.


 


(A)                                  ANY PERSON DEALING WITH THE PARTNERSHIP MAY
RELY (WITHOUT DUTY OF FURTHER INQUIRY) UPON A CERTIFICATE SIGNED BY THE GENERAL
PARTNER AS TO:


 

(I)                                     THE IDENTITY OF THE GENERAL PARTNER OR
ANY LIMITED PARTNER;

 

(II)                                  THE EXISTENCE OR NONEXISTENCE OF ANY FACT
OR FACTS WHICH CONSTITUTE A CONDITION PRECEDENT TO ACTS BY THE GENERAL PARTNER
OR WHICH ARE IN ANY OTHER MANNER GERMANE TO THE AFFAIRS OF THE PARTNERSHIP;

 

(III)                               THE PERSONS WHO ARE AUTHORIZED TO EXECUTE
AND DELIVER ANY INSTRUMENT OR DOCUMENT OF THE PARTNERSHIP; OR

 

29

--------------------------------------------------------------------------------


 

(IV)                              ANY ACT OR FAILURE TO ACT BY THE PARTNERSHIP
OR ANY OTHER MATTER WHATSOEVER INVOLVING THE PARTNERSHIP OR ANY PARTNER.

 


(B)                                 THE SIGNATURE OF THE GENERAL PARTNER SHALL
BE SUFFICIENT TO CONVEY TITLE TO ANY PROPERTY OWNED BY THE PARTNERSHIP, AND ALL
OF THE PARTNERS AGREE THAT A COPY OF THIS AGREEMENT MAY BE SHOWN TO THE
APPROPRIATE PARTIES IN ORDER TO CONFIRM THE SAME, AND FURTHER AGREE THAT THE
SIGNATURE OF THE GENERAL PARTNER SHALL BE SUFFICIENT TO EXECUTE ANY “STATEMENT
OF PARTNERSHIP” OR OTHER DOCUMENTS NECESSARY TO EFFECTUATE THIS OR ANY OTHER
PROVISION OF THIS AGREEMENT.  ALL OF THE PARTNERS DO HEREBY APPOINT THE GENERAL
PARTNER AS THEIR ATTORNEY-IN-FACT FOR THE EXECUTION OF ANY OR ALL OF THE
DOCUMENTS DESCRIBED IN THIS SECTION 5.02(B).


 


SECTION 5.03.  RESTRICTIONS ON AUTHORITY OF THE GENERAL PARTNER.


 

Except as otherwise provided in this Agreement, without the consent of all of
the Limited Partners, the General Partner shall not have the authority to, and
covenants and agrees that it shall not:

 

(A)                                  KNOWINGLY, DO ANY ACT IN CONTRAVENTION OF
THIS AGREEMENT OR, WHEN ACTING ON BEHALF OF THE PARTNERSHIP, ENGAGE IN
ACTIVITIES INCONSISTENT WITH THE PURPOSES OF THE PARTNERSHIP;

 

(B)                                 DO ANY ACT WHICH WOULD, TO THE GENERAL
PARTNER’S KNOWLEDGE, MAKE IT IMPOSSIBLE TO CARRY ON THE ORDINARY BUSINESS OF THE
PARTNERSHIP;

 

(C)                                  POSSESS PROPERTY, OR ASSIGN RIGHTS IN
SPECIFIC PROPERTY, FOR OTHER THAN A PARTNERSHIP PURPOSE;

 

(D)                                 PERFORM ANY ACT THAT WOULD, TO THE GENERAL
PARTNER’S KNOWLEDGE, SUBJECT ANY LIMITED PARTNER TO LIABILITY AS A GENERAL
PARTNER IN ANY JURISDICTION;

 

(E)                                  CAUSE OR PERMIT THE PARTNERSHIP OR THE
PARTNERSHIP SUBSIDIARY TO VOLUNTARILY TAKE ANY ACTION WITH RESPECT TO THE
PARTNERSHIP DESCRIBED IN CLAUSES (A)(III), (B) OR (C) OF THE DEFINITION OF
“BANKRUPTCY” IN SECTION 1.10 HEREOF;

 

(F)                                    CAUSE OR PERMIT THE PARTNERSHIP OR THE
PARTNERSHIP SUBSIDIARY TO INCUR, ASSUME OR OBLIGATE ITSELF BY CONTRACT FOR ANY
DEBT; PROVIDED THAT NOTWITHSTANDING THE FOREGOING, THE PARTNERSHIP MAY INCUR
TRADE CREDIT INCURRED IN THE ORDINARY COURSE OF THE PARTNERSHIP’S BUSINESS (FOR
EXAMPLE, LEGAL AND ACCOUNTING FEES AND EXPENSES) AND WHICH TRADE CREDIT IS NOT
OUTSTANDING FOR MORE THAN NINETY (90) DAYS; AND PROVIDED FURTHER THAT, IN THE
EVENT THAT THE GENERAL PARTNER HAS ELECTED PURSUANT TO SECTION 10.08(A) HEREOF
TO CAUSE ALL OR ANY PORTION OF THE INTERESTS OF THE CLASS A LIMITED PARTNERS TO
BE RETIRED, THE GENERAL PARTNER MAY CAUSE THE PARTNERSHIP TO BORROW FROM THE
PARTNERSHIP SUBSIDIARY THE FUNDS NECESSARY TO MAKE THE DISTRIBUTIONS TO THE
CLASS A LIMITED PARTNERS REQUIRED BY SECTION 10.08(B) HEREOF;

 

(G)                                 CAUSE OR PERMIT THE PARTNERSHIP OR THE
PARTNERSHIP SUBSIDIARY TO CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN UPON
ANY PROPERTY OTHER THAN PERMITTED ENCUMBRANCES;

 

30

--------------------------------------------------------------------------------


 

(H)                                 CAUSE OR PERMIT THE PARTNERSHIP OR THE
PARTNERSHIP SUBSIDIARY TO ACQUIRE, BY PURCHASE, LEASE OR CONTRIBUTION ANY ASSETS
OTHER THAN PERMITTED ASSETS OR ANY PERMITTED ASSET THAT IS IN DEFAULT AT THE
TIME OF ITS ACQUISITION BY THE PARTNERSHIP;

 

(I)                                     CAUSE OR PERMIT THE PARTNERSHIP OR THE
PARTNERSHIP SUBSIDIARY TO MAKE OR ACQUIRE BY CONTRIBUTION ANY DEMAND LOAN UNLESS
(I) THE BORROWING EVIDENCED BY SUCH DEMAND LOAN HAS BEEN DULY AUTHORIZED BY ALL
REQUIRED CORPORATE ACTION, SUCH ACTION HAS BEEN DULY CERTIFIED BY THE SECRETARY
OR AN ASSISTANT SECRETARY OF THE BORROWER, AND SUCH CERTIFICATION HAS BEEN
DELIVERED TO THE PARTNERSHIP TOGETHER WITH CERTIFICATES AS TO INCUMBENCY AND DUE
AUTHORIZATION OF THE OFFICERS OF THE BORROWER AUTHORIZED TO EXECUTE AND DELIVER
SUCH DEMAND LOAN (WHICH CERTIFIED ACTION MAY BE ONE SO TAKEN AND CERTIFICATION
MAY BE ONE SO DELIVERED BEFORE THAT ACQUISITION IF THE CERTIFIED ACTION REMAINS
IN EFFECT AT THE TIME OF, AND IS APPLICABLE TO, THAT ACQUISITION), (II) SUCH
DEMAND LOAN IS LEGAL, VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS AGAINST THE BORROWER, (III) THE GUARANTY BY IMS HEALTH WITH RESPECT TO
SUCH DEMAND LOAN, IF ANY, (A) HAS BEEN DULY AUTHORIZED BY ALL REQUIRED CORPORATE
ACTION, SUCH ACTION HAS BEEN DULY CERTIFIED BY THE SECRETARY OR AN ASSISTANT
SECRETARY OF IMS HEALTH, AND SUCH CERTIFICATION HAS BEEN DELIVERED TO THE
PARTNERSHIP TOGETHER WITH CERTIFICATES AS TO INCUMBENCY AND DUE AUTHORIZATION OF
THE OFFICERS OF IMS HEALTH AUTHORIZED TO EXECUTE AND DELIVER SUCH GUARANTY
(WHICH CERTIFIED ACTION MAY BE ONE SO TAKEN AND CERTIFICATION MAY BE ONE SO
DELIVERED BEFORE THAT ACQUISITION IF THE CERTIFIED ACTION REMAINS IN EFFECT AT
THE TIME OF, AND IS APPLICABLE TO, THAT ACQUISITION), AND (B) IS LEGAL, VALID,
BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AGAINST IMS HEALTH AND
(IV) IMS HEALTH’S OBLIGATIONS THEREUNDER OR UNDER ANY GUARANTY WITH RESPECT
THERETO, AS THE CASE MAY BE, RANK AT LEAST PARI PASSU WITH ALL OTHER UNSECURED
SENIOR DEBT OF IMS HEALTH;

 

(J)                                     CAUSE OR PERMIT THE PARTNERSHIP
SUBSIDIARY TO MAKE A LOAN TO IMS HEALTH OR ANY OTHER PERSON APPROVED BY THE
PARTNERS EVIDENCED BY THE TERM NOTE TO SPARTAN UNLESS (I) THE BORROWING
EVIDENCED BY SUCH NOTE HAS BEEN DULY AUTHORIZED BY ALL REQUIRED CORPORATE
ACTION, SUCH ACTION HAS BEEN DULY CERTIFIED BY THE SECRETARY OR AN ASSISTANT
SECRETARY OF THE BORROWER, AND SUCH CERTIFICATION HAS BEEN DELIVERED TO THE
PARTNERSHIP TOGETHER WITH CERTIFICATES AS TO INCUMBENCY AND DUE AUTHORIZATION OF
THE OFFICERS OF THE BORROWER AUTHORIZED TO EXECUTE AND DELIVER SUCH NOTE (WHICH
CERTIFIED ACTION MAY BE ONE SO TAKEN AND CERTIFICATION MAY BE ONE SO DELIVERED
BEFORE THAT LOAN IF THE CERTIFIED ACTION REMAINS IN EFFECT AT THE TIME OF, AND
IS APPLICABLE TO, THAT LOAN); AND (II) SUCH NOTE IS LEGAL, VALID, BINDING AND
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AGAINST THE BORROWER;

 

(K)                                  CAUSE OR PERMIT THE ADMISSION OF ANY
LIMITED PARTNER TO THE PARTNERSHIP OTHER THAN PURSUANT TO ARTICLE X OR
SECTION 14.03 HEREOF;

 

(L)                                     CAUSE OR PERMIT THE PARTNERSHIP OR THE
PARTNERSHIP SUBSIDIARY TO LEGALLY MERGE OR CONSOLIDATE WITH OR INTO ANY
CORPORATION, LIMITED LIABILITY COMPANY, BUSINESS TRUST OR ASSOCIATION, REAL
ESTATE INVESTMENT TRUST, COMMON LAW TRUST, OR UNINCORPORATED BUSINESS (INCLUDING
A PARTNERSHIP, WHETHER GENERAL OR LIMITED);

 

(M)                               CAUSE THE PARTNERSHIP TO DISTRIBUTE ANY ASSET
OTHER THAN AS PROVIDED IN ARTICLE IV, SECTION 10.08 AND ARTICLE XII HEREOF;

 

31

--------------------------------------------------------------------------------


 

(N)                                 CAUSE OR PERMIT THE PARTNERSHIP OR THE
PARTNERSHIP SUBSIDIARY TO UTILIZE THE CMS INTANGIBLE ASSETS OR GRANT TO ANY
PERSON OTHER THAN IMS HEALTH PURSUANT TO THE 2003 IMS HEALTH LEASE THE RIGHT TO
ACCESS THE CMS INTANGIBLE ASSETS, IN EACH CASE IN ORDER TO DEVELOP, DISTRIBUTE
OR MARKET PRODUCTS, OTHER THAN MINOR PERMITTED USES (AS DEFINED IN THE 2003 IMS
HEALTH LEASE); AND

 

(O)                                 CAUSE OR PERMIT THE PARTNERSHIP OR THE
PARTNERSHIP SUBSIDIARY TO ENTER INTO, PERMIT OR CONSENT TO ANY AMENDMENT OR
MODIFICATION OF, OR SUPPLEMENT TO, OR TERMINATE OR WAIVE COMPLIANCE WITH ANY
PROVISION OF, THE 2003 IMS HEALTH LEASE, ANY DEMAND NOTE EVIDENCING ANY DEMAND
LOAN OR A TERM NOTE TO SPARTAN, IF ANY.

 


SECTION 5.04.  DUTIES AND OBLIGATIONS OF THE GENERAL PARTNER.


 


(A)                                  THE GENERAL PARTNER SHALL CAUSE THE
PARTNERSHIP TO CONDUCT ITS BUSINESS AND OPERATIONS SEPARATE AND APART FROM THAT
OF ANY PARTNER OR ANY OF ITS AFFILIATES, INCLUDING, WITHOUT LIMITATION,
(I) SEGREGATING PARTNERSHIP ASSETS AND NOT ALLOWING FUNDS OR OTHER ASSETS OF THE
PARTNERSHIP TO BE COMMINGLED WITH THE FUNDS OR OTHER ASSETS OF, HELD BY, OR
REGISTERED IN THE NAME OF, ANY PARTNER OR ANY OF ITS AFFILIATES,
(II) MAINTAINING BOOKS AND FINANCIAL RECORDS OF THE PARTNERSHIP SEPARATE FROM
THE BOOKS AND FINANCIAL RECORDS OF ANY PARTNER AND ITS AFFILIATES (ALTHOUGH THE
PARTNERSHIP MAY BE CONSOLIDATED WITH IMS HEALTH AND ITS AFFILIATES FOR FINANCIAL
REPORTING STATEMENT PURPOSES), AND OBSERVING ALL PARTNERSHIP PROCEDURES AND
FORMALITIES, INCLUDING, WITHOUT LIMITATION, MAINTAINING MINUTES OF PARTNERSHIP
MEETINGS AND ACTING ON BEHALF OF THE PARTNERSHIP ONLY PURSUANT TO DUE
AUTHORIZATION OF THE PARTNERS, (III) CAUSING THE PARTNERSHIP TO PAY ITS
LIABILITIES FROM ASSETS OF THE PARTNERSHIP, AND (IV) CAUSING THE PARTNERSHIP TO
CONDUCT ITS DEALINGS WITH THIRD PARTIES IN ITS OWN NAME AND AS A SEPARATE AND
INDEPENDENT ENTITY.


 


(B)                                 UPON THE FORMATION OF THE PARTNERSHIP, THE
GENERAL PARTNER PROVIDED TO THE PARTNERSHIP A RESOLUTION OF ITS BOARD OF
DIRECTORS OR A CERTIFICATE OF AN OFFICER OR REPRESENTATIVE AUTHORIZED BY THE
BOARD OF DIRECTORS NAMING THOSE OFFICERS OR AUTHORIZED REPRESENTATIVES OF THE
GENERAL PARTNER THAT WILL BE RESPONSIBLE FOR THE MANAGEMENT AND OPERATIONS OF
THE PARTNERSHIP IN ACCORDANCE WITH THIS ARTICLE V (SUCH INDIVIDUALS, THE
“RESPONSIBLE OFFICERS”) UNTIL SUCH TIME AS THE GENERAL PARTNER SHALL PROVIDE TO
THE PARTNERSHIP ANOTHER RESOLUTION NAMING OTHER OF ITS OFFICERS OR AUTHORIZED
REPRESENTATIVES TO BE RESPONSIBLE OFFICERS, AND THE GENERAL PARTNER HEREBY
COVENANTS AND AGREES THAT ITS RESPONSIBLE OFFICERS SHALL MAINTAIN THE
SEPARATENESS OF THE PARTNERSHIP’S OPERATIONS AND OTHERWISE COMPLY WITH ALL OF
THE TERMS OF THIS AGREEMENT.


 


(C)                                  THE GENERAL PARTNER SHALL NOTIFY THE
PARTNERS OF THE OCCURRENCE OF ANY NOTICE EVENT DESCRIBED IN SECTION 14.01 OR ANY
LIQUIDATING EVENT DESCRIBED IN SECTION 12.01 OR ANY EVENT WHICH WITH NOTICE OR
LAPSE OF TIME OR BOTH WOULD CONSTITUTE A NOTICE EVENT OR LIQUIDATING EVENT
(OTHER THAN THE EVENT DESCRIBED IN SECTION 14.01(A) HEREOF) AND THE ACTION WHICH
THE GENERAL PARTNER HAS TAKEN OR PROPOSES TO TAKE WITH RESPECT THERETO,
PROMPTLY, BUT NO LATER THAN FIVE (5) BUSINESS DAYS, AFTER ANY RESPONSIBLE
OFFICER HAS ACTUAL KNOWLEDGE OF SUCH OCCURRENCE.


 


(D)                                 THE GENERAL PARTNER SHALL TAKE ALL ACTIONS
WHICH MAY BE NECESSARY OR APPROPRIATE (I) FOR THE CONTINUATION OF THE
PARTNERSHIP’S VALID EXISTENCE AS A LIMITED PARTNERSHIP AND ITS QUALIFICATION TO
DO BUSINESS UNDER THE LAWS OF THE STATE OF DELAWARE AND OF EACH OTHER
JURISDICTION IN WHICH SUCH EXISTENCE OR QUALIFICATION IS NECESSARY TO PROTECT
THE LIMITED LIABILITY OF THE LIMITED

 

32

--------------------------------------------------------------------------------


 


PARTNERS OR TO ENABLE THE PARTNERSHIP TO CONDUCT THE BUSINESS IN WHICH IT IS
ENGAGED OR TO PERFORM ITS OBLIGATIONS UNDER ANY AGREEMENT TO WHICH IT IS A
PARTY, AND (II) FOR THE ACCOMPLISHMENT OF THE PARTNERSHIP’S PURPOSES, INCLUDING
THE ACQUISITION, MANAGEMENT, MAINTENANCE, PRESERVATION, AND OPERATION OF
PERMITTED ASSETS IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND
APPLICABLE LAWS AND REGULATIONS.  WITHOUT LIMITATION OF THE FOREGOING, THE
GENERAL PARTNER SHALL CAUSE THE PARTNERSHIP AND THE PARTNERSHIP SUBSIDIARY TO
MAINTAIN ALL LICENSES, PERMITS, REGISTRATIONS, AUTHORIZATIONS, USE AGREEMENTS,
CONSENTS, ORDERS OR APPROVALS OF GOVERNMENTAL OR QUASI-GOVERNMENTAL AGENCIES AND
AUTHORITIES (WHETHER FEDERAL, STATE, LOCAL, MUNICIPAL OR FOREIGN) NECESSARY TO
OWN THEIR RESPECTIVE PROPERTIES AND TO CONDUCT THEIR RESPECTIVE ACTIVITIES IN
ACCORDANCE WITH ALL APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS, EXCEPT WHERE
ANY FAILURE TO DO SO WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(E)                                  THE GENERAL PARTNER SHALL DEVOTE TO THE
PARTNERSHIP SUCH TIME AS MAY BE NECESSARY FOR THE PROPER PERFORMANCE OF ALL
DUTIES UNDER THIS AGREEMENT.


 


(F)                                    EXCEPT AS OTHERWISE PROVIDED IN
SECTION 1.09 HEREOF, THE GENERAL PARTNER SHALL BE UNDER A FIDUCIARY DUTY TO
CONDUCT THE AFFAIRS OF THE PARTNERSHIP IN THE BEST INTERESTS OF THE PARTNERSHIP,
INCLUDING, WITHOUT LIMITATION, THE SAFEKEEPING AND USE OF ALL OF THE PROPERTY
AND THE USE THEREOF FOR THE EXCLUSIVE BENEFIT OF THE PARTNERSHIP AND WILL NOT
CONDUCT THE AFFAIRS OF THE PARTNERSHIP SO AS TO BENEFIT ANY OTHER BUSINESS NOW
OWNED OR HEREAFTER ACQUIRED BY ANY PARTNER IF SUCH CONDUCT ALSO PRODUCES A
DETRIMENT TO THE PARTNERSHIP.


 


(G)                                 ALL DISTRIBUTIONS OR PAYMENTS TO THE
PARTNERS PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE MADE NO LATER THAN
3:00 P.M., EASTERN TIME, ON THE DAY OF DISTRIBUTION OR PAYMENT, AND, AT THE TIME
OF ANY SUCH DISTRIBUTION OR PAYMENT, THE GENERAL PARTNER SHALL PROVIDE TO THE
PARTNERS A NOTICE IDENTIFYING THE NATURE OF THE DISTRIBUTION OR PAYMENT, THE
SECTION OR SECTIONS OF THIS AGREEMENT PURSUANT TO WHICH IT IS BEING MADE AND THE
AMOUNT BEING DISTRIBUTED OR PAID PURSUANT TO EACH SUCH SECTION.


 


(H)                                 PROVIDED THAT NO LIQUIDATING EVENT HAS
OCCURRED, (I) WITHIN FIVE (5) BUSINESS DAYS OF THE PARTNERSHIP SUBSIDIARY’S
FIRST ACQUISITION OF A LEASED ASSET, THE GENERAL PARTNER SHALL CAUSE THE
PARTNERSHIP SUBSIDIARY TO ENTER INTO A LEASE (THE “MASTER LEASE”) WITH IMS
HEALTH OR ANY AFFILIATE OF IMS HEALTH, GUARANTEED BY IMS HEALTH, SUBSTANTIALLY
IN THE FORM ATTACHED HERETO AS EXHIBIT D AND PURSUANT TO WHICH LEASED ASSETS
SHALL BE LEASED TO IMS HEALTH OR ANY OF ITS AFFILIATES, AND (II) WITHIN FIVE (5)
BUSINESS DAYS OF THE PARTNERSHIP SUBSIDIARY’S ACQUISITION OF ANY LEASED ASSET,
AND WITHIN TEN (10) BUSINESS DAYS OF THE TERMINATION OF THE INDIVIDUAL LEASING
RECORD TO WHICH ANY LEASED ASSET IS SUBJECT, THE GENERAL PARTNER SHALL CAUSE THE
PARTNERSHIP SUBSIDIARY EITHER (A) TO ENTER INTO AN INDIVIDUAL LEASING RECORD
WITH RESPECT TO SUCH LEASED ASSET OR (B) TO SELL, OR OTHERWISE DISPOSE OF SUCH
LEASED ASSET; PROVIDED, HOWEVER, THAT THE PARTNERSHIP SUBSIDIARY SHALL NOT ENTER
INTO ANY MASTER LEASE OR INDIVIDUAL LEASING RECORD UNLESS (1) SUCH MASTER LEASE
OR INDIVIDUAL LEASING RECORD HAS BEEN DULY AUTHORIZED BY RESOLUTION OF THE BOARD
OF DIRECTORS OF THE LESSEE OR BY AUTHORIZATION POLICY DULY ADOPTED BY THE BOARD
OF DIRECTORS OF THE LESSEE AND SUCH RESOLUTION OR APPLICABLE SECTION OF THE
LESSEE’S AUTHORIZATION POLICY, CERTIFIED BY THE SECRETARY OR AN ASSISTANT
SECRETARY OF THE LESSEE, HAS BEEN DELIVERED TO THE PARTNERSHIP OR TO THE
PARTNERSHIP SUBSIDIARY (WHICH CERTIFIED RESOLUTION OR SECTION OF THE LESSEE’S
AUTHORIZATION POLICY MAY BE ONE SO DELIVERED BEFORE ENTERING INTO SUCH MASTER
LEASE OR INDIVIDUAL LEASING RECORD IF THAT RESOLUTION OR SECTION OF THE LESSEE’S
AUTHORIZATION POLICY

 

33

--------------------------------------------------------------------------------


 


REMAINS IN EFFECT AT THE TIME OF, AND IS APPLICABLE TO, THAT MASTER LEASE OR
INDIVIDUAL LEASING RECORD AND IS SO CERTIFIED BY A SECRETARY OR ASSISTANT
SECRETARY OF THE LESSEE), TOGETHER WITH CERTIFICATES AS TO INCUMBENCY AND DUE
AUTHORIZATION OF THE OFFICERS OF THE LESSEE AUTHORIZED TO EXECUTE AND DELIVER
SUCH MASTER LEASE OR INDIVIDUAL LEASING RECORD, (2) SUCH MASTER LEASE OR
INDIVIDUAL LEASING RECORD SHALL NOT EXPIRE BEFORE THE LATER OF THE SCHEDULED
TERMINATION DATE OF THE 2003 IMS HEALTH LEASE, (3) SUCH MASTER LEASE IS LEGAL,
VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AGAINST THE LESSEE,
AND (4) THE AGGREGATE UNAMORTIZED VALUES OF LEASED ASSETS AS DETERMINED PURSUANT
TO THE INDIVIDUAL LEASING RECORDS SHALL NOT EXCEED $300,000,000 AT ANY TIME; AND
PROVIDED FURTHER, HOWEVER, THAT THE PARTNERSHIP SUBSIDIARY SHALL NOT ENTER INTO
ANY MASTER LEASE OR INDIVIDUAL LEASING RECORD WITH AN AFFILIATE OF IMS HEALTH
UNLESS (I) IMS HEALTH’S GUARANTY WITH RESPECT THERETO HAS BEEN DULY AUTHORIZED
BY RESOLUTION OF THE BOARD OF DIRECTORS OF IMS HEALTH OR BY THE AUTHORIZATION
POLICY DULY ADOPTED BY THE BOARD OF DIRECTORS OF IMS HEALTH AND SUCH RESOLUTION
OR SECTION OF IMS HEALTH’S AUTHORIZATION POLICY, CERTIFIED BY THE SECRETARY OR
AN ASSISTANT SECRETARY OF IMS HEALTH, HAS BEEN DELIVERED TO THE PARTNERSHIP OR
PARTNERSHIP SUBSIDIARY (WHICH CERTIFIED RESOLUTION OR SECTION OF IMS HEALTH’S
AUTHORIZATION POLICY MAY BE ONE SO DELIVERED BEFORE ENTERING INTO SUCH MASTER
LEASE OR INDIVIDUAL LEASING RECORD IF THAT RESOLUTION OR SECTION OF IMS HEALTH’S
AUTHORIZATION POLICY REMAINS IN EFFECT AT THE TIME OF, AND IS APPLICABLE TO,
THAT MASTER LEASE OR INDIVIDUAL LEASING RECORD AND IS SO CERTIFIED BY A
SECRETARY OR AN ASSISTANT SECRETARY OF IMS HEALTH), TOGETHER WITH CERTIFICATES
AS TO INCUMBENCY AND DUE AUTHORIZATION OF THE OFFICERS OF IMS HEALTH AUTHORIZED
TO EXECUTE SUCH GUARANTY, AND (II) SUCH GUARANTY IS LEGAL, VALID, BINDING AND
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AGAINST IMS HEALTH.


 


SECTION 5.05.  INDEMNIFICATION OF THE PARTNERS.


 


(A)                                  UNLESS OTHERWISE PROVIDED IN
SECTION 5.05(E) HEREOF AND SUBJECT TO SECTION 5.05(F) HEREOF, THE PARTNERSHIP,
ITS RECEIVER OR ITS TRUSTEE (IN THE CASE OF ITS RECEIVER OR TRUSTEE, TO THE
EXTENT OF PROPERTY) SHALL INDEMNIFY, SAVE HARMLESS, AND PAY ALL EXPENSES OF ANY
PARTNER, ANY PARTNER’S PARTNER, ANY PARTNERS, STOCKHOLDERS, OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS OF ANY OF THEM RELATING TO ANY EXPENSES INCURRED BY REASON
OF ANY ACT PERFORMED OR OMITTED TO BE PERFORMED BY ANY PARTNER, OR OFFICER,
DIRECTOR, EMPLOYEE OR AGENT OF ANY PARTNER IN CONNECTION WITH THE BUSINESS OF
THE PARTNERSHIP.


 


(B)                                 UNLESS OTHERWISE PROVIDED IN SECTION 5.05(E)
HEREOF AND SUBJECT TO SECTION 5.05(F) HEREOF, IN THE EVENT OF ANY ACTION BY ANY
LIMITED PARTNER AGAINST THE GENERAL PARTNER OR OFFICER OR DIRECTOR OF THE
GENERAL PARTNER, INCLUDING A PARTNERSHIP DERIVATIVE SUIT, THE PARTNERSHIP, ITS
RECEIVER OR ITS TRUSTEE (IN THE CASE OF A RECEIVER OR TRUSTEE, TO THE EXTENT OF
PROPERTY) SHALL INDEMNIFY, SAVE HARMLESS, AND PAY ALL EXPENSES OF THE GENERAL
PARTNER, OFFICER OR DIRECTOR INCURRED IN THE DEFENSE OF SUCH ACTION; PROVIDED
THAT THE GENERAL PARTNER, OFFICER OR DIRECTOR OBTAINS A FAVORABLE FINAL
NONAPPEALABLE JUDGMENT IN SUCH ACTION.


 


(C)                                  ALL INDEMNITIES PROVIDED FOR IN THIS
AGREEMENT SHALL SURVIVE THE TRANSFER OF A PARTNER’S INTEREST.


 


(D)                                 THE PARTNERSHIP AND THE GENERAL PARTNER,
JOINTLY AND SEVERALLY, COVENANT AND AGREE, UNCONDITIONALLY, ABSOLUTELY AND
IRREVOCABLY, TO INDEMNIFY AND HOLD HARMLESS EACH CLASS A LIMITED PARTNER FROM
AND AGAINST ANY AND ALL EXPENSES ARISING OUT OF OR IN CONNECTION WITH OR BY

 

34

--------------------------------------------------------------------------------


 


REASON OF ANY PERSON’S ASSERTION THAT THE LIABILITIES, DEBTS OR OTHER
OBLIGATIONS OF THE PARTNERSHIP ARE LIABILITIES, DEBTS OR OTHER OBLIGATIONS OF
SUCH CLASS A LIMITED PARTNER; PROVIDED, HOWEVER, THAT NO SUCH INDEMNIFICATION
SHALL BE REQUIRED HEREUNDER FOR ANY SUCH EXPENSES RESULTING FROM ANY ACTION
TAKEN BY SUCH CLASS A LIMITED PARTNER WHICH EXPOSES SUCH CLASS A LIMITED PARTNER
TO LIABILITY AS A GENERAL PARTNER UNDER DELAWARE LAW.


 


(E)                                  SECTIONS 5.05(A), 5.05(B), 5.05(C) AND
5.05(D) HEREOF SHALL BE ENFORCED ONLY TO THE MAXIMUM EXTENT PERMITTED BY LAW AND
NO PARTNER SHALL BE INDEMNIFIED FROM ANY LIABILITY FOR THE FRAUD, WILLFUL
MISCONDUCT, BAD FAITH, OR GROSS NEGLIGENCE OF ITSELF OR ANY OF ITS AFFILIATES.


 


(F)                                    INDEMNIFICATION PROCEDURES.


 

(I)                                     IN THE EVENT ANY CLAIM IS MADE BY A
THIRD PARTY AGAINST THE GENERAL PARTNER, ANY LIMITED PARTNER, OR ANY AFFILIATE,
OFFICER, DIRECTOR, AGENT, EMPLOYEE, SUCCESSOR OR ASSIGN OF ANY OF THEM (EACH OF
THEM BEING REFERRED TO AS AN “INDEMNITEE”), WITH RESPECT TO AN ACTUAL OR
POTENTIAL LIABILITY FOR WHICH ANY SUCH PERSON IS OTHERWISE ENTITLED TO BE
INDEMNIFIED UNDER ANY PROVISIONS OF SECTIONS 5.05(A), 5.05(B), 5.05(C) AND
5.05(D) HEREOF, AND ANY SUCH PERSON WISHES TO BE INDEMNIFIED WITH RESPECT
THERETO, SUCH PERSON SHALL PROMPTLY NOTIFY THE APPROPRIATE INDEMNITOR(S) AS
PROVIDED IN EACH SUCH SECTION (THE “INDEMNITOR”); PROVIDED THAT THE FAILURE OF
ANY SUCH PERSON TO NOTIFY ANY INDEMNITOR SHALL NOT RELIEVE SUCH INDEMNITOR FROM
ANY LIABILITY WHICH IT OTHERWISE MAY HAVE TO SUCH PERSON HEREUNDER.

 

(II)                                  EACH INDEMNITEE MAY BY NOTICE TO THE
INDEMNITOR TAKE CONTROL OF ALL ASPECTS OF THE INVESTIGATION AND DEFENSE OF ALL
CLAIMS ASSERTED AGAINST IT AND MAY EMPLOY COUNSEL OF ITS CHOICE AND AT THE
EXPENSE OF THE INDEMNITOR; PROVIDED THAT (A) THE AMOUNT OF ANY SETTLEMENT SUCH
INDEMNITEE MAY ENTER INTO MUST BE CONSENTED TO BY THE INDEMNITOR AND NO
INDEMNITEE MAY IN CONNECTION WITH ANY SUCH INVESTIGATION, DEFENSE OR SETTLEMENT,
WITHOUT THE CONSENT OF THE INDEMNITOR, REQUIRE THE INDEMNITOR OR ANY OF ITS
SUBSIDIARIES TO TAKE OR REFRAIN FROM TAKING ANY ACTION (OTHER THAN PAYMENT OF
SUCH A SETTLEMENT AMOUNT) OR TO MAKE ANY PUBLIC STATEMENT, WHICH SUCH PERSON
REASONABLY CONSIDERS TO MATERIALLY ADVERSELY AFFECT ITS INTEREST, AND (B) SUCH
INDEMNITEE MAY NOT TAKE CONTROL OF ANY INVESTIGATION, DEFENSE OR SETTLEMENT
WHICH COULD ENTAIL A RISK OF CRIMINAL LIABILITY TO THE INDEMNITOR OR ANY OF ITS
SUBSIDIARIES.  UPON THE REQUEST OF THE INDEMNITOR, EACH INDEMNITEE SHALL USE ITS
BEST EFFORTS TO KEEP THE INDEMNITOR REASONABLY APPRISED OF THE STATUS OF THOSE
ASPECTS OF SUCH INVESTIGATION AND DEFENSE CONTROLLED BY SUCH INDEMNITEE AND
SHALL PROVIDE SUCH INFORMATION WITH RESPECT THERETO AS THE INDEMNITOR MAY
REASONABLY REQUEST.  THE INDEMNITOR SHALL COOPERATE WITH THE INDEMNITEE IN ALL
REASONABLE RESPECTS WITH RESPECT THERETO.

 

(III)                               ANY INDEMNITOR MAY, BY NOTICE TO THE
INDEMNITEES, TAKE CONTROL OF ALL ASPECTS OF THE INVESTIGATION AND DEFENSE OF ALL
CLAIMS ASSERTED AGAINST IT, AND MAY EMPLOY COUNSEL OF ITS CHOICE AND AT ITS
EXPENSE; PROVIDED THAT (A) NO INDEMNITOR MAY WITHOUT THE CONSENT OF ANY
INDEMNITEE AGREE TO ANY SETTLEMENT THAT REQUIRES SUCH INDEMNITEE TO MAKE ANY
PAYMENT THAT IS NOT INDEMNIFIED HEREUNDER, OR DOES NOT GRANT A GENERAL RELEASE
TO SUCH INDEMNITEE, AND IN ANY EVENT SUCH INDEMNITOR MAY NOT IN CONNECTION WITH
ANY SUCH INVESTIGATION, DEFENSE OR SETTLEMENT, WITHOUT THE CONSENT OF ANY
INDEMNITEE, TAKE OR

 

35

--------------------------------------------------------------------------------


 

REFRAIN FROM TAKING ANY ACTION WHICH WOULD REASONABLY BE EXPECTED TO MATERIALLY
IMPAIR THE INDEMNIFICATION OF SUCH INDEMNITEE HEREUNDER OR WOULD REQUIRE SUCH
INDEMNITEE TO TAKE OR REFRAIN FROM TAKING ANY ACTION OR TO MAKE ANY PUBLIC
STATEMENT, WHICH SUCH PERSON REASONABLY CONSIDERS TO MATERIALLY ADVERSELY AFFECT
ITS INTERESTS, (B) NO INDEMNITOR MAY TAKE CONTROL OF ANY INVESTIGATION, DEFENSE
OR SETTLEMENT, WITHOUT THE CONSENT OF ANY INDEMNITEE, IF THE LIABILITIES
INVOLVED IN SUCH PROCEEDINGS INVOLVE ANY MATERIAL RISK OF THE SALE, FORFEITURE
OR LOSS OF, OR THE CREATION OF ANY LIEN ON, ANY PROPERTY OF SUCH INDEMNITEE AND
(C) NO INDEMNITOR MAY TAKE CONTROL OF ANY INVESTIGATION, DEFENSE OR SETTLEMENT
WHICH COULD ENTAIL A RISK OF CRIMINAL LIABILITY TO ANY INDEMNITEE.  UPON THE
REQUEST OF ANY INDEMNITEE, THE INDEMNITOR SHALL USE ITS BEST EFFORTS TO KEEP
SUCH INDEMNITEE REASONABLY APPRISED OF THE STATUS OF THOSE ASPECTS OF SUCH
INVESTIGATION AND DEFENSE CONTROLLED BY SUCH INDEMNITOR AND SHALL PROVIDE SUCH
INFORMATION WITH RESPECT THERETO AS SUCH INDEMNITEE MAY REASONABLY REQUEST.  THE
INDEMNITEES SHALL COOPERATE WITH THE INDEMNITOR IN ALL REASONABLE RESPECTS WITH
RESPECT THERETO.

 


SECTION 5.06.  COMPENSATION AND EXPENSES.


 


(A)                                  COMPENSATION AND REIMBURSEMENT.  EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 5.06, NO PARTNER OR AFFILIATE OF ANY PARTNER
SHALL RECEIVE ANY SALARY, FEE, OR DRAW FOR SERVICES RENDERED TO OR ON BEHALF OF
THE PARTNERSHIP OR OTHERWISE IN ITS CAPACITY AS A PARTNER, NOR SHALL ANY PARTNER
OR AFFILIATE OF ANY PARTNER BE REIMBURSED FOR ANY EXPENSES INCURRED BY SUCH
PARTNER OR AFFILIATE ON BEHALF OF THE PARTNERSHIP OR OTHERWISE IN ITS CAPACITY
AS A PARTNER.


 


(B)                                 MANAGEMENT FEE.  FOR SERVICES RENDERED TO OR
ON BEHALF OF THE PARTNERSHIP IN SATISFACTION OF ITS DUTIES AND OBLIGATIONS UNDER
THIS AGREEMENT, THE GENERAL PARTNER SHALL BE PAID $500,000 PER ANNUM, QUARTERLY
IN ARREARS, PRO RATA FOR ANY PARTIAL FISCAL QUARTER.


 


(C)                                  EXPENSES.  THE GENERAL PARTNER MAY CHARGE
THE PARTNERSHIP, AND SHALL BE REIMBURSED, FOR ANY REASONABLE OUT-OF-POCKET
EXPENSES INCURRED IN CONNECTION WITH THE PARTNERSHIP’S BUSINESS.


 


ARTICLE VI
ROLE OF LIMITED PARTNERS


 


SECTION 6.01.  RIGHTS OR POWERS.


 

The Limited Partners shall not have any right or power to take part in the
management or control of the Partnership or its business and affairs or to act
for or bind the Partnership in any way.  Notwithstanding the foregoing, the
Limited Partners shall have all the rights and powers specifically set forth in
this Agreement.  A Limited Partner, any Affiliate thereof or an employee,
stockholder, agent, director or officer of a Limited Partner or any Affiliate
thereof, may also be an employee or agent of the Partnership or a stockholder,
director or officer of the General Partner.  The existence of these
relationships and acting in such capacities will not result in a Limited Partner
being deemed to be participating in the control of the business of the
Partnership or otherwise affect the limited liability of any Limited Partner.

 

36

--------------------------------------------------------------------------------


 


SECTION 6.02.  VOTING RIGHTS.


 

Each Limited Partner shall have the right to vote only on those matters
specifically reserved for its vote (or a vote of the Partners) which are set
forth in this Agreement and as required by the Act.

 


SECTION 6.03.  PROCEDURE FOR CONSENT.


 

In any circumstances requiring the approval or consent of any Limited Partner
specified in this Agreement, such approval or consent may, except as expressly
provided to the contrary in this Agreement, be given or withheld in the sole and
absolute discretion of such Limited Partner.  If the General Partner receives
the necessary approval or consent of the Limited Partners to such action, the
General Partner shall be authorized and empowered to implement such action
without further authorization by any Limited Partner.

 


ARTICLE VII
REPRESENTATIONS, WARRANTIES AND COVENANTS


 


SECTION 7.01.  IN GENERAL.


 

As of the Closing Date, each of the Partners hereby makes each of the
representations and warranties applicable to such Partner as set forth in
Section 7.02 hereof.

 


SECTION 7.02.  REPRESENTATIONS AND WARRANTIES.


 


(A)                                  DUE FORMATION OR INCORPORATION;
AUTHORIZATION OF AGREEMENT.  EACH PARTNER HEREBY REPRESENTS AND WARRANTS THAT
SUCH PARTNER IS A CORPORATION, A LIMITED LIABILITY COMPANY OR A PARTNERSHIP, AS
THE CASE MAY BE, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION OF ITS INCORPORATION OR FORMATION, AS THE CASE MAY BE,
AND HAS THE PARTNERSHIP OR CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTY AND
CARRY ON ITS BUSINESS AS OWNED AND CARRIED ON AT THE CLOSING DATE.  EACH IMS
HEALTH PARTNER HEREBY REPRESENTS AND WARRANTS THAT SUCH PARTNER IS DULY LICENSED
OR QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN EACH OF THE JURISDICTIONS
IN WHICH THE FAILURE TO BE SO LICENSED OR QUALIFIED WOULD HAVE A MATERIAL
ADVERSE EFFECT.  EACH CLASS A LIMITED PARTNER HEREBY REPRESENTS AND WARRANTS
THAT SUCH PARTNER IS DULY LICENSED OR QUALIFIED TO DO BUSINESS AND IN GOOD
STANDING IN EACH OF THE JURISDICTIONS IN WHICH IT WOULD BE REQUIRED TO BE SO
LICENSED OR QUALIFIED WITHOUT REGARD TO ITS BEING A LIMITED PARTNER IN THE
PARTNERSHIP AND IN WHICH THE FAILURE TO SO QUALIFY WOULD HAVE A MATERIAL ADVERSE
EFFECT.  EACH PARTNER HEREBY REPRESENTS AND WARRANTS THAT SUCH PARTNER HAS THE
CORPORATE OR PARTNERSHIP POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER. EACH PARTNER HEREBY
REPRESENTS AND WARRANTS THAT THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH
PARTNER OF THIS AGREEMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR
PARTNERSHIP ACTION.  EACH PARTNER HEREBY REPRESENTS AND WARRANTS THAT THIS
AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH PARTNER
AND IS ENFORCEABLE AGAINST SUCH PARTNER IN ACCORDANCE WITH ITS TERMS.

 

37

--------------------------------------------------------------------------------


 


(B)                                 NO CONFLICT WITH RESTRICTIONS; NO DEFAULT. 
EACH PARTNER HEREBY REPRESENTS AND WARRANTS THAT NEITHER THE EXECUTION AND
DELIVERY BY SUCH PARTNER OF THIS AGREEMENT NOR SUCH PARTNER’S PERFORMANCE AND
COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF (I) WILL CONFLICT WITH, VIOLATE
OR RESULT IN A BREACH OF ANY OF THE TERMS, COVENANTS, CONDITIONS OR PROVISIONS
OF ANY LAW OR GOVERNMENTAL REGULATION IN EFFECT ON THE DATE HEREOF APPLICABLE
TO, OR ANY ORDER, WRIT, INJUNCTION, DECREE, DETERMINATION OR AWARD OF ANY COURT,
GOVERNMENTAL DEPARTMENT, BOARD, AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN,
OR ARBITRATOR DIRECTED TO OR BINDING ON SUCH PARTNER WHICH CONFLICT, VIOLATION
OR BREACH WOULD HAVE A MATERIAL ADVERSE EFFECT, (II) WILL CONFLICT WITH,
VIOLATE, RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY AGREEMENT OR
INSTRUMENT TO WHICH SUCH PARTNER IS A PARTY OR BY WHICH SUCH PARTNER IS OR MAY
BE BOUND OR TO WHICH ANY OF ITS PROPERTIES OR ASSETS IS SUBJECT WHICH CONFLICT,
VIOLATION, BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE EFFECT, OR ANY OF THE
TERMS OR PROVISIONS OF THE ORGANIZATIONAL DOCUMENTS OR BY-LAWS OF SUCH PARTNER,
(III) WILL CONFLICT WITH, VIOLATE, RESULT IN A BREACH OF, CONSTITUTE A DEFAULT
UNDER (WHETHER WITH NOTICE OR LAPSE OF TIME OR BOTH), ACCELERATE OR PERMIT THE
ACCELERATION OF THE PERFORMANCE REQUIRED BY, OR REQUIRE ANY CONSENT,
AUTHORIZATION OR APPROVAL UNDER ANY OF THE TERMS OR PROVISIONS OF ANY MATERIAL
INDENTURE, MORTGAGE, LEASE, AGREEMENT OR INSTRUMENT TO WHICH SUCH PARTNER IS A
PARTY OR BY WHICH SUCH PARTNER OR SUCH PARTNER’S PROPERTY OR ASSETS IS OR MAY BE
BOUND, OR (IV) WILL RESULT IN THE CREATION OR IMPOSITION OF ANY MATERIAL LIEN
UPON ANY OF THE PROPERTIES OR ASSETS OF SUCH PARTNER.


 


(C)                                  GOVERNMENTAL AUTHORIZATIONS.  EACH PARTNER
HEREBY REPRESENTS AND WARRANTS THAT NO MATERIAL REGISTRATION, DECLARATION OR
FILING WITH, OR CONSENT, APPROVAL, LICENSE, PERMIT OR OTHER AUTHORIZATION OR
ORDER BY, ANY GOVERNMENTAL OR REGULATORY AUTHORITY, DOMESTIC OR FOREIGN, IS
REQUIRED IN CONNECTION WITH THE VALID EXECUTION, DELIVERY AND PERFORMANCE BY
SUCH PARTNER OF THIS AGREEMENT.


 


(D)                                 LITIGATION.


 

(I)                                     EACH IMS HEALTH PARTNER HEREBY
REPRESENTS AND WARRANTS THAT (A) THERE ARE NO ACTIONS, SUITS, PROCEEDINGS OR
INVESTIGATIONS PENDING OR, TO THE KNOWLEDGE OF SUCH PARTNER, THREATENED AGAINST
OR AFFECTING SUCH PARTNER OR ANY OF ITS RESPECTIVE PROPERTIES, ASSETS, RIGHTS OR
BUSINESSES, IN ANY COURT OR BEFORE OR BY ANY GOVERNMENTAL DEPARTMENT, BOARD,
AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, OR ANY ARBITRATOR WHICH WOULD
(OR, IN THE CASE OF AN INVESTIGATION, COULD LEAD TO ANY ACTION, SUIT OR
PROCEEDING, WHICH WOULD) REASONABLY BE EXPECTED TO IMPAIR SUCH PARTNER’S ABILITY
TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR TO HAVE A MATERIAL ADVERSE
EFFECT OR BRING INTO QUESTION THE VALIDITY OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY; AND (B) SUCH IMS HEALTH PARTNER HAS NOT RECEIVED ANY
CURRENTLY EFFECTIVE NOTICE OF ANY DEFAULT, AND SUCH PARTNER IS NOT IN DEFAULT,
UNDER ANY APPLICABLE ORDER, WRIT, INJUNCTION, DECREE, PERMIT, DETERMINATION OR
AWARD OF ANY COURT, ANY GOVERNMENTAL DEPARTMENT, BOARD, AGENCY OR
INSTRUMENTALITY, DOMESTIC OR FOREIGN, OR ANY ARBITRATOR WHICH WOULD REASONABLY
BE EXPECTED TO IMPAIR ITS ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT OR TO HAVE A MATERIAL ADVERSE EFFECT.

 

(II)                                  EACH CLASS A LIMITED PARTNER HEREBY
REPRESENTS AND WARRANTS THAT THERE IS NO ACTION, SUIT, PROCEEDING OR
INVESTIGATION PENDING OR, TO THE KNOWLEDGE OF SUCH PARTNER,

 

38

--------------------------------------------------------------------------------


 

THREATENED AGAINST OR AFFECTING SUCH PARTNER WHICH SEEKS TO QUESTION, DELAY OR
PREVENT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 


(E)                                  INVESTMENT COMPANY ACT; PUBLIC UTILITY
HOLDING COMPANY ACT.  EACH PARTNER HEREBY REPRESENTS AND WARRANTS THAT
(I) NEITHER SUCH PARTNER NOR, AS A RESULT OF THE PARTNER’S OWNERSHIP OF ITS
INTEREST, IS THE PARTNERSHIP AN “INVESTMENT COMPANY,” WITHIN THE MEANING OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED AND (II) SUCH PARTNER IS NOT A
“HOLDING COMPANY,” AN “AFFILIATE OF A HOLDING COMPANY,” OR A “SUBSIDIARY OF A
HOLDING COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.


 


(F)                                    SUBSIDIARY.  EACH OF THE GENERAL PARTNER
AND CMS HEREBY REPRESENTS AND WARRANTS THAT 100% OF THE CAPITAL STOCK OF SUCH
PARTNER IS OWNED, DIRECTLY OR INDIRECTLY, BY IMS HEALTH.


 


(G)                                 INVESTIGATION; INTENT.  EACH PARTNER HEREBY
REPRESENTS AND WARRANTS THAT (I) SUCH PARTNER HAS RECEIVED OR HAD ACCESS TO ALL
RELEVANT INFORMATION CONCERNING THE PARTNERSHIP AND SUCH PARTNER’S INVESTMENT IN
THE PARTNERSHIP AS SUCH PARTNER DEEMED NECESSARY AND SUFFICIENT FOR IT TO MAKE
AN INFORMED INVESTMENT DECISION, (II) SUCH PARTNER HAS ACQUIRED ITS PARTNERSHIP
INTEREST BASED UPON ITS OWN INVESTIGATION, AND THE EXERCISE BY SUCH PARTNER OF
ITS RIGHTS AND THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT WILL BE
BASED UPON ITS OWN INVESTIGATION, ANALYSIS AND EXPERTISE, (III) ITS ACQUISITION
OF ITS PARTNERSHIP INTEREST WAS MADE FOR ITS OWN ACCOUNT FOR INVESTMENT, AND NOT
WITH A VIEW TO THE SALE OR DISTRIBUTION THEREOF, AND (IV) IT HAS FORMED A
PARTNERSHIP FOR THE PURPOSE OF MAKING AN ECONOMIC PROFIT FROM THE TRANSACTIONS
PROPOSED TO BE ENTERED INTO BY THE PARTNERSHIP.


 


(H)                                 CAPITALIZATION OF EDAM.  EDAM HEREBY
REPRESENTS AND WARRANTS THE FOLLOWING:


 

(I)                                     IT IS NOT AN AFFILIATE OF IMS HEALTH;

 

(II)                                  IT IS CAPITALIZED WITH NOT LESS THAN THREE
PERCENT (3%) EQUITY AND:

 

(A)                              SUCH EQUITY IS SUBORDINATE TO ALL ITS
OUTSTANDING DEBT;

 

(B)                                SUCH EQUITY IS NOT FUNDED WITH NON-RECOURSE
DEBT THAT IS COLLATERALIZED BY A PLEDGE OF SUCH EQUITY;

 

(C)                                IF FUNDED WITH RECOURSE DEBT, THE OWNER OF
SUCH EQUITY HAS OTHER ASSETS WHOSE VALUE IS AT LEAST EQUAL TO THE VALUE OF SUCH
EQUITY;

 

(D)                               SUCH EQUITY IS NOT BACKED BY A LETTER OF
CREDIT; AND

 

(E)                                 SUCH EQUITY IS NOT THE SUBJECT OF RESIDUAL
INSURANCE OR A RESIDUAL GUARANTY, IN EITHER CASE THAT ENSURES RECOVERY OF SUCH
EQUITY; AND

 

(III)                               EDAM HAS NOT MADE DISTRIBUTIONS IN EXCESS OF
ITS EARNINGS DETERMINED IN ACCORDANCE WITH GAAP OR PAID FEES IN RESPECT OF THE
STRUCTURING OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR PAID COSTS
INCURRED IN CONNECTION WITH SUCH TRANSACTIONS, IN EACH CASE TO THE OWNERS OF ITS
EQUITY.

 

39

--------------------------------------------------------------------------------


 


(I)                                     TRANSACTION FEES.  EACH IMS HEALTH
PARTNER HEREBY REPRESENTS AND WARRANTS THAT NEITHER IT NOR ANY OF ITS AFFILIATES
SHALL PAY ANY FEES OR OTHER AMOUNTS TO ANY CLASS A LIMITED PARTNER IN RESPECT OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OTHER THAN ANY AMOUNTS TO BE
PAID OR DISTRIBUTED TO THE CLASS A LIMITED PARTNERS PURSUANT TO THIS AGREEMENT.


 


SECTION 7.03.  COVENANT OF EDAM.


 

Edam hereby covenants that at all times that it is a Partner it shall satisfy
each of the following requirements:

 

(A)                                  IT SHALL NOT BE AN AFFILIATE OF IMS HEALTH;

 

(B)                                 IT SHALL BE CAPITALIZED WITH NOT LESS THAN
THREE PERCENT (3%) EQUITY AND:

 

(i)                                     Such equity shall be subordinate to all
its outstanding debt;

 

(ii)                                  Such equity shall not be funded with
non-recourse debt that is collateralized by a pledge of such equity;

 

(iii)                               If funded with recourse debt, the owner of
such equity shall have other assets whose value is at least equal to the value
of such equity;

 

(iv)                              Such equity shall not be backed by a letter of
credit; and

 

(v)                                 Such equity shall not be the subject of
residual insurance or a residual guaranty, in either case that ensures recovery
of such equity; and

 

(C)                                  EDAM SHALL NOT MAKE DISTRIBUTIONS IN EXCESS
OF ITS EARNINGS DETERMINED IN ACCORDANCE WITH GAAP OR PAY FEES IN RESPECT OF THE
STRUCTURING OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR PAY COSTS
INCURRED IN CONNECTION WITH SUCH TRANSACTIONS, IN EACH CASE TO THE OWNERS OF ITS
EQUITY.

 


SECTION 7.04.  COVENANT OF CLASS A LIMITED PARTNERS.


 

Each Class A Limited Partner understands that the Partnership may be relying on
Section 3(c)(1) of the Investment Company Act of 1940, as amended (the
“Investment Company Act”), and each Class A Limited Partner hereby covenants
that at all times that it is a Partner, such Class A Limited Partner shall not
take any action that would cause the Partnership to become an “investment
company” within the meaning of the Investment Company Act.

 


ARTICLE VIII
ACCOUNTING; BOOKS AND RECORDS


 


SECTION 8.01.  ACCOUNTING; BOOKS AND RECORDS.


 


(A)                                  MAINTENANCE OF BOOKS AND RECORDS.  THE
PARTNERSHIP SHALL MAINTAIN AT ITS PRINCIPAL PLACE OF BUSINESS OR, UPON NOTICE TO
THE PARTNERS, AT SUCH OTHER PLACE AS THE GENERAL

 

40

--------------------------------------------------------------------------------


 


PARTNER SHALL DETERMINE, SEPARATE BOOKS OF ACCOUNT FOR THE PARTNERSHIP WHICH
SHALL INCLUDE A RECORD OF ALL COSTS AND EXPENSES INCURRED, ALL CHARGES MADE, ALL
CREDITS MADE AND RECEIVED, AND ALL INCOME DERIVED IN CONNECTION WITH THE CONDUCT
OF THE PARTNERSHIP AND THE OPERATION OF ITS BUSINESS IN ACCORDANCE WITH THIS
AGREEMENT.


 


(B)                                 ACCOUNTING METHODS.


 

(I)                                     THE PARTNERSHIP SHALL USE THE ACCRUAL
METHOD OF ACCOUNTING IN PREPARATION OF ITS ANNUAL REPORTS AND FOR TAX PURPOSES
AND SHALL KEEP ITS BOOKS AND RECORDS ACCORDINGLY.

 

(II)                                  ALL AMOUNTS PAYABLE UNDER ANY AGREEMENT
BETWEEN THE PARTNERSHIP ON THE ONE HAND AND THE PARTNERS OR THEIR AFFILIATES ON
THE OTHER HAND SHALL BE TREATED AS OCCURRING BETWEEN THE PARTNERSHIP AND A
PERSON WHO IS NOT A PARTNER WITHIN THE MEANING OF CODE SECTION 707(A)(1) AND
SUCH AMOUNTS PAYABLE BY THE PARTNERSHIP TO ANY PARTNER OR ITS AFFILIATES SHALL
BE CONSIDERED AN EXPENSE OR CAPITAL COST, AS THE CASE MAY BE, OF THE PARTNERSHIP
FOR INCOME TAX AND FINANCIAL REPORTING PURPOSES, AND SHALL NOT BE CONSIDERED A
DISTRIBUTION TO SUCH PARTNER INCLUDING, WITHOUT LIMITATION, IN MAINTAINING SUCH
PARTNER’S CAPITAL ACCOUNT, AND ANY SUCH AMOUNTS PAYABLE BY ANY PARTNER OR ITS
AFFILIATES TO THE PARTNERSHIP SHALL NOT BE CONSIDERED A CONTRIBUTION TO THE
PARTNERSHIP, INCLUDING, WITHOUT LIMITATION, IN MAINTAINING SUCH PARTNER’S
CAPITAL ACCOUNT.

 

(III)                               ACCESS TO BOOKS, RECORDS, ETC.  SUBJECT TO
SECTION 8.04 HEREOF, ANY PARTNER OR ANY AGENTS OR REPRESENTATIVES OF SUCH
PARTNER, AT THE PARTNER’S OWN EXPENSE AND UPON REASONABLE NOTICE AND WITH
REASONABLE FREQUENCY, MAY EXAMINE ANY INFORMATION IT MAY REASONABLY REQUEST AND
MAKE COPIES OF AND ABSTRACTS FROM THE FINANCIAL AND OPERATING RECORDS AND BOOKS
OF ACCOUNT OF THE PARTNERSHIP, AND DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF
THE PARTNERSHIP WITH THE GENERAL PARTNER AND ITS RESPONSIBLE OFFICERS,
DIRECTORS, OFFICERS AND INDEPENDENT ACCOUNTANTS OF THE PARTNERSHIP, ALL AT SUCH
REASONABLE TIMES AND AS OFTEN AS SUCH PARTNER OR ANY AGENTS OR REPRESENTATIVES
OF SUCH PARTNER MAY REASONABLY REQUEST.  THE RIGHTS GRANTED TO A PARTNER
PURSUANT TO THIS SECTION 8.01 ARE EXPRESSLY SUBJECT TO COMPLIANCE BY SUCH
PARTNER WITH THE CONFIDENTIALITY PROCEDURES AND GUIDELINES OF THE PARTNERSHIP,
AS SUCH PROCEDURES AND GUIDELINES MAY BE ESTABLISHED FROM TIME TO TIME.

 


SECTION 8.02.  REPORTS.


 


(A)                                  IN GENERAL.  THE GENERAL PARTNER SHALL BE
RESPONSIBLE FOR THE PREPARATION OF FINANCIAL REPORTS OF THE PARTNERSHIP AND THE
COORDINATION OF FINANCIAL MATTERS OF THE PARTNERSHIP WITH THE PARTNERSHIP’S
ACCOUNTANTS.  EACH REPORT DELIVERED BY THE PARTNERSHIP TO THE PARTNERS PURSUANT
TO THIS ARTICLE VIII SHALL BE ACCOMPANIED BY A REPRESENTATION OF A RESPONSIBLE
OFFICER OF THE GENERAL PARTNER FAMILIAR WITH THE AFFAIRS OF THE PARTNERSHIP THAT
(X) SUCH REPORT HAS BEEN PREPARED AND FAIRLY STATED IN ALL MATERIAL RESPECTS IN
ACCORDANCE WITH GAAP, OR TO THE EXTENT INCONSISTENT THEREWITH, IN ACCORDANCE
WITH THIS AGREEMENT, AND (Y) NO LIQUIDATING EVENT OR NOTICE EVENT, OR EVENT
WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE A LIQUIDATING EVENT
OR NOTICE EVENT (OTHER THAN THE NOTICE EVENT DESCRIBED IN SECTION 14.01(A)
HEREOF) HAS

 

41

--------------------------------------------------------------------------------


 


OCCURRED AND IS CONTINUING OR IF ANY SUCH EVENT HAS OCCURRED AND IS CONTINUING,
THE ACTION THAT THE GENERAL PARTNER HAS TAKEN OR PROPOSES TO TAKE WITH RESPECT
THERETO.


 


(B)                                 ANNUAL REPORTS.


 

(I)                                     WITHIN 120 DAYS AFTER THE END OF EACH
FISCAL YEAR BEGINNING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2003, THE GENERAL
PARTNER SHALL CAUSE TO BE PREPARED AND EACH PARTNER SHALL BE FURNISHED WITH
(A) A BALANCE SHEET AS OF THE LAST DAY OF SUCH FISCAL YEAR AND AN INCOME
STATEMENT AND STATEMENT OF CASH FLOWS FOR THE PARTNERSHIP FOR SUCH FISCAL YEAR
AND NOTES ASSOCIATED WITH EACH; AND (B) A STATEMENT OF THE PARTNERS’ CAPITAL
ACCOUNTS AND CHANGES THEREIN FOR SUCH FISCAL YEAR.

 

(II)                                  WITHIN 120 DAYS AFTER THE END OF EACH
FISCAL YEAR, EACH CLASS A LIMITED PARTNER SHALL DELIVER WRITTEN CERTIFICATION TO
THE GENERAL PARTNER WITH RESPECT TO THE MATTERS DESCRIBED IN SECTIONS 7.03
HEREOF.

 


(C)                                  QUARTERLY REPORTS.  WITHIN SIXTY (60) DAYS
AFTER THE CLOSE OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR BEGINNING
WITH THE FISCAL QUARTER ENDING SEPTEMBER 30, 2003, THE GENERAL PARTNER SHALL
CAUSE TO BE PREPARED AND EACH PARTNER SHALL BE FURNISHED WITH A BALANCE SHEET AS
OF THE LAST DAY OF SUCH FISCAL QUARTER AND AN INCOME STATEMENT AND A STATEMENT
OF CASH FLOWS FOR THE PARTNERSHIP FOR SUCH FISCAL QUARTER AND THE NOTES
ASSOCIATED WITH EACH.


 


(D)                                 RETIREMENT/LIQUIDATION DATE REPORTS.  ON THE
DATE ON WHICH ANY DISTRIBUTION IS MADE PURSUANT TO SECTION 10.08(B) HEREOF IN
RETIREMENT OF ALL OR ANY PORTION OF ANY CLASS A LIMITED PARTNER’S INTEREST AND
ON THE DATE ON WHICH FINAL DISTRIBUTIONS ARE MADE TO THE PARTNERS PURSUANT TO
SECTION 12.02 HEREOF, THE GENERAL PARTNER SHALL CAUSE TO BE PREPARED AND EACH
PARTNER FURNISHED WITH EACH OF THE FOLLOWING STATEMENTS:


 

(I)                                     A BALANCE SHEET AS OF THE DATE OF SUCH
DISTRIBUTION SETTING FORTH THE AGGREGATE MARK-TO-MARKET VALUES FOR EACH OF THE
FOLLOWING AS INDIVIDUAL LINE ITEMS: THE CMS INTANGIBLE ASSETS, ALL DEMAND LOANS
HELD BY THE PARTNERSHIP AND THE PARTNERSHIP SUBSIDIARY, ALL PERMITTED SECURITIES
HELD BY THE PARTNERSHIP AND THE PARTNERSHIP SUBSIDIARY AND ALL CASH EQUIVALENTS
(A “MARK-TO-MARKET BALANCE SHEET”); AND

 

(II)                                  A STATEMENT OF THE PARTNERS’ CAPITAL
ACCOUNTS AS ADJUSTED IMMEDIATELY PRIOR TO SUCH DISTRIBUTION (X) IN THE CASE OF A
DISTRIBUTION PURSUANT TO SECTION 10.08(B) HEREOF, PURSUANT TO SECTIONS 3.07 AND
10.08(B) HEREOF, AND (Y) IN THE CASE OF A DISTRIBUTION PURSUANT TO SECTION 12.02
HEREOF, PURSUANT TO SECTIONS 3.07 AND 12.02 HEREOF.

 


(E)                                  PURCHASE OPTION REPORTS. THE GENERAL
PARTNER SHALL CAUSE TO BE PREPARED AND ALL PARTNERS FURNISHED WITH A STATEMENT
OF THE PARTNERS’ CAPITAL ACCOUNTS AND A MARK-TO-MARKET BALANCE SHEET (I) IN THE
CASE OF THE EXERCISE OF THE PURCHASE OPTION AFTER DELIVERY OF A LIQUIDATION
NOTICE AS A RESULT OF THE OCCURRENCE OF THE NOTICE EVENT DESCRIBED IN
SECTION 14.01(A) HEREOF, ON JUNE 30, 2006, SETTING FORTH THE MARK-TO-MARKET
VALUES OF THE PERMITTED ASSETS AS OF SUCH DATE, AND (II) IN ALL OTHER CASES, NOT
LATER THAN THE SIXTIETH (60TH) DAY AFTER THE ELECTION DATE, AND SETTING FORTH
THE MARK-TO-MARKET VALUES OF THE PERMITTED ASSETS AS OF THE DATE OF DELIVERY OF
SUCH MARK-TO-MARKET BALANCE SHEET (THE DATE OF DELIVERY OF THE MARK-TO-MARKET
BALANCE SHEET PURSUANT TO CLAUSE (I) OR (II), THE “PURCHASE DATE”).

 

42

--------------------------------------------------------------------------------


 

For purposes of this Section 8.02(e), the Partners’ Capital Accounts shall be
determined in accordance with Section 3.07 hereof as of the Purchase Date taking
into account (x) the adjustments to the Gross Asset Values of the Partnership’s
Property that would result from a determination of the value of the
Partnership’s Property in accordance with Section 10.08(b)(i) hereof as of the
Purchase Date, and (y) the allocation to the Partners’ Capital Accounts that
would result from an allocation pursuant to Article III of the Profits, Losses
and other items of Partnership income, gain, loss or deduction for the period
beginning on the first day of the Allocation Year during which the Purchase Date
occurs and ending on the Purchase Date.

 


SECTION 8.03.  TAX MATTERS.


 


(A)                                  (I)  THE GENERAL PARTNER IS AUTHORIZED TO
MAKE ANY AND ALL ELECTIONS FOR FEDERAL, STATE, AND LOCAL TAX PURPOSES INCLUDING,
WITHOUT LIMITATION, ANY ELECTION, IF PERMITTED BY APPLICABLE LAW: (A) TO ADJUST
THE BASIS OF THE PARTNERSHIP’S PROPERTY PURSUANT TO CODE SECTIONS 754, 734(B)
AND 743(B), OR COMPARABLE PROVISIONS OF STATE OR LOCAL LAW, IN CONNECTION WITH
TRANSFERS OF PARTNERSHIP INTERESTS AND PARTNERSHIP DISTRIBUTIONS; (B) TO EXTEND
THE STATUTE OF LIMITATIONS FOR ASSESSMENT OF TAX DEFICIENCIES AGAINST THE
PARTNERS WITH RESPECT TO ADJUSTMENTS TO THE PARTNERSHIP’S FEDERAL, STATE, OR
LOCAL TAX RETURNS; AND (C) TO THE EXTENT PROVIDED IN CODE SECTIONS 6221 THROUGH
6231, TO REPRESENT THE PARTNERSHIP AND THE PARTNERS BEFORE TAXING AUTHORITIES OR
COURTS OF COMPETENT JURISDICTION IN TAX MATTERS AFFECTING THE PARTNERSHIP OR THE
PARTNERS IN THEIR CAPACITIES AS PARTNERS, AND TO FILE ANY TAX RETURNS AND
EXECUTE ANY AGREEMENTS OR OTHER DOCUMENTS RELATING TO OR AFFECTING SUCH TAX
MATTERS, INCLUDING AGREEMENTS OR OTHER DOCUMENTS THAT BIND THE PARTNERS WITH
RESPECT TO SUCH TAX MATTERS OR OTHERWISE AFFECT THE RIGHTS OF THE PARTNERSHIP
AND THE PARTNERS.  THE GENERAL PARTNER IS SPECIFICALLY AUTHORIZED TO ACT AS THE
“TAX MATTERS PARTNER” UNDER THE CODE AND IN ANY SIMILAR CAPACITY UNDER STATE OR
LOCAL LAW.


 

(II)                                  THE GENERAL PARTNER SHALL GIVE PROMPT
NOTICE TO EACH PARTNER UPON THE RECEIPT OF (A) WRITTEN NOTICE THAT THE INTERNAL
REVENUE SERVICE OR ANY STATE OR LOCAL TAXING AUTHORITY INTENDS TO EXAMINE THE
PARTNERSHIP’S INCOME TAX RETURNS FOR ANY YEAR; (B) WRITTEN NOTICE OF
COMMENCEMENT OF AN ADMINISTRATIVE PROCEEDING AT THE PARTNERSHIP LEVEL RELATED TO
THE PARTNERSHIP UNDER SECTION 6223 OF THE CODE; (C) WRITTEN NOTICE OR ANY FINAL
PARTNERSHIP ADMINISTRATIVE ADJUSTMENT RELATING TO THE PARTNERSHIP PURSUANT TO A
PROCEEDING UNDER SECTION 6223 OF THE CODE; (D) ANY REQUEST FROM THE INTERNAL
REVENUE SERVICE OR ANY COMPARABLE STATE OR LOCAL AGENCY FOR WAIVER OF ANY
APPLICABLE STATUTE OF LIMITATION WITH RESPECT TO THE FILING OF ANY TAX RETURN BY
THE PARTNERSHIP; AND (E) ANY FORM 5701 OR COMPARABLE STATE OR LOCAL AUDIT
ADJUSTMENT NOTICES AS SOON AS RECEIVED, WITH COPIES OF SUCH NOTICES PROVIDED TO
EACH PARTNER.  IN ADDITION, EACH PARTNER WILL BE NOTIFIED OF AND ALLOWED TO
ATTEND ANY OPENING AND CLOSING CONFERENCES REGARDING ANY ADMINISTRATIVE
PROCEEDING AT THE PARTNERSHIP LEVEL RELATING TO THE PARTNERSHIP UNDER
SECTION 6223 OF THE CODE, AND THE GENERAL PARTNER WILL PROVIDE COPIES TO EACH
PARTNER OF ANY CORRESPONDENCE WITH THE INTERNAL REVENUE SERVICE OR COMPARABLE
STATE OR LOCAL AGENCY REGARDING LEGAL POSITIONS TAKEN ON AUDIT ISSUES BY THE
GENERAL PARTNER.  WITHIN NINETY (90) DAYS AFTER RECEIPT OF NOTICE OF A FINAL
PARTNERSHIP ADMINISTRATIVE ADJUSTMENT, THE GENERAL PARTNER SHALL NOTIFY EACH
PARTNER IF IT DOES NOT INTEND TO FILE FOR JUDICIAL REVIEW WITH RESPECT TO SUCH
ADJUSTMENT.

 

43

--------------------------------------------------------------------------------


 


(B)                                 NECESSARY TAX INFORMATION SHALL BE DELIVERED
TO EACH PARTNER AS SOON AS PRACTICABLE AFTER THE END OF EACH FISCAL YEAR OF THE
PARTNERSHIP BUT NOT LATER THAN NINETY (90) DAYS AFTER THE END OF EACH FISCAL
YEAR.  THE GENERAL PARTNER SHALL FILE TAX RETURNS FOR THE PARTNERSHIP PREPARED
IN ACCORDANCE WITH THE CODE AND THE REGULATIONS.  EACH PARTNER AGREES THAT IT
WILL REPORT ALL PARTNERSHIP TAXABLE INCOME, GAIN, LOSS, DEDUCTION AND CREDIT FOR
EACH FISCAL YEAR IN THE MANNER REFLECTED ON THE PARTNERSHIP’S U.S. PARTNERSHIP
RETURN OF INCOME (FORM 1065) AND RELATED SCHEDULE K-1 FURNISHED TO SUCH PARTNER
FOR SUCH YEAR.


 


SECTION 8.04.  PROPRIETARY INFORMATION.


 

The Limited Partners shall not have access to (i) information which the General
Partner reasonably believes to be in the nature of trade secrets or proprietary
information, (ii) information the disclosure of which the General Partner in
good faith believes is not in the best interest of the Partnership or could
damage the Partnership or its business, (iii) any information subject to the
attorney-client privilege and (iv) any information which is required by law or
contract to be kept confidential; provided, however, nothing set forth in this
Section 8.04 shall prevent any appraiser doing an appraisal performed in
accordance with this Agreement from having access to proprietary information
described in this Section 8.04 to the extent necessary to properly perform such
appraisal and the General Partner shall provide such information to any such
appraiser; provided, further, that such appraiser signs a confidentiality
agreement reasonably acceptable to the General Partner.

 


ARTICLE IX
AMENDMENTS; MEETINGS


 


SECTION 9.01.  AMENDMENTS.


 

Amendments to this Agreement may be proposed by the General Partner or by any
Limited Partner.  Following such proposal, the General Partner shall submit to
the Partners a verbatim statement of any proposed amendment if counsel for the
Partnership shall have approved of the same in writing as to form, and the
General Partner shall include in any such submission a recommendation as to the
proposed amendment.  The General Partner shall seek the written vote of the
Partners on the proposed amendment or shall call a meeting to vote thereon and
to transact any other business that it may deem appropriate.  A proposed
amendment shall be adopted and be effective as an amendment to this Agreement
only if it receives the affirmative vote of the General Partner and the Class B
Limited Partner, provided that, if any amendment would adversely affect any
Class A Limited Partner, it must also receive the affirmative vote of such Class
A Limited Partner.

 


SECTION 9.02.  MEETINGS OF THE PARTNERS.


 


(A)                                  MEETINGS OF THE PARTNERS MAY BE CALLED BY
THE GENERAL PARTNER AND SHALL BE CALLED UPON THE WRITTEN REQUEST OF ANY OTHER
PARTNER.  THE CALL SHALL STATE THE NATURE OF THE BUSINESS TO BE TRANSACTED. 
NOTICE OF ANY SUCH MEETING SHALL BE GIVEN TO ALL PARTNERS NOT LESS THAN SEVEN
(7) BUSINESS DAYS NOR MORE THAN THIRTY (30) DAYS PRIOR TO THE DATE OF SUCH
MEETING.  PARTNERS MAY VOTE IN PERSON, BY PROXY OR BY TELEPHONE AT SUCH
MEETING.  WHENEVER THE VOTE OR CONSENT OF

 

44

--------------------------------------------------------------------------------


 


PARTNERS IS PERMITTED OR REQUIRED UNDER THE AGREEMENT, SUCH VOTE OR CONSENT MAY
BE GIVEN AT A MEETING OF PARTNERS OR MAY BE GIVEN IN ACCORDANCE WITH THE
PROCEDURE PRESCRIBED IN SECTION 9.03 HEREOF.


 


(B)                                 FOR THE PURPOSE OF DETERMINING THE PARTNERS
ENTITLED TO VOTE ON, OR TO VOTE AT, ANY MEETING OF THE PARTNERS OR ANY
ADJOURNMENT THEREOF, THE GENERAL PARTNER OR THE PARTNER REQUESTING SUCH MEETING
MAY FIX, IN ADVANCE, A DATE AS THE RECORD DATE FOR ANY SUCH DETERMINATION.  SUCH
DATE SHALL NOT BE MORE THAN THIRTY (30) DAYS NOR LESS THAN TEN (10) DAYS BEFORE
ANY SUCH MEETING.


 


(C)                                  EACH PARTNER MAY AUTHORIZE ANY PERSON OR
PERSONS TO ACT FOR IT BY PROXY ON ALL MATTERS IN WHICH THE PARTNER IS ENTITLED
TO PARTICIPATE, INCLUDING WAIVING NOTICE OF ANY MEETING, OR VOTING OR
PARTICIPATING AT A MEETING.  EVERY PROXY MUST BE SIGNED BY THE PARTNER OR ITS
ATTORNEY-IN-FACT.  NO PROXY SHALL BE VALID AFTER THE EXPIRATION OF ELEVEN (11)
MONTHS FROM THE DATE THEREOF UNLESS OTHERWISE PROVIDED IN THE PROXY.  EVERY
PROXY SHALL BE REVOCABLE AT THE PLEASURE OF THE PARTNER EXECUTING IT.


 


(D)                                 EACH MEETING OF PARTNERS SHALL BE CONDUCTED
BY THE GENERAL PARTNER OR SUCH OTHER PERSON AS THE GENERAL PARTNER MAY APPOINT
PURSUANT TO SUCH RULES FOR THE CONDUCT OF THE MEETING AS THE GENERAL PARTNER OR
SUCH OTHER PERSON DEEMS APPROPRIATE.


 


SECTION 9.03.  CONSENT.


 

In the event the consent of the Partners is required for any action to be taken
by the Partnership, such consent may be given at a meeting, which may be
conducted by conference telephone call, or provided in writing executed by all
the Partners.

 


ARTICLE X
TRANSFERS OF INTERESTS


 


SECTION 10.01.  RESTRICTION ON TRANSFERS.


 

Except as otherwise permitted by this Agreement, no Partner shall Transfer all
or any portion of its Interest.  Each Partner hereby acknowledges the
reasonableness of the restrictions on Transfer imposed by this Agreement in view
of the Partnership purposes and the relationship of the Partners.  Accordingly,
the restrictions on Transfer contained herein shall be specifically enforceable.

 


SECTION 10.02.  PERMITTED TRANSFERS.


 

Subject to the conditions and restrictions set forth in Section 10.03 hereof, a
Partner may at any time Transfer all or any portion of its Interest to (i) any
other Partner, (ii) any Wholly Owned Affiliate of a Partner including the
transferor, (iii) any Person approved by all of the Partners, or (iv) in the
case of any Class A Limited Partner, any Person pursuant to Section 14.03
hereof.

 

45

--------------------------------------------------------------------------------


 

Any Transfer permitted by this Section 10.02 shall be referred to in this
Agreement as a “Permitted Transfer” and the Person to which the Interest is
transferred shall be a “Permitted Transferee.”

 


SECTION 10.03.  CONDITIONS TO PERMITTED TRANSFERS.

 

A Transfer shall not be treated as a Permitted Transfer under Section 10.02
hereof unless and until the following conditions are satisfied:

 

(A)                                  THE TRANSFEROR AND TRANSFEREE SHALL EXECUTE
AND DELIVER TO THE PARTNERSHIP (I) SUCH DOCUMENTS AND INSTRUMENTS OF CONVEYANCE
AS MAY BE NECESSARY OR APPROPRIATE IN THE OPINION OF COUNSEL TO THE PARTNERSHIP
TO EFFECT SUCH TRANSFER AND TO CONFIRM THE AGREEMENT OF THE TRANSFEREE TO BE
BOUND BY THE PROVISIONS OF THIS ARTICLE X, AND (II) EXCEPT IN THE CASE OF A
TRANSFER TO A WHOLLY OWNED AFFILIATE OF AN IMS HEALTH PARTNER, IN THE CASE OF
THE TRANSFEREE, A CONFIDENTIALITY AGREEMENT SUBSTANTIALLY IN THE FORM OF THE
CONFIDENTIALITY AGREEMENT ATTACHED HERETO AS EXHIBIT B (THE “FORM
CONFIDENTIALITY AGREEMENT”).  IN ADDITION, UNLESS THE REQUIREMENTS OF THIS
SENTENCE HAVE BEEN WAIVED BY THE GENERAL PARTNER, THE PARTNERSHIP SHALL BE
REIMBURSED BY THE TRANSFEROR AND/OR TRANSFEREE FOR ALL COSTS AND EXPENSES THAT
IT REASONABLY INCURS IN CONNECTION WITH SUCH TRANSFER.

 

(B)                                 THE TRANSFER WILL NOT CAUSE THE PARTNERSHIP
TO TERMINATE FOR FEDERAL INCOME TAX PURPOSES, AND THE TRANSFEROR SHALL PROVIDE
THE PARTNERSHIP AN OPINION OF COUNSEL TO SUCH EFFECT.  SUCH COUNSEL AND OPINION
SHALL BE REASONABLY SATISFACTORY TO THE GENERAL PARTNER, AND THE GENERAL PARTNER
AND THE OTHER PARTNERS SHALL PROVIDE TO SUCH COUNSEL ANY INFORMATION AVAILABLE
TO THE GENERAL PARTNER OR TO SUCH OTHER PARTNERS, AS THE CASE MAY BE, AND
RELEVANT TO SUCH OPINION.

 

(C)                                  THE TRANSFEROR AND TRANSFEREE SHALL FURNISH
THE PARTNERSHIP WITH THE TRANSFEREE’S TAXPAYER IDENTIFICATION NUMBER, SUFFICIENT
INFORMATION TO DETERMINE THE TRANSFEREE’S INITIAL TAX BASIS IN THE INTERESTS
TRANSFERRED, AND ANY OTHER INFORMATION REASONABLY NECESSARY TO PERMIT THE
PARTNERSHIP TO FILE ALL REQUIRED FEDERAL AND STATE TAX RETURNS AND OTHER LEGALLY
REQUIRED INFORMATION STATEMENTS OR RETURNS.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, THE PARTNERSHIP SHALL NOT BE REQUIRED TO MAKE ANY DISTRIBUTION
OTHERWISE PROVIDED FOR IN THIS AGREEMENT WITH RESPECT TO ANY TRANSFERRED
INTERESTS UNTIL IT HAS RECEIVED SUCH INFORMATION.

 

(D)                                 SUCH TRANSFER WILL BE EXEMPT FROM ALL
APPLICABLE REGISTRATION REQUIREMENTS AND WILL NOT VIOLATE ANY APPLICABLE LAWS
REGULATING THE TRANSFER OF SECURITIES, AND, EXCEPT IN THE CASE OF A TRANSFER OF
INTERESTS TO ANOTHER PARTNER OR TO A WHOLLY OWNED AFFILIATE OF ANY PARTNER,
INCLUDING THE TRANSFEROR, THE TRANSFEROR SHALL PROVIDE AN OPINION OF COUNSEL TO
SUCH EFFECT.  SUCH COUNSEL AND OPINION SHALL BE REASONABLY SATISFACTORY TO THE
GENERAL PARTNER.

 

(E)                                  SUCH TRANSFER WILL NOT CAUSE THE
PARTNERSHIP TO BE DEEMED TO BE AN “INVESTMENT COMPANY” UNDER THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED AND THE TRANSFEROR SHALL PROVIDE AN OPINION OF
COUNSEL TO SUCH EFFECT.  SUCH COUNSEL AND OPINION

 

46

--------------------------------------------------------------------------------


 

SHALL BE REASONABLY SATISFACTORY TO THE GENERAL PARTNER, AND THE GENERAL PARTNER
AND THE OTHER PARTNERS SHALL PROVIDE TO SUCH COUNSEL ANY INFORMATION AVAILABLE
TO THE GENERAL PARTNER OR TO SUCH OTHER PARTNERS, AS THE CASE MAY BE, AND
RELEVANT TO SUCH OPINION.

 

(F)                                    EXCEPT IN THE CASE OF A TRANSFER TO A
WHOLLY OWNED AFFILIATE OF AN IMS HEALTH PARTNER, EACH CLASS A LIMITED PARTNER
AND THE TRANSFEREE OF SUCH CLASS A LIMITED PARTNER SHALL EXECUTE CERTIFICATES
SUBSTANTIALLY SIMILAR TO THE CERTIFICATES (THE “FORM TRANSFEROR CERTIFICATE” AND
THE “FORM TRANSFEREE CERTIFICATE”) ATTACHED HERETO AS EXHIBIT C-1 AND
EXHIBIT C-2, RESPECTIVELY.

 


SECTION 10.04.  PROHIBITED TRANSFERS.


 

Any purported Transfer of Interests that is not a Permitted Transfer shall be
null and void and of no effect whatever; provided that, if the Partnership is
required to recognize a Transfer that is not a Permitted Transfer (or if the
General Partner, in its sole discretion, elects to recognize a Transfer that is
not a Permitted Transfer), the Interest Transferred shall be strictly limited to
the transferor’s rights to allocations and distributions as provided by this
Agreement with respect to the Transferred Interests, which allocations and
distributions may be applied (without limiting any other legal or equitable
rights of the Partnership) to satisfy any debts, obligations, or liabilities for
damages that the transferor or transferee of such Interests may have to the
Partnership.

 

In the case of a Transfer or attempted Transfer of Interests that is not a
Permitted Transfer, the parties engaging or attempting to engage in such
Transfer shall be liable to indemnify and hold harmless the Partnership and the
other Partners from all cost, liability, and damage that any of such indemnified
Persons may incur (including, without limitation, incremental tax liability and
lawyers’ fees and expenses) as a result of such Transfer or attempted Transfer
and efforts to enforce the indemnity granted hereby.

 


SECTION 10.05.  RIGHTS OF UNADMITTED ASSIGNEES.


 


(A)                                  IN GENERAL.  A PERSON WHO ACQUIRES ONE OR
MORE INTERESTS BUT WHO IS NOT ADMITTED AS A SUBSTITUTED PARTNER PURSUANT TO
SECTION 10.06 HEREOF SHALL BE ENTITLED ONLY TO ALLOCATIONS AND DISTRIBUTIONS
WITH RESPECT TO SUCH INTERESTS IN ACCORDANCE WITH THIS AGREEMENT, BUT SHALL HAVE
NO RIGHT TO ANY INFORMATION OR ACCOUNTING OF THE AFFAIRS OF THE PARTNERSHIP,
SHALL NOT BE ENTITLED TO INSPECT THE BOOKS OR RECORDS OF THE PARTNERSHIP, AND
SHALL NOT HAVE ANY OF THE RIGHTS OF A GENERAL PARTNER OR A LIMITED PARTNER UNDER
THE ACT OR THIS AGREEMENT.


 


(B)                                 GENERAL PARTNER.  A TRANSFEREE WHO ACQUIRES
A PARTNERSHIP INTEREST FROM A GENERAL PARTNER UNDER THIS AGREEMENT BY MEANS OF A
TRANSFER THAT IS PERMITTED UNDER THIS ARTICLE X, BUT WHO IS NOT ADMITTED AS A
GENERAL PARTNER, SHALL HAVE NO AUTHORITY TO ACT FOR OR BIND THE PARTNERSHIP, TO
INSPECT THE PARTNERSHIP’S BOOKS, OR OTHERWISE TO BE TREATED AS A GENERAL
PARTNER.  FOLLOWING SUCH A TRANSFER, THE TRANSFEROR SHALL NOT CEASE TO BE A
GENERAL PARTNER OF THE PARTNERSHIP AND SHALL CONTINUE TO BE A GENERAL PARTNER
UNTIL SUCH TIME AS THE TRANSFEREE IS ADMITTED AS A GENERAL PARTNER.

 

47

--------------------------------------------------------------------------------


 


SECTION 10.06.  ADMISSION AS SUBSTITUTED PARTNERS.


 

Subject to the other provisions of this Article X, a transferee of Interests may
be admitted to the Partnership as a substituted Partner only upon satisfaction
of the conditions set forth below in this Section 10.06:

 

(A)                                  THE INTERESTS WITH RESPECT TO WHICH THE
TRANSFEREE IS BEING ADMITTED WERE ACQUIRED BY MEANS OF A PERMITTED TRANSFER;

 

(B)                                 THE TRANSFEREE BECOMES A PARTY TO THIS
AGREEMENT AS A PARTNER AND EXECUTES SUCH DOCUMENTS AND INSTRUMENTS AS THE
GENERAL PARTNER MAY REASONABLY REQUEST (INCLUDING, WITHOUT LIMITATION,
AMENDMENTS TO THE CERTIFICATE) AS MAY BE NECESSARY OR APPROPRIATE TO CONFIRM
SUCH TRANSFEREE AS A PARTNER IN THE PARTNERSHIP AND SUCH TRANSFEREE’S AGREEMENT
TO BE BOUND BY THE TERMS AND CONDITIONS OF THIS AGREEMENT;

 

(C)                                  THE TRANSFEREE PAYS OR REIMBURSES THE
PARTNERSHIP FOR ALL REASONABLE LEGAL, FILING, AND PUBLICATION COSTS THAT THE
PARTNERSHIP INCURS IN CONNECTION WITH THE ADMISSION OF THE TRANSFEREE AS A
PARTNER WITH RESPECT TO THE TRANSFERRED INTERESTS;

 

(D)                                 IF THE TRANSFEREE IS A PARTNERSHIP OR A
CORPORATION, THE TRANSFEREE PROVIDES THE PARTNERSHIP WITH EVIDENCE SATISFACTORY
TO COUNSEL FOR THE PARTNERSHIP THAT SUCH TRANSFEREE HAS MADE EACH OF THE
REPRESENTATIONS AND UNDERTAKEN EACH OF THE WARRANTIES DESCRIBED IN SECTION 7.02
HEREOF AS OF THE DATE OF THE TRANSFER; AND

 

(E)                                  IN THE EVENT THAT THE TRANSFEREE OF A
PARTNERSHIP INTEREST FROM ANY PARTNER IS ADMITTED UNDER THIS AGREEMENT, SUCH
TRANSFEREE SHALL BE DEEMED ADMITTED TO THE PARTNERSHIP AS A SUBSTITUTED PARTNER
IMMEDIATELY PRIOR TO THE TRANSFER, AND WITH RESPECT TO THE TRANSFEREE OF A
GENERAL PARTNER, SUCH TRANSFEREE SHALL CONTINUE THE BUSINESS OF THE PARTNERSHIP
WITHOUT DISSOLUTION.

 


SECTION 10.07.  DISTRIBUTIONS WITH RESPECT TO TRANSFERRED INTERESTS.


 

If any Partnership Interest is sold, assigned, or Transferred in compliance with
the provisions of this Article X, all distributions on or before the date of
such Transfer shall be made to the transferor, and all distributions thereafter
shall be made to the transferee.  Solely for purposes of making such
distributions, the Partnership shall recognize such Transfer not later than the
end of the calendar month during which it is given notice of such Transfer;
provided, however, that if the Partnership is given notice of a Transfer at
least fourteen (14) days prior to the Transfer, the Partnership shall recognize
such Transfer as of the date of such Transfer; and provided further, that if the
Partnership does not receive a notice stating the date such Interest was
Transferred and such other information as the General Partner may reasonably
require within thirty (30) days after the end of the accounting period during
which the Transfer occurs, all distributions shall be made to the Person who,
according to the books and records of the Partnership, on the last day of the
accounting period during which the Transfer occurs, was the owner of the
Interest.  Neither the Partnership nor the General Partner shall incur any
liability for making distributions in accordance with the provisions of this
Section 10.07, whether or not the General Partner or the Partnership has
knowledge of any Transfer of ownership of any Interest.

 

48

--------------------------------------------------------------------------------


 


SECTION 10.08.  RETIREMENT OF LIMITED PARTNERS’ INTERESTS IN THE PARTNERSHIP;
DETERMINATION OF MARK-TO-MARKET VALUES AND GROSS ASSET VALUES.


 


(A)                                  IN GENERAL.


 

(I)                                     OPTIONAL RETIREMENT OF LIMITED PARTNER’S
INTEREST.  THE GENERAL PARTNER MAY, AT ANY TIME, ELECT TO CAUSE ALL OR ANY
PORTION OF ANY LIMITED PARTNER’S INTEREST IN THE PARTNERSHIP TO BE RETIRED IN
ACCORDANCE WITH THIS SECTION 10.08 BY GIVING WRITTEN NOTICE OF ITS ELECTION TO
THE PARTNERSHIP AND TO ALL OTHER PARTNERS; PROVIDED THAT:

 

(A)                              IN THE CASE OF A CLASS A LIMITED PARTNER, ANY
SINGLE DISTRIBUTION MADE TO A CLASS A LIMITED PARTNER IN RETIREMENT OF ITS
INTEREST IN ACCORDANCE WITH THIS SECTION 10.08 SHALL NOT BE LESS THAN THE LESSER
OF THE AMOUNT NECESSARY TO RETIRE THE ENTIRE INTEREST OF SUCH CLASS A LIMITED
PARTNER OR $10,000,000 PLUS INTEGRAL MULTIPLES OF $1,000,000;

 

(B)                                IN THE CASE OF THE CLASS B LIMITED PARTNER,
ALL CLASS A LIMITED PARTNERS SHALL HAVE CONSENTED TO SUCH RETIREMENT; AND

 

(C)                                NO LIQUIDATING EVENT OR NOTICE EVENT (OR
EVENT WHICH, WITH NOTICE OR LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A
LIQUIDATING EVENT OR NOTICE EVENT, OTHER THAN THE EVENT DESCRIBED IN
SECTION 14.01(A) HEREOF) SHALL HAVE OCCURRED AND BE CONTINUING, IMMEDIATELY
BEFORE OR AFTER GIVING EFFECT TO SUCH RETIREMENT.

 

(II)                                  RETIREMENT NOTICE.  ANY NOTICE GIVEN
PURSUANT TO THIS SECTION 10.08(A) (A “RETIREMENT NOTICE”) SHALL INCLUDE THE
FOLLOWING:

 

(A)                              EITHER A STATEMENT THAT THE ENTIRE INTERESTS OF
ANY LIMITED PARTNER IS TO BE RETIRED OR A STATEMENT OF THE AMOUNT TO BE
DISTRIBUTED IN RETIREMENT OF ANY PORTION OF A LIMITED PARTNER’S INTEREST; AND

 

(B)                                THE RETIREMENT DATE (AS DEFINED IN AND
SELECTED IN ACCORDANCE WITH SECTION 10.08(B)(III) HEREOF) ON WHICH RETIREMENT
DISTRIBUTIONS SHALL BE MADE TO THE LIMITED PARTNERS.

 


(B)                                 DISTRIBUTIONS UPON RETIREMENT.  IN THE EVENT
THAT ANY PORTION OF A LIMITED PARTNER’S INTEREST IN THE PARTNERSHIP IS TO BE
RETIRED PURSUANT TO THIS SECTION 10.08, (X) THE VALUE OF THE PARTNERSHIP’S
ASSETS SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 10.08(B)(I) HEREOF AND THE
GROSS ASSET VALUES OF ALL PARTNERSHIP ASSETS SHALL BE ADJUSTED PURSUANT TO
SUBPARAGRAPH (II) OF THE DEFINITION OF GROSS ASSET VALUE IN SECTION 1.10 HEREOF
AS OF THE APPLICABLE RETIREMENT DATE, AND (Y) PROFITS, LOSSES AND OTHER ITEMS OF
PARTNERSHIP INCOME, GAIN, LOSS OR DEDUCTION FOR THE PERIOD BEGINNING ON THE
FIRST DAY OF THE ALLOCATION YEAR DURING WHICH THE RETIREMENT DATE OCCURS AND
ENDING ON THE RETIREMENT DATE SHALL BE ALLOCATED PURSUANT TO ARTICLE III
HEREOF.  IN THE EVENT THAT ALL OR ANY PORTION OF A LIMITED PARTNER’S INTEREST IN
THE PARTNERSHIP IS RETIRED PURSUANT TO THIS SECTION 10.08, ON THE APPLICABLE
RETIREMENT DATE, THE PARTNERSHIP SHALL DISTRIBUTE TO SUCH LIMITED PARTNER (A) IN
THE EVENT THAT THE ENTIRE INTEREST OF SUCH LIMITED PARTNER IS TO BE RETIRED,
EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN THIS SECTION 10.08(B), AN AMOUNT OF
CASH, EQUAL TO THE BALANCE IN SUCH LIMITED PARTNER’S CAPITAL ACCOUNT IMMEDIATELY
AFTER GIVING EFFECT TO THE ADJUSTMENTS AND

 

49

--------------------------------------------------------------------------------


 


ALLOCATIONS REQUIRED BY THE FIRST SENTENCE OF THIS SECTION 10.08(B) AND AS
REFLECTED ON THE STATEMENT OF CAPITAL ACCOUNTS PROVIDED TO THE PARTNERS PURSUANT
TO SECTION 8.02(D)(II) HEREOF, OR (B) IN THE EVENT THAT LESS THAN THE ENTIRE
INTEREST OF SUCH PARTNER IS TO BE RETIRED, THE AMOUNT STATED IN THE APPLICABLE
RETIREMENT NOTICE.  IN THE EVENT THAT ALL OR ANY PORTION OF THE CLASS B LIMITED
PARTNER’S INTEREST IN THE PARTNERSHIP IS RETIRED PURSUANT TO THIS SECTION 10.08,
ON THE APPLICABLE RETIREMENT DATE, THE PARTNERSHIP MAY DISTRIBUTE TO THE CLASS B
LIMITED PARTNER PROPERTY HAVING A MARK-TO-MARKET VALUE EQUAL TO THE AMOUNT OF
CASH THAT OTHERWISE WOULD HAVE BEEN DISTRIBUTED TO THE CLASS B LIMITED PARTNER,
PROVIDED THAT THE CLASS B LIMITED PARTNER AGREES TO THE SPECIFIC DISTRIBUTION OF
PROPERTY IN LIEU OF CASH.


 

(I)                                     FOR PURPOSES OF DETERMINING THE AMOUNT
OF ANY ADJUSTMENT TO THE GROSS ASSET VALUES OF PARTNERSHIP ASSETS PURSUANT TO
SUBPARAGRAPH (II) OF THE DEFINITION OF GROSS ASSET VALUE IN SECTION 1.10 HEREOF,
THE VALUE OF EACH OF THE PERMITTED ASSETS WILL BE DETERMINED IN ACCORDANCE WITH
THIS SECTION 10.08(B)(I) (THE “MARK-TO-MARKET VALUE”).

 

(A)                              THE MARK-TO-MARKET VALUE OF ANY DEMAND LOAN
SHALL BE EQUAL TO THE PAR VALUE OF SUCH LOAN PLUS ACCRUED INTEREST, IF ANY;
PROVIDED THAT IF THERE HAS OCCURRED AND IS CONTINUING ANY PAYMENT OR OTHER
MATERIAL DEFAULT WITH RESPECT TO ANY SUCH LOAN AT THE TIME SUCH VALUE IS BEING
DETERMINED, THE MARK-TO-MARKET VALUE OF SUCH LOAN SHALL BE DETERMINED BY AN
INVESTMENT OR COMMERCIAL BANK OF NATIONAL RECOGNITION SELECTED BY THE GENERAL
PARTNER WITH THE CONSENT OF THE CLASS A LIMITED PARTNER (WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD).

 

(B)                                THE MARK-TO-MARKET VALUE OF THE CMS
INTANGIBLE ASSETS SHALL BE DETERMINED BY APPRAISAL BY STANDARD & POOR’S
CORPORATE VALUE CONSULTING, A DIVISION OF THE MCGRAW-HILL COMPANIES OR, IF THEY
ARE UNAVAILABLE OR UNWILLING TO DO SUCH APPRAISAL, AN ALTERNATIVE APPRAISER, IN
EACH CASE USING SUBSTANTIALLY THE SAME VALUATION METHODOLOGY AS WAS USED IN
DETERMINING THE INITIAL GROSS ASSET VALUE OF THE CMS INTANGIBLE ASSETS.

 

(C)                                THE MARK-TO-MARKET VALUE OF ANY CASH OR CASH
EQUIVALENTS SHALL BE VALUED AT THEIR FACE VALUE LESS UNAMORTIZED DISCOUNTS AND
PLUS UNAMORTIZED PREMIUM, IF ANY.

 

(D)                               THE MARK-TO-MARKET VALUE OF ANY PERMITTED
SECURITY SHALL BE EQUAL TO ITS MARKET VALUE.

 

(E)                                 THE MARK-TO-MARKET VALUE OF THE PARTNERSHIP
SUBSIDIARY STOCK SHALL BE EQUAL TO THE AGGREGATE MARK-TO-MARKET VALUES OF ALL
PERMITTED ASSETS HELD BY THE PARTNERSHIP SUBSIDIARY.

 

(F)                                 THE MARK-TO-MARKET VALUE OF ANY LEASED ASSET
SHALL BE DETERMINED PURSUANT TO THE TERMINATION VALUES COLUMN APPENDED TO OR
ASSOCIATED WITH THE INDIVIDUAL LEASING RECORD TO WHICH SUCH LEASED ASSET IS
SUBJECT AND SHALL BE AN AMOUNT EQUAL TO THE PRODUCT OF (1) THE INITIAL GROSS
ASSET VALUE OF SUCH LEASED ASSET MULTIPLIED BY (2) THE PERCENTAGE SET FORTH IN
SUCH TERMINATION VALUES COLUMN BESIDE THE “PERIOD” REPRESENTING THE NUMBER OF
COMPLETED QUARTERS OF THE

 

50

--------------------------------------------------------------------------------


 

BASIC TERM; PROVIDED THAT, (X) IF ANY MATERIAL DEFAULT HAS OCCURRED AND IS
CONTINUING WITH RESPECT TO SUCH INDIVIDUAL LEASING RECORD OR (Y) SUCH ASSET IS
NOT SUBJECT TO AN INDIVIDUAL LEASING RECORD, THE MARK-TO-MARKET VALUE OF SUCH
LEASED ASSET SHALL BE DETERMINED PURSUANT TO SECTION 10.08(B)(I)(H) HEREOF AND,
IF ANY MATERIAL DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THE MASTER LEASE,
THE MARK-TO-MARKET VALUES OF ALL LEASED ASSETS SHALL BE DETERMINED PURSUANT TO
SECTION 10.08(B)(I)(H) HEREOF.

 

(G)                                IN THE EVENT THAT IT IS NECESSARY TO
DETERMINE THE MARK-TO-MARKET VALUE OF ANY LEASED ASSETS PURSUANT TO THIS
SECTION 10.08(B)(I), SUCH VALUE SHALL BE DETERMINED BY APPRAISAL BY STANDARD &
POOR’S CORPORATE VALUE CONSULTING, A DIVISION OF THE MCGRAW-HILL COMPANIES, AND
IF THEY ARE UNAVAILABLE OR UNWILLING TO DO SUCH APPRAISAL, AN ALTERNATIVE
APPRAISER.

 

(II)                                  IF ALL OR ANY PORTION OF THE CLASS A
LIMITED PARTNERS’ INTERESTS IN THE PARTNERSHIP ARE RETIRED PRIOR TO JUNE 30,
2006, THE PARTNERSHIP SHALL PAY TO EACH CLASS A LIMITED PARTNER ON THE
APPLICABLE RETIREMENT DATE CASH IN AN AMOUNT EQUAL TO SUCH CLASS A LIMITED
PARTNER’S EARLY LIQUIDATION PREMIUM, IF ANY.  AMOUNTS PAYABLE UNDER THIS
SECTION 10.08(B)(II) SHALL BE TREATED AS GUARANTEED PAYMENTS WITHIN THE MEANING
OF CODE SECTION 707(C), SHALL BE CONSIDERED AN EXPENSE OF THE PARTNERSHIP FOR
INCOME TAX PURPOSES AND AN EXPENSE OR CAPITAL ITEM FOR FINANCIAL REPORTING
PURPOSES, AS THE CASE MAY BE, AND SHALL NOT BE CONSIDERED A DISTRIBUTION OF
MONEY TO ANY CLASS A LIMITED PARTNER THAT WOULD REDUCE ITS CAPITAL ACCOUNT.

 

(III)                               IN THE EVENT THAT THE GENERAL PARTNER HAS
ELECTED TO RETIRE ALL OR ANY PORTION OF A LIMITED PARTNER’S INTEREST PURSUANT TO
SECTION 10.08(A) HEREOF, DISTRIBUTIONS SHALL BE MADE TO EACH LIMITED PARTNER,
AND SUCH PORTION OF EACH LIMITED PARTNER’S INTEREST SHALL BE RETIRED, AT
3:00 P.M., EASTERN TIME, ON THE DATE (THE “RETIREMENT DATE”) SPECIFIED IN THE
RETIREMENT NOTICE, WHICH DATE SHALL NOT BE LESS THAN FIVE (5) BUSINESS DAYS OR
MORE THAN FIFTEEN (15) BUSINESS DAYS AFTER THE DATE ON WHICH THE RETIREMENT
NOTICE WAS GIVEN PURSUANT TO SECTION 10.08(A) HEREOF.

 


ARTICLE XI
GENERAL PARTNER


 


SECTION 11.01.  COVENANT NOT TO WITHDRAW, TRANSFER, OR DISSOLVE.


 

Except as otherwise permitted by this Agreement, the General Partner hereby
covenants and agrees not to (i) take any action to file a certificate of
dissolution or its equivalent with respect to itself, (ii) withdraw or attempt
to withdraw from the Partnership, (iii) exercise any power under the Act to
dissolve the Partnership, (iv) Transfer all or any portion of its Interest in
the Partnership as a General Partner, or (v) petition for judicial dissolution
of the Partnership.  Further, the General Partner hereby covenants and agrees to
continue to carry out the duties of the General Partner under this Agreement
until the Partnership is dissolved and liquidated pursuant to Article XII
hereof.

 

51

--------------------------------------------------------------------------------


 


SECTION 11.02.  TERMINATION OF STATUS AS GENERAL PARTNER.


 


(A)                                  THE GENERAL PARTNER SHALL CEASE TO BE A
GENERAL PARTNER UPON THE FIRST TO OCCUR OF (I) THE BANKRUPTCY OF SUCH PARTNER,
(II) THE TRANSFER OF THE GENERAL PARTNER’S ENTIRE INTEREST AS A GENERAL PARTNER,
PROVIDED THAT THE TRANSFEREE IS ADMITTED AS A SUBSTITUTED GENERAL PARTNER
PURSUANT TO SECTION 10.06 HEREOF, (III) THE INVOLUNTARY TRANSFER BY OPERATION OF
LAW OF THE GENERAL PARTNER’S INTEREST IN THE PARTNERSHIP, OR (IV) THE VOTE OF
ALL OF THE PARTNERS TO APPROVE A REQUEST BY THE GENERAL PARTNER TO WITHDRAW.  IN
THE EVENT THE GENERAL PARTNER CEASES TO BE A GENERAL PARTNER WITHOUT HAVING
TRANSFERRED ITS ENTIRE INTEREST AS A GENERAL PARTNER, SUCH PERSON SHALL BE
TREATED AS AN UNADMITTED TRANSFEREE OF A PARTNERSHIP INTEREST AS A RESULT OF A
TRANSFER (OTHER THAN A PERMITTED TRANSFER) OF AN INTEREST PURSUANT TO
SECTION 10.04 HEREOF.


 

If the General Partner ceases to be a Partner for any reason under this
Agreement, such Person shall continue to be liable as a Partner for all debts
and obligations of the Partnership existing at the time such Person ceases to be
a General Partner, regardless of whether, at such time, such debts or
liabilities were known or unknown, actual or contingent provided, however, that
the assets of such Person shall be subject to the protection of
Section 17-403(d) of the Act.  A Person shall not be liable as a General Partner
for Partnership debts and obligations arising after such Person ceases to be a
General Partner.  Any debts, obligations, or liabilities in damages to the
Partnership of any Person who ceases to be a General Partner shall be
collectible by any legal means and the Partnership is authorized, in addition to
any other remedies at law or in equity, to apply any amounts otherwise
distributable or payable by the Partnership to such Person to satisfy such
debts, obligations, or liabilities.

 


(B)                                 IF AT THE TIME A PERSON CEASES TO BE A
GENERAL PARTNER, SUCH PERSON IS ALSO A LIMITED PARTNER WITH RESPECT TO INTERESTS
OTHER THAN ITS INTEREST AS A GENERAL PARTNER, SUCH CESSATION SHALL NOT AFFECT
SUCH PERSON’S RIGHTS AND OBLIGATIONS WITH RESPECT TO SUCH LIMITED PARTNER
INTERESTS.


 


SECTION 11.03.  ELECTION OF NEW GENERAL PARTNERS.


 

Provided the Partnership has one General Partner, any Partner may nominate one
or more Persons described in Section 10.02 hereof for election as additional
General Partners; provided that any such Person satisfies the requirements in
Sections 10.03 and 10.06 hereof applicable to the transferee in a Permitted
Transfer and the admission of a transferee as a substituted General Partner. 
The election of an additional General Partner shall require an affirmative vote
of all of the Partners.

 


ARTICLE XII
DISSOLUTION AND WINDING UP


 


SECTION 12.01.  LIQUIDATING EVENTS.


 

The Partnership shall dissolve and commence winding up and liquidating upon the
first to occur of any of the following (“Liquidating Events”):

 

52

--------------------------------------------------------------------------------


 

(A)                                  THE DATE ON WHICH, PURSUANT TO
SECTION 14.02 HEREOF, A LIQUIDATION NOTICE BECOMES EFFECTIVE TO CAUSE A NOTICE
EVENT TO BECOME A LIQUIDATING EVENT;

 

(B)                                 IN THE EVENT ANY ONE OR MORE OF THE IMS
HEALTH PARTNERS HAS ELECTED PURSUANT TO SECTION 14.03 HEREOF TO PURCHASE ANY
CLASS A LIMITED PARTNER’S INTEREST, THE FAILURE OF ANY OF SUCH IMS HEALTH
PARTNERS, OR THEIR DESIGNEES, TO PAY THE PURCHASE PRICE AS REQUIRED PURSUANT TO
SUCH SECTION 14.03;

 

(C)                                  THE UNANIMOUS VOTE OF THE PARTNERS TO
DISSOLVE, WIND UP, AND LIQUIDATE THE PARTNERSHIP;

 

(D)                                 THE HAPPENING OF ANY OTHER EVENT THAT MAKES
IT UNLAWFUL, IMPOSSIBLE, OR IMPRACTICAL TO CARRY ON THE BUSINESS OF THE
PARTNERSHIP OR THE DELAWARE COURT OF CHANCERY HAS ENTERED A DECREE PURSUANT TO
SECTION 17-802 OF THE ACT, AND SUCH DECREE HAS BECOME FINAL; OR

 

(E)                                  THE WITHDRAWAL OR REMOVAL OF THE GENERAL
PARTNER, THE ASSIGNMENT BY THE GENERAL PARTNER OF ITS ENTIRE INTEREST IN THE
PARTNERSHIP OR ANY OTHER EVENT THAT CAUSES THE GENERAL PARTNER TO CEASE TO BE A
GENERAL PARTNER UNDER THE ACT; PROVIDED THAT ANY SUCH EVENT SHALL NOT CONSTITUTE
A LIQUIDATING EVENT IF THE PARTNERSHIP IS CONTINUED PURSUANT TO THIS
SECTION 12.01.

 

The Partners hereby agree that, notwithstanding any provision of the Act or the
Delaware Uniform Partnership Act, the Partnership shall not dissolve prior to
the occurrence of a Liquidating Event.  Upon the occurrence of any event set
forth in Section 12.01(e) hereof (so long as no other Liquidating Event has
occurred), the Partnership shall not be dissolved or required to be wound up if
at the time of such event there is at least one remaining General Partner and
that General Partner carries on the business of the Partnership (any such
remaining General Partner being hereby authorized to carry on the business of
the Partnership).  If at such time there is not at least one remaining General
Partner or the remaining General Partner does not carry on the business of the
Partnership, the Partnership shall be liquidated in accordance with this
Article XII.

 


SECTION 12.02.  WINDING UP.


 

Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners,
and no Partner shall take any action with respect to the Partnership that is
inconsistent with the winding up of the Partnership’s business and affairs;
provided that all covenants contained in this Agreement and obligations provided
for in this Agreement shall continue to be fully binding upon the Partners until
such time as the Property has been distributed pursuant to this Section 12.02
and the Certificate has been canceled pursuant to the Act.  The Liquidator shall
be responsible for overseeing the winding up and dissolution of the
Partnership.  The Liquidator shall take full account of the Partnership’s
liabilities and Property and, except as otherwise provided in Section 12.03
hereof, shall, (i) no later than June 30, 2006 in the case of the occurrence of
the Liquidating Event described in Section 12.01(a) hereof that resulted from
the occurrence of the Notice Event described in

 

53

--------------------------------------------------------------------------------


 

Section 14.01(a) hereof, or (ii) within sixty (60) days of the occurrence of any
other Liquidating Event described in Section 12.01, cause the Property or the
proceeds from the sale or disposition thereof (as determined pursuant to
Section 12.10 hereof), to the extent sufficient therefor, to be applied and
distributed, to the maximum extent permitted by law and notwithstanding anything
in this Agreement to the contrary, in the following order:

 

(A)                                  FIRST, TO CREDITORS (INCLUDING THE CLASS A
LIMITED PARTNERS TO THE EXTENT SUCH PARTNERS ARE CREDITORS, TO THE EXTENT
OTHERWISE PERMITTED BY LAW) OTHER THAN THE IMS HEALTH PARTNERS AND THEIR
AFFILIATES, IN SATISFACTION OF ALL OF THE PARTNERSHIP’S DEBTS AND LIABILITIES
(INCLUDING CLAIMS AND OBLIGATIONS AS REQUIRED BY SECTION 17-804(B) OF THE ACT)
OTHER THAN LIABILITIES FOR WHICH REASONABLE PROVISION FOR PAYMENT HAS BEEN MADE
AND LIABILITIES FOR DISTRIBUTIONS TO PARTNERS UNDER SECTION 17-601 OR 17-604 OF
THE ACT;

 

(B)                                 SECOND, TO THE CLASS A LIMITED PARTNERS IN
AN AMOUNT EQUAL TO THE AMOUNT OF ANY EARLY LIQUIDATION PREMIUM THAT IS THEN DUE
AND UNPAID;

 

(C)                                  THIRD, TO THE PAYMENT AND DISCHARGE OF ALL
OF THE PARTNERSHIP’S DEBTS AND LIABILITIES TO THE IMS HEALTH PARTNERS AND THEIR
AFFILIATES TO THE EXTENT ADEQUATE PROVISION THEREFOR HAS NOT BEEN MADE; AND

 

(D)                                 THE BALANCE, IF ANY, TO THE PARTNERS IN
ACCORDANCE WITH THEIR POSITIVE CAPITAL ACCOUNTS, AFTER GIVING EFFECT TO ALL
CONTRIBUTIONS, DISTRIBUTIONS, AND ALLOCATIONS FOR ALL PERIODS.

 

In the event that any payment or distribution made under this Section 12.02 is
made in-kind, the amount of the payment or distribution will be equal to the
Mark-to-Market Value of the Property paid or distributed at the time of such
payment or distribution.

 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XII.

 

The IMS Health Partners understand and agree that by accepting the provisions of
this Section 12.02 setting forth the priority of the distribution of the assets
of the Partnership to be made upon its liquidation, the IMS Health Partners
expressly waive any right which they, as creditors of the Partnership, might
otherwise have under the Act to receive distributions of assets pari passu with
the other creditors of the Partnership in connection with a distribution of
assets of the Partnership in satisfaction of any liability of the Partnership,
and hereby subordinate to said creditors any such right.

 


SECTION 12.03.  RESTORATION OF DEFICIT CAPITAL ACCOUNTS; COMPLIANCE WITH TIMING
REQUIREMENTS OF REGULATIONS.


 

In the event the Partnership is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), (x) distributions shall be made pursuant to this
Article XII to the Partners who have positive Capital Accounts in compliance
with Regulations Section 1.704-1(b)(2)(ii)(b)(2), and (y) if the General
Partner’s Capital Account has a deficit balance (after giving effect to all
contributions, distributions, and allocations for all taxable years, including
the taxable year during which such liquidation occurs), the General Partner
shall contribute to the

 

54

--------------------------------------------------------------------------------


 

capital of the Partnership the amount necessary to restore such deficit balance
to zero in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(3).  If any Limited Partner has a deficit balance
in its Capital Account (after giving effect to all contributions, distributions
and allocations for all taxable years, including the taxable year during which
such liquidation occurs), such Limited Partner shall have no obligation to make
any contribution to the capital of the Partnership with respect to such deficit,
and such deficit shall not be considered a debt owed to the Partnership or to
any other Person for any purpose whatsoever.  In the discretion of the
Liquidator, with the consent of the Class A Limited Partners, a portion
(determined in the manner provided below) of the distributions that may
otherwise be made to the Partners pursuant to this Article XII may be:

 

(A)                                  DISTRIBUTED TO A TRUST ESTABLISHED FOR THE
BENEFIT OF THE PARTNERS SOLELY FOR THE PURPOSES OF LIQUIDATING PROPERTY,
COLLECTING AMOUNTS OWED TO THE PARTNERSHIP, AND PAYING ANY CONTINGENT OR
UNFORESEEN LIABILITIES OR OBLIGATIONS OF THE PARTNERSHIP OR OF THE GENERAL
PARTNER ARISING OUT OF OR IN CONNECTION WITH THE PARTNERSHIP.  THE ASSETS OF ANY
SUCH TRUST SHALL BE DISTRIBUTED TO THE PARTNERS FROM TIME TO TIME, IN THE
REASONABLE DISCRETION OF THE LIQUIDATOR, IN THE SAME PROPORTIONS (AS DETERMINED
BELOW) AS THE AMOUNT DISTRIBUTED TO SUCH TRUST BY THE PARTNERSHIP WOULD
OTHERWISE HAVE BEEN DISTRIBUTED TO THE PARTNERS PURSUANT TO SECTION 12.02
HEREOF; OR

 

(B)                                 WITHHELD TO PROVIDE A REASONABLE RESERVE FOR
PARTNERSHIP LIABILITIES (CONTINGENT OR OTHERWISE) AND TO ALLOW FOR THE
COLLECTION OF THE UNREALIZED PORTION OF ANY INSTALLMENT OBLIGATIONS OWED TO THE
PARTNERSHIP, PROVIDED THAT SUCH WITHHELD AMOUNTS SHALL BE DISTRIBUTED TO THE
PARTNERS AS SOON AS PRACTICABLE.

 

The portion of the distributions that would otherwise have been made to each of
the Partners that is instead distributed to a trust pursuant to Section 12.03(a)
hereof or withheld to provide a reserve pursuant to Section 12.03(b) hereof
shall be determined in the same manner as the expense or deduction would have
been allocated if the Partnership had realized an expense equal to such amounts
immediately prior to distributions being made pursuant to Section 12.02 hereof.

 


SECTION 12.04.  DEEMED CONTRIBUTION AND DISTRIBUTION.


 

In the event the Partnership is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the Property
shall not be liquidated, the Partnership’s liabilities shall not be paid or
discharged, and the Partnership’s affairs shall not be wound up.  Instead,
solely for federal income tax purposes, the Partnership shall be deemed to have
contributed all Property and liabilities to a new limited partnership in
exchange for an interest in such new limited partnership and immediately
thereafter, the Partnership will be deemed to liquidate by distributing
interests in the new limited partnership to the Partners.

 


SECTION 12.05.  RIGHTS OF PARTNERS.


 

Each Partner shall look solely to the Property for the return of its Capital
Contribution and, except as otherwise provided in Section 12.10 hereof, shall
have no right or power to demand or receive property other than cash from the
Partnership.

 

55

--------------------------------------------------------------------------------


 


SECTION 12.06.  NOTICE OF DISSOLUTION.


 

In the event a Liquidating Event occurs or an event occurs that would, but for
provisions of Section 12.01 hereof, result in a dissolution of the Partnership,
the General Partner shall, within thirty (30) days thereafter, provide written
notice thereof to each of the Partners and to all other parties with whom the
Partnership regularly conducts business (as determined in the discretion of the
General Partner) and shall publish notice thereof in a newspaper of general
circulation in each place in which the Partnership regularly conducts business
(as determined in the discretion of the General Partner).

 


SECTION 12.07.  LIQUIDATION GUARANTEED PAYMENT.


 

On the date on which all of the assets of the Partnership are distributed to the
Partners pursuant to Section 12.02 hereof, the Partnership shall pay to each
Class A Limited Partner an amount equal to such Class A Limited Partner’s Early
Liquidation Premium, if any.  Amounts payable under this Section 12.07 shall be
paid in cash, unless, at such time as the Partnership has failed to pay all or
any portion of such amount then due and payable, the Class A Limited Partners
elect to have such amounts paid in-kind.  In the event the Class A Limited
Partners have made such an election, such payments shall be made in the form of
Demand Loans and/or Cash Equivalents (as determined by the Class A Limited
Partners in their sole discretion subject only to the Partnership holding any
such asset in the amounts requested) with an aggregate Mark-to-Market Value
equal to the amount due and payable.  In addition, amounts payable under this
Section 12.07 shall be treated as guaranteed payments within the meaning of Code
Section 707(c), shall be considered an expense of the Partnership for income tax
purposes and an expense or capital item for financial reporting purposes, as the
case may be, and shall not be considered a distribution to any Class A Limited
Partner for all purposes of this Agreement, including, without limitation, in
maintaining any Class A Limited Partner’s Capital Account.

 


SECTION 12.08.  CHARACTER OF LIQUIDATING DISTRIBUTIONS.


 

All payments made in liquidation of the Interest of a retiring Partner (whether
pursuant to Article X or Article XII hereof) shall be made in exchange for the
interest of such Partner in Property pursuant to Section 736(b)(1) of the Code,
including the interest of such Partner in Partnership goodwill.

 


SECTION 12.09.  THE LIQUIDATOR.


 

The “Liquidator” shall mean the General Partner, provided that, if at the time a
Liquidating Event has occurred there is no remaining General Partner, the
“Liquidator” shall be appointed by the Class A Limited Partners.

 


SECTION 12.10.  FORM OF LIQUIDATING DISTRIBUTIONS.


 


(A)                                  IN GENERAL.  EXCEPT AS PROVIDED IN THIS
SECTION 12.10, FOR PURPOSES OF MAKING DISTRIBUTIONS REQUIRED BY SECTION 12.02
HEREOF, THE LIQUIDATOR MAY DETERMINE WHETHER TO DISTRIBUTE ALL OR ANY PORTION OF
THE PROPERTY IN-KIND OR TO SELL ALL OR ANY PORTION OF THE PROPERTY AND
DISTRIBUTE THE PROCEEDS THEREFROM, PROVIDED THAT THE LIQUIDATOR SHALL NOT
DISTRIBUTE PROPERTY OTHER THAN CASH TO ANY CLASS A LIMITED PARTNER WITHOUT ITS
CONSENT, AND THE LIQUIDATOR SHALL BE

 

56

--------------------------------------------------------------------------------


 


REQUIRED TO REDUCE THE PROPERTY TO CASH TO THE EXTENT NECESSARY TO MAKE
DISTRIBUTIONS TO THE CLASS A LIMITED PARTNERS PURSUANT TO SECTION 12.02 HEREOF
IN CASH.


 


(B)                                 CLASS A LIMITED PARTNER IN-KIND ELECTION. 
AT THE ELECTION OF THE CLASS A LIMITED PARTNERS, THE LIQUIDATOR MAY BE REQUIRED
TO DISTRIBUTE ALL OF THE PROPERTY IN-KIND.  IN SUCH EVENT, THE PROPERTY TO BE
DISTRIBUTED TO EACH PARTNER SHALL BE DETERMINED BY THE LIQUIDATOR; PROVIDED
THAT, SUBJECT TO SECTION 12.10(C) HEREOF, DISTRIBUTION OF ANY PROPERTY TO ANY
CLASS A LIMITED PARTNER OTHER THAN DEMAND LOANS OR CASH EQUIVALENTS SHALL
REQUIRE THE CONSENT OF ALL OF THE PARTNERS.


 


(C)                                  OTHER PERMITTED ASSETS.  IN NO EVENT SHALL
ANY OF THE CMS INTANGIBLE ASSETS BE DISTRIBUTED TO THE CLASS A LIMITED PARTNERS
IN KIND.


 


ARTICLE XIII
POWER OF ATTORNEY


 


SECTION 13.01.  GENERAL PARTNER AS ATTORNEY-IN-FACT.


 

Each Partner hereby makes, constitutes, and appoints the General Partner, each
successor General Partner, and the Liquidator, severally, with full power of
substitution and resubstitution, its true and lawful attorney-in-fact for it and
in its name, place, and stead and for its use and benefit, to sign, execute,
certify, acknowledge, swear to, file, publish and record (i) all certificates of
limited partnership, amended name or similar certificates, and other
certificates and instruments (including counterparts of this Agreement) which
the General Partner or Liquidator may deem necessary to be filed by the
Partnership under the laws of the State of Delaware or any other state or
jurisdiction in which the Partnership is doing or intends to do business,
(ii) any and all amendments, restatements or changes to this Agreement and the
instruments described in subparagraph (i), as now or hereafter amended, which
the General Partner may deem necessary to effect a change or modification of the
Partnership approved by the Partners in accordance with the terms of this
Agreement, including, without limitation, amendments, restatements or changes to
reflect (A) the exercise by the General Partner of any power granted to it under
this Agreement, (B) any amendments adopted by the Partners in accordance with
the terms of this Agreement; (C) the admission of any substituted Partner, and
(D) the disposition by any Partner of its Interest in the Partnership, (iii) all
certificates of cancellation and other instruments which the General Partner or
Liquidator deem necessary or appropriate to effect the dissolution and
termination of the Partnership pursuant to the terms of this Agreement, and
(iv) any other instrument which is now or may hereafter be required by law to be
filed on behalf of the Partnership or is deemed necessary by the General Partner
or Liquidator to carry out fully the provisions of this Agreement in accordance
with its terms.  Each Partner authorizes each such attorney-in-fact to take any
further action which such attorney-in-fact shall consider necessary in
connection with any of the foregoing, hereby giving each such attorney-in-fact
full power and authority to do and perform each and every act or thing
whatsoever requisite to be done in connection with the foregoing as fully as
such Partner might or could do personally, and hereby ratifying and confirming
all that any such attorney-in-fact shall lawfully do or cause to be done by
virtue thereof or hereof.

 

57

--------------------------------------------------------------------------------


 


SECTION 13.02.  NATURE OF SPECIAL POWER.


 

The power of attorney granted pursuant to this Article XIII:

 

(A)                                  IS A SPECIAL POWER OF ATTORNEY COUPLED WITH
AN INTEREST AND IS IRREVOCABLE;

 

(B)                                 MAY BE EXERCISED BY ANY SUCH
ATTORNEY-IN-FACT BY LISTING THE PARTNERS EXECUTING ANY AGREEMENT, CERTIFICATE,
INSTRUMENT, OR OTHER DOCUMENT WITH THE SINGLE SIGNATURE OF ANY SUCH
ATTORNEY-IN-FACT ACTING AS ATTORNEY-IN-FACT FOR SUCH PARTNERS; AND

 

(C)                                  SHALL SURVIVE AND NOT BE AFFECTED BY THE
SUBSEQUENT BANKRUPTCY, INSOLVENCY, DISSOLUTION, OR CESSATION OF EXISTENCE OF A
PARTNER AND SHALL SURVIVE THE DELIVERY OF AN ASSIGNMENT BY A PARTNER OF THE
WHOLE OR A PORTION OF ITS INTEREST IN THE PARTNERSHIP (EXCEPT THAT WHERE THE
ASSIGNMENT IS OF SUCH PARTNER’S ENTIRE INTEREST IN THE PARTNERSHIP AND THE
ASSIGNEE IS ADMITTED AS A SUBSTITUTED PARTNER, THE POWER OF ATTORNEY SHALL
SURVIVE THE DELIVERY OF SUCH ASSIGNMENT FOR THE SOLE PURPOSE OF ENABLING ANY
SUCH ATTORNEY-IN-FACT TO EFFECT SUCH SUBSTITUTION) AND SHALL EXTEND TO SUCH
PARTNER’S OR ASSIGNEE’S SUCCESSORS AND ASSIGNS.

 


ARTICLE XIV
NOTICE EVENTS


 


SECTION 14.01.  NOTICE EVENTS.


 

In the event that any of the following events (“Notice Events”) shall occur, the
Partners shall have the rights described in Section 14.02 hereof:

 

(A)                                  THE OCCURRENCE OF MAY 6, 2006;

 

(B)                                 THE GENERAL PARTNER OR IMS HEALTH SHALL
(I) FAIL TO REMAIN IN SUBSTANTIAL COMPLIANCE WITH THE TERMS, COVENANTS AND
OBLIGATIONS REQUIRED ON ITS PART TO BE PERFORMED OR OBSERVED UNDER
SECTIONS 5.04(A) AND 5.04(B) HEREOF, OR (II) FAIL TO PERFORM OR OBSERVE ANY
MATERIAL TERM, COVENANT OR OBLIGATION ON ITS PART TO BE PERFORMED OR OBSERVED
(EXCEPT SUCH TERMS, COVENANTS OR OBLIGATIONS AS ARE DESCRIBED IN CLAUSE (I)
ABOVE) UNDER (A) THIS AGREEMENT (EXCEPT FOR SPECIFIC VIOLATIONS THE CURE PERIODS
FOR WHICH ARE SPECIFICALLY PROVIDED FOR AS NOTICE EVENTS HEREUNDER), (B) THE
2003 IMS HEALTH LEASE, (C) THE IMS HEALTH GUARANTY, IN EACH CASE IF SUCH FAILURE
UNDER EITHER CLAUSE (I) OR CLAUSE (II) OF THIS SECTION 14.01(B) IS NOT CURED
WITHIN THIRTY (30) DAYS OF A RESPONSIBLE OFFICER OBTAINING ACTUAL KNOWLEDGE OF
SUCH FAILURE;

 

(C)                                  THE FAILURE OF THE PARTNERSHIP TO
DISTRIBUTE TO EACH CLASS A LIMITED PARTNER IN IMMEDIATELY AVAILABLE FUNDS ON THE
LAST BUSINESS DAY OF EACH FISCAL QUARTER AN AMOUNT EQUAL TO THE REMAINDER, IF
ANY, OF (I) THE CUMULATIVE PRIORITY RETURN OF SUCH CLASS A LIMITED PARTNER FROM
JULY 1, 2003 TO THE LAST BUSINESS DAY OF THE FISCAL QUARTER DURING WHICH SUCH
DISTRIBUTION IS MADE, MINUS (II) ALL PRIOR DISTRIBUTIONS TO SUCH CLASS A LIMITED

 

58

--------------------------------------------------------------------------------


 

PARTNER PURSUANT TO SECTION 4.01 HEREOF, IF SUCH FAILURE IS NOT CURED WITHIN TEN
(10) BUSINESS DAYS OF RECEIPT BY THE GENERAL PARTNER OF NOTICE THEREOF;

 

(D)                                 THE BANKRUPTCY OF THE PARTNERSHIP, THE
GENERAL PARTNER OR IMS HEALTH; AND

 

(E)                                  AN IMS HEALTH EVENT SHALL OCCUR.

 


SECTION 14.02.  LIQUIDATION NOTICE.


 

At any time on or after the occurrence of a Notice Event, each Class A Limited
Partner may elect to cause such Notice Event to result in a Liquidating Event by
delivering to the General Partner a notice (a “Liquidation Notice”) of such
election; provided that: (i) such Notice Event shall not result in a Liquidating
Event until the expiration of ten (10) Business Days following such delivery,
(ii) such Class A Limited Partner may rescind such Liquidation Notice by
delivering to the General Partner a notice prior to such tenth (10th) Business
Day, and (iii) a Liquidation Notice automatically will be deemed rescinded upon
the election within such ten (10) Business Day period by any one or more of the
IMS Health Partners pursuant to the Purchase Option to purchase all Class A
Limited Partners’ Interests.

 


SECTION 14.03.  ELECTING PARTNERS’ PURCHASE OPTION.


 


(A)                                  ELECTION OF PURCHASE OPTION.  ANY ONE OR
MORE OF THE IMS HEALTH PARTNERS OR THEIR DESIGNEES (REFERRED TO IN THIS
SECTION 14.03 AS THE “ELECTING PARTNERS”) MAY ELECT PURSUANT TO A PURCHASE
OPTION (THE “PURCHASE OPTION”) TO PURCHASE THE CLASS A LIMITED PARTNERS’ ENTIRE
INTERESTS IN SUCH PROPORTIONS AS THEY SHALL AGREE (I) WITHIN THE TEN (10)
BUSINESS DAY PERIOD PRIOR TO THE EFFECTIVENESS OF ANY LIQUIDATION NOTICE
DELIVERED TO THE GENERAL PARTNER PURSUANT TO SECTION 14.02 HEREOF, OR (II) AT
ANY TIME AFTER JUNE 30, 2006 UPON TEN (10) BUSINESS DAYS’ PRIOR NOTICE (THE
“ELECTION NOTICE”).  THE DAY ON WHICH A LIQUIDATION NOTICE IS DELIVERED TO THE
GENERAL PARTNER SHALL BE THE “ELECTION DATE,” PROVIDED THAT, IF NO LIQUIDATION
NOTICE HAS BEEN DELIVERED, THE DAY ON WHICH THE ELECTION NOTICE IS GIVEN SHALL
BE THE “ELECTION DATE.”  AN ELECTION NOTICE GIVEN PURSUANT TO THIS SECTION 14.03
SHALL BE IRREVOCABLE AND BINDING ON THE ELECTING PARTNERS.


 


(B)                                 PURCHASE PRICE.  THE PURCHASE PRICE (THE
“PURCHASE PRICE”) OF EACH CLASS A LIMITED PARTNER’S INTEREST SHALL EQUAL THE SUM
OF (I) THE BALANCE IN SUCH CLASS A LIMITED PARTNER’S CAPITAL ACCOUNT AS STATED
ON THE STATEMENT OF CAPITAL ACCOUNTS DETERMINED IN ACCORDANCE WITH THIS
AGREEMENT AND PROVIDED TO THE PARTNERS PURSUANT TO SECTION 8.02(E) HEREOF; AND
(II) AN AMOUNT EQUAL TO SUCH CLASS A LIMITED PARTNER’S EARLY LIQUIDATION
PREMIUM, IF ANY.


 


(C)                                  PURCHASE.


 

(I)                                     THE PURCHASE PRICE SHALL BE PAYABLE IN
IMMEDIATELY AVAILABLE FUNDS, AND THE CLOSING OF THE PURCHASE AND SALE OF EACH
CLASS A LIMITED PARTNER’S INTEREST SHALL OCCUR, ON THE PURCHASE DATE.

 

(II)                                  THE CLOSING SHALL OCCUR AT SUCH PLACE AS
IS MUTUALLY AGREEABLE TO THE PARTNERS, OR UPON THE FAILURE TO AGREE, AT THE
PRINCIPAL PLACE OF BUSINESS OF THE

 

59

--------------------------------------------------------------------------------


 

PARTNERSHIP.  ON THE PURCHASE DATE, EACH CLASS A LIMITED PARTNER SHALL DELIVER
TO THE ELECTING PARTNERS GOOD TITLE, FREE AND CLEAR OF ANY LIENS, CLAIMS,
ENCUMBRANCES, SECURITY INTERESTS OR OPTIONS, TO ITS INTEREST THUS PURCHASED. 
THE ELECTING PARTNERS SHALL REMAIN OBLIGATED TO PAY ANY AND ALL REASONABLE
OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES) INCURRED BY EACH
CLASS A LIMITED PARTNER IN ENFORCING ANY RIGHTS UNDER THIS SECTION 14.03.

 

(III)                               ON THE PURCHASE DATE, THE PARTNERS SHALL
EXECUTE SUCH DOCUMENTS AND INSTRUMENTS OF CONVEYANCE AS MAY BE NECESSARY OR
APPROPRIATE TO EFFECTUATE THE TRANSACTION CONTEMPLATED HEREBY, INCLUDING,
WITHOUT LIMITATION, THE TRANSFER OF THE INTERESTS OF THE CLASS A LIMITED
PARTNERS.  THE REASONABLE COSTS OF SUCH TRANSFER AND CLOSING, INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND FILING FEES, SHALL BE PAID BY THE ELECTING
PARTNERS.

 


(D)                                 TREATMENT AS PURCHASE UNDER SECTION 741. 
THE PARTNERS AGREE TO TREAT THE TRANSFER OF THE CLASS A LIMITED PARTNERS’
INTERESTS TO THE ELECTING PARTNERS PURSUANT TO THIS SECTION 14.03 AS A PURCHASE
AND SALE UNDER SECTION 741 OF THE CODE AND NOT AS A RETIREMENT UNDER SECTION 736
OF THE CODE.


 


ARTICLE XV
MISCELLANEOUS


 


SECTION 15.01.  NOTICES.


 

Any notice, payment, demand, or communication required or permitted to be given
by any provision of this Agreement shall be in writing or by facsimile and shall
be deemed to have been delivered, given, and received for all purposes (i) if
delivered personally to the Person or to an officer of the Person to whom the
same is directed, or (ii) when the same is actually received, if sent either by
registered or certified mail, postage and charges prepaid, or by facsimile, if
such facsimile is followed by a written copy of the facsimile communication sent
by registered or certified mail, postage and charges prepaid, addressed as
follows, or to such other address as such Person may from time to time specify
by notice to the Partners:

 

 

 

If to the Partnership:

 

 

 

IMS Health Licensing Associates, L.P.

 

c/o IMS AG,

 

General Partner

 

Dorfplatz 4

 

6330 Cham

 

Switzerland

 

Attention: Peter Echser

 

Facsimile: 011-41-41-780-0363

 

60

--------------------------------------------------------------------------------


 

 

with a copy to:

 

 

 

IMS Health Incorporated

 

1499 Post Road

 

Fairfield, CT 06824

 

Attention: General Counsel

 

Facsimile: (203) 319-4552

 

 

 

If to the General Partner:

 

 

 

IMS AG

 

Dorfplatz 4

 

6330 Cham

 

Switzerland

 

Attention: Peter Echser

 

Facsimile: 011-41-41-780-0363

 

 

 

with a copy to:

 

 

 

IMS Health Incorporated

 

1499 Post Road

 

Fairfield, CT 06824

 

Attention: General Counsel

 

Facsimile: (203) 319-4552

 

 

 

If to CMS:

 

 

 

 

Coordinated Management Systems, Inc.

 

801 West Street, 2nd Floor

 

Wilmington, Delaware 19801-1545

 

Attention: Kenneth J. Kubacki

 

Facsimile: (302) 428-1410

 

 

 

with a copy to:

 

 

 

IMS Health Incorporated

 

1499 Post Road

 

Fairfield, CT 06824

 

Attention: General Counsel

 

Facsimile: (203) 319-4552

 

61

--------------------------------------------------------------------------------


 

 

If to Utrecht:

 

 

 

Utrecht-America Finance Co.

 

245 Park Avenue

 

New York, New York 10167

 

Attention: Treasurer

 

Facsimile: (212) 922-0969

 

 

 

If to Edam:

 

 

 

Edam, L.L.C.

 

c/o Utrecht-America Financial Services, Inc.

 

245 Park Avenue

 

New York, New York 10167

 

Attention: Treasurer

 

Facsimile: (212) 922-0969

 

 

 

with a copy to:

 

 

 

Cooperatieve Centrale Raiffeisen-Boerleenbank B.A.

 

“Rabobank Nederland,” New York Branch

 

245 Park Avenue

 

New York, New York 10167

 

Attention: Treasurer

 

Facsimile: (212) 922-0969

 

Any such notice shall be deemed to be delivered, given, and received for all
purposes as of the date so delivered, if delivered personally, or otherwise as
of the date on which the same was received.  Any Person may from time to time
specify a different address by notice to the Partnership and the Partners.

 


SECTION 15.02.  BINDING EFFECT.


 

Except as otherwise provided in this Agreement, every covenant, term, and
provision of this Agreement shall be binding upon and inure to the benefit of
the Partners and their respective successors, transferees and assigns.

 


SECTION 15.03.  CONSTRUCTION.


 

Every covenant, term, and provision of this Agreement shall be construed simply
according to its fair meaning and not strictly for or against any Partner.

 


SECTION 15.04.  HEADINGS.


 

Section and other headings contained in this Agreement are for reference
purposes only and are not intended to describe, interpret, define, or limit the
scope, extent, or intent of this Agreement or any provision of this Agreement.

 

62

--------------------------------------------------------------------------------


 


SECTION 15.05.  SEVERABILITY.


 

Except as otherwise provided in the succeeding sentence, every provision of this
Agreement is intended to be severable, and, if any term or provision of this
Agreement is illegal or invalid for any reason whatsoever, such illegality or
invalidity shall not affect the validity or legality of the remainder of this
Agreement.  The preceding sentence of this Section 15.05 shall be of no force or
effect if the consequence of enforcing the remainder of this Agreement without
such illegal or invalid term or provision would be to cause any Partner to lose
the benefit of its economic bargain.

 


SECTION 15.06.  VARIATION OF PRONOUNS.


 

All pronouns and any variations thereof shall be deemed to refer to masculine,
feminine, or neuter, singular or plural, as the identity of the Person or
Persons may require.

 


SECTION 15.07.  GOVERNING LAW.


 

The laws of the State of Delaware shall govern the validity of this Agreement,
the construction of its terms, and the interpretation of the rights and duties
of the Partners.

 


SECTION 15.08.  WAIVER OF ACTION FOR PARTITION.


 

Each of the Partners irrevocably waives any right that it may have to maintain
any action for partition with respect to any of the Property.

 


SECTION 15.09.  WAIVER OF JURY TRIAL.


 

Each of the Partners irrevocably waives to the extent permitted by law all
rights to trial by jury in any action, proceeding or counterclaim arising out of
or relating to this Agreement.

 


SECTION 15.10.  CONSENT TO JURISDICTION.


 

Each Partner (i) irrevocably submits to the jurisdiction of any New York State
or Delaware State court or Federal court sitting in New York County or
Wilmington, Delaware in any action arising out of this Agreement, (ii) agrees
that all claims in such action may be decided in such court, (iii) waives, to
the fullest extent it may effectively do so, the defense of an inconvenient
forum, and (iv) consents to the service of process by mail.  A final judgment in
any such action shall be conclusive and may be enforced in other jurisdictions. 
Nothing herein shall affect the right of any party to serve legal process in any
manner permitted by law or affect its right to bring any action in any other
court.

 


SECTION 15.11.  COUNTERPART EXECUTION.


 

This Agreement may be executed in any number of counterparts with the same
effect as if all of the Partners had signed the same document.  All counterparts
shall be construed together and shall constitute one agreement.

 

63

--------------------------------------------------------------------------------


 


SECTION 15.12.  SOLE AND ABSOLUTE DISCRETION.


 

Except as otherwise provided in this Agreement, all actions which the General
Partner may take and all determinations which the General Partner may make
pursuant to this Agreement may be taken and made at the sole and absolute
discretion of the General Partner.

 


SECTION 15.13.  SPECIFIC PERFORMANCE.


 

Each Partner agrees with the other Partners that the other Partners would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that monetary damages would not
provide an adequate remedy in such event.  Accordingly, it is agreed that, in
addition to any other remedy to which the nonbreaching Partners may be entitled,
at law or in equity, the nonbreaching Partners shall be entitled to injunctive
relief to prevent breaches of the provisions of this Agreement and specifically
to enforce the terms and provisions of this Agreement in any action instituted
in any court of the United States or any state thereof having subject matter
jurisdiction thereof.

 

[signatures follow on separate pages]

 

64

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Eighth Amended and
Restated Agreement of Limited Partnership as of the date first above set forth.

 

 

 

GENERAL PARTNER:

 

 

 

 

 

IMS AG

 

 

 

 

 

By

/s/ Peter Echser

 

 

Name: Peter Echser

 

Title:   Controller

 

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS:

 

 

 

 

 

COORDINATED MANAGEMENT SYSTEMS, INC.

 

 

 

 

 

By

/s/ Mary Lombardi

 

 

Name: Mary Lombardi

 

Title:   Executive Vice President

 

D-2

--------------------------------------------------------------------------------


 

 

UTRECHT-AMERICA FINANCE CO.

 

 

 

 

 

By

/s/ Kevin Moclair

 

 

 

Name:

Kevin Moclair

 

 

Title:

AT

 

 

 

 

 

 

 

By

/s/ Nancy J. McIver

 

 

 

Name:

Nancy J. McIver

 

 

Title:

Vice President

 

D-3

--------------------------------------------------------------------------------


 

 

EDAM, L.L.C.

 

 

 

 

 

By

Merel Corp.

 

 

 Its Managing Member

 

 

 

 

 

 

By

/s/ Nancy J. McIver

 

 

 

 

Name:

Nancy J. McIver

 

 

 

Title:

Vice President

 

 

 

 

 

By

/s/ Chris G. Kortlandt

 

 

 

 

Name:

Chris G. Kortlandt

 

 

 

Title:

Treasurer

 

D-4

--------------------------------------------------------------------------------

 
